The next item is the Council and Commission statements on the preparation of the European Council in Brussels, 25 and 26 March 2004 – follow up to the IGC.
. – Mr President, I am very happy to address you today in relation to the preparations for the Spring European Council and the IGC follow-up.
As you will be aware from our detailed discussions on the Lisbon strategy at the last part-session, the Irish presidency is determined that the primary focus of the Spring European Council should be, as set out at Lisbon and Gothenburg, the follow-up to the Lisbon strategy with a strong emphasis on implementation and the need to target specific areas for concerted action by the Union. The future financial perspectives and current issues on the international agenda will also be addressed.
The presidency has consistently reiterated the need for the Spring European Council to give a strong signal as to the continued importance of the Lisbon strategy in providing a framework for simultaneous progress on economic, social and environmental renewal throughout the Union. When I addressed Parliament last month, I outlined the issues on which we intend to focus at the Spring European Council on 25 and 26 March.
I am pleased that Member States share our conviction that the agenda for the European Council should remain focused, and have given broad support for our approach of concentrating on a limited number of key issues. Similarly, Member States have also agreed that the overreaching priorities for the Council should be those of sustainable growth and employment as identified by us in the first draft of the annotated agenda issued on 17 February.
The Commission communication on the future financial perspectives – 'Building our Common Future' – was launched here on 10 February by Commission President Prodi. The presidency’s approach, which has been agreed by Member States, is that while no discussion is expected, the Spring European Council should agree conclusions on the procedure to be followed in considering the dossier over the coming months.
The Taoiseach will present the Irish presidency’s report on where matters stand in the Intergovernmental Conference. It is intended that this will be discussed over dinner on the first evening by the Heads of State and Government. It is the presidency’s intention to invite representatives of observers at the IGC, including the President of the European Parliament, to be present. On the basis of our report and following discussions at the dinner, it will then be for the European Council to decide how best to proceed, and in particular whether the time is ripe for the IGC to be re-convened.
I hope you will understand that it is not appropriate for me at this time to go into any detail on what that report will contain. We have still not definitively concluded our analysis of the situation. Consultations and contacts are ongoing. The Taoiseach owes it to his colleagues to present matters to them in a very direct manner. However, I would offer the following observations.
In keeping with our mandate from Brussels in December, the Irish presidency has consulted widely among participants in the IGC, including the European Parliament. The Taoiseach has spoken with all other members of the European Council. Intensive and detailed discussions have also taken place at ministerial and official levels. Partners have agreed with us in good faith and in a positive and constructive way. As a result, we have a deeper appreciation of the concerns of all involved. We also have a greater understanding of where scope for compromise and possible agreements might lie.
We have had very useful and detailed discussions with Parliament’s representatives Mr Hänsch and Mr Brok. They have made clear to us Parliament’s general approach to the IGC, and its priorities in the negotiations. We very much appreciated the constructive and frank way they have dealt with us. More generally, Parliament’s strong support for our efforts is greatly appreciated. In particular, you have tried to keep us and partners focused on the big picture, on the immense prize which adoption of the Constitution would represent, and on the very significant and considerable dangers for our Union which would flow from a continued stalemate.
In our consultations, we have confirmed that there is a range of outstanding institutional and non-institutional issues, of varying complexity and sensitivity, which have been raised with us. Most of these were identified by the Italian presidency in the paper published ahead of the meeting of the European Council in December, though others are also on the table. We have gone through all of these questions carefully and in some significant detail. While there has been particular public focus on the institutional side of things, I can assure Parliament that our discussions with partners are not limited to those aspects of the draft Constitutional Treaty.
Our broad sense is that, while there are a reasonable number of outstanding issues, on the great majority it will be relatively easy to find consensus in the context of a process leading to an overall conclusion. Moreover, we have ascertained that there are many other issues, including some of considerable importance, on which there is effectively already agreement – although formally nothing is agreed until everything is agreed. Of course, the great bulk of the Convention’s text has not been called into question at any stage of the IGC, and I am glad to say that very much remains the case.
I cannot say today whether it will be possible for the IGC to conclude its work during the Irish presidency. I can say this, however. If it were a matter for the Irish presidency we would resolve it. We have made it clear to this Parliament and we have made it clear in many statements that we are anxious and ambitious to achieve a resolution. It is also, however, very important to put it on the record that 25 Member States and 25 governments have a responsibility in this matter: it does not come down to the presidency.
Whether it is decided to convene a further meeting of the IGC in the near future is very much a matter of judgment for the European Council. However, I can say, and I have said it several times, that if political will is present, it will be easy to find a solution to the outstanding issues. The key to early agreement is political willingness to agree.
It is now over two years since the European Convention began its work. The issues have been debated intensively and extensively. At this point, I do not believe that outstanding differences will become easier to resolve over time. I have said this on several occasions in the last week or two: the difficulties that exist today will be more difficult in the future. In the second half of this year it will not be any easier to resolve the issues. There is a whole series of other issues that will make it more complex. Parliament will change, the Commission will change, the political players will change and it would be unwise to take the view that we have time on our side.
There are important issues to be considered in the second half of this year. It is my strong belief that these are all better considered independently of each other and that is another reason why we should go for the earliest possible solution, because if the issues come together it will make resolution more difficult.
I continue to believe that the new Constitution is profoundly in the interests of the Union and its citizens. It is a quantum leap forward in terms of clarity and accessibility. It will provide the Union with a solid foundation for its future growth and its future development. It will enable the Union to respond more effectively to the concerns of citizens and to play a more dynamic role in the wider world. In a sense it is a prize well worth striving for.
If there is a will to compromise – and let there be no doubt that without some compromise on all sides there will be no agreement – then I believe it should be possible to move things forward rapidly. As we have said before, if there is a serious possibility of progress, the Irish presidency will immediately move to seize that possibility.
. – Mr President, I regret the unavoidable absence of President Prodi but, as you know, he has official obligations elsewhere.
The Commission welcomes the opportunity provided by the discussion this morning to draw attention to the importance of a satisfactory agreement on the proposed constitution. Obviously, the analysis made at Laeken still holds good and the enlarged Union still needs reform in order to ensure that it can work in the public interest with higher standards of efficiency and with greater democracy and transparency. This is plainly unfinished business, and, equally plainly, it must be tackled with determination. In the unique association of democracies that makes up the European Union careful deliberation is always necessary but no constructive interests are really served by prolonged stalemate. That is why the Commission fully supports the approach taken by the Irish presidency. Minister Roche's report is clear. The Commission is convinced that the presidency has done, and is still doing, exactly what is necessary.
After the breakdown of the Brussels European Council, the only realistic course was to proceed in the way followed by the Irish presidency and to sound out the prospect for progress through bilateral consultations. It is an arduous course and no doubt Mr Roche and his colleagues have the air miles to prove it. However, our Irish colleagues have a true talent for promoting understanding – except, of course, where English rugby is concerned – and we hope that their diligent efforts will bear fruit and that the presidency report to the European Council will be able to conclude that all delegations are disposed to sign the constitutional treaty before the European elections.
Such progress will require some willingness to revise original negotiating positions, but the Commission continues to believe that such developments are feasible and that the conclusion of a constitutional treaty can be achieved under the present presidency. As Mr Roche said on this issue – it is not always true in politics but it is in this case – time will not change the basics or make a resolution easier.
One of the factors which propels such a view is recognition of the reality that, if the IGC was not satisfactorily concluded this year, the prospects for establishing a constitution for the Union will begin to appear remote. The momentum provided by the Convention will then manifestly continue to diminish and, in the very nature of politics, debate about the Treaty will become entangled with other controversies, such as those which naturally and inevitably will, for instance, be associated with the financial perspectives. No democrat could, or would, fear the prospect of multiple debates, but clarity and rigour in all discussions would obviously be served best by ensuring that each salient issue is tackled on its own terms and merits.
Meanwhile, the rational desire to conclude the IGC successfully and with reasonable dispatch should not deflect us from the course which Parliament and the Commission have followed on the content of the constitution. I am sure that the Commission reflects the majority opinion in this House by emphasising that the text drafted by the Convention should not be diluted.
We have all heard the maxim 'better no constitution than a bad constitution' and no sensible person could possibly disagree with that. But those can hardly be considered to be the sole true alternatives. The risk is surely not a bad constitution, since it is highly unlikely that the IGC would agree to something that was noxious or ineffectual. The real risk is rather that the Convention draft becomes amended to the point where, cumulatively, almost accidentally, the ambition and the attractiveness of the constitution dwindles and the singular opportunity of clarifying and developing the Union provided by drafting a constitution slips away. The representatives and, more importantly, the people of the European Union would then inherit problems rather than answers.
That is why the basis for the constitution should continue to be the text presented by the Convention. Obviously, on some points, improvement is possible. For instance, debates in the months before the Brussels European Council showed that the fact that a proposed change attracts widespread support from Member States does not necessarily make it a move in the wrong direction, as some seemed to contend at the time.
Meanwhile, in the Commission – and, I emphasise, explicitly in the interests of the Union – we were glad to note that most, if not all, delegations realised that making a distinction between voting and non-voting Commissioners would simply not work. We trust, therefore, that no variations on that impractical and divisive theme will reappear.
Naturally, Parliament, the Council, the Commission and everyone else has to continue to exercise care. For instance, the Italian presidency has helpfully made it clear that some of the texts circulating in the final hours of the December European Council – which some regarded as presidency compromises – have no formal status. Most of those suggestions would, as it happens, have been unacceptable to either the Commission or Parliament or, indeed, both. We are certain that the Irish presidency will, characteristically, show its own constructive sensitivity, regardless of the hour of the day or of the night.
The House is fully aware of the controversial issues that remain. The Commission has made it clear on many occasions that it holds the view that the compromise reached in the Convention on the 'double-hatted' status of an EU foreign affairs representative should not be changed, that the enhanced budget powers of the European Parliament should not be altered, that the scope of qualified majority voting should not be reduced. The Commission has also made clear its opinion, particularly when we are only weeks away from a European Union with 25 Member States, the practical case for an extension of qualified majority voting is stronger than ever.
On that particular point, the House will know that the Commission considers that the double-majority proposal of the Convention is the best approach for the definition of QMV. That also reflects practicality and proportionality. It is clear that full and necessary articulation of arguments will ensure that decision-making in the enlarged Union is never easy. To make effective agreement on necessary decisions even harder by fixing a QMV threshold which is so high that the focus is on forming blocking minorities rather than on reaching consensus would, however, be a formula for and the Union as a whole could not benefit from that.
The Commission's view continues to be that a double majority of 50% of the Member States representing 50% of the population would be both clear and balanced. However, the Commission accepted the Convention's compromise of 50% of Member States and 60% of population, although, I have to say, the Commission still believes that a 50% and 55% formulation would fit the purpose of effective decision-making still better.
Whatever compromise is eventually reached, it is obvious that no one should forget that the draft constitution will need approval and ratification through the democratic processes of 25 Member States. An arrangement that increases complexity and intensifies the difficulties of making the enlarged European Union work well would hardly be likely to attract understanding or support in either parliaments or plebiscites. We are certain that the Presidency, the majority in this Parliament, and a wide spectrum of governmental and public opinion understands that.
We wish the Irish presidency well in its sustained efforts in the interests of a modern Union and its citizens.
Mr President, Mr President-in-Office, Commissioner, ladies and gentlemen, let me begin with a few words to the President-in-Office on behalf of my group to express our sincere appreciation and admiration of the way in which the Irish Government is conducting its presidency of the Council. It is working with goodwill, a strong sense of purpose, discretion and efficiency. I believe this is a good example of the way in which even our less populous countries can achieve major political progress. Mr President-in-Office, I emphatically welcome your statement that, if it were a matter for the Irish presidency, you would bring the Intergovernmental Conference to a successful conclusion during your tenure. This confirms our impression that your presidency is giving of its best.
Let me say on behalf of the Group of the European People’s Party (Christian Democrats) and European Democrats that we warmly welcome the fact that things have started to move and that this movement extends to unresolved issues, particularly that of the double majority. For my own part, I have always urged the Government of Germany to be flexible and move forward. Since this is now happening, I must clearly acknowledge it. But these efforts by the German Government must be accompanied by similar efforts on the part of other governments. This is not the time or place to be apportioning blame for mistakes or for obstructive rigidity; the time has come for all governments to make compromises, and we call on them to do so.
The stakes are high; the President of the Council spoke of dangers – that is how his words were translated into my language – and so it is important that we remind ourselves again of what we seek to achieve through this constitution. Our European values are described in the preamble, in the Charter of Fundamental Rights. The functions and responsibilities of the European Parliament are described in the draft constitution. Its provisions represent a huge leap forward for the European Parliament, democracy and parliamentarianism in Europe.
The legislative activity of the Council of Ministers is to become more transparent, even though we will not get the legislative council we have asked for. Under the Convention’s proposals, the Commission will be appointed in such a way, with the President of the Commission being proposed by the Heads of State or Government, that its composition will reflect the results of the European elections. This is truly great progress, because it would enable the people of the European Union to influence the nature of the Commission through the ballot box. While we are well aware that this is not yet applicable law, we advocate the introduction of such an arrangement in time for this year’s European elections. This would mean that, in proposing a President of the Commission, the Heads of State or Government would take account of the result of the European elections. This accords with democratic principles; it is a fair solution; it is not motivated by party-political considerations but is a matter of principle. Mr President-in-Office, when the nomination of a President of the Commission is discussed under your presidency, we urge you to take the outcome of the European elections into account in your deliberations.
We do need to call to mind the strenuous efforts that were made before the Convention’s proposal materialised. I should like to reiterate my thanks to the two representatives of Parliament, Klaus Hänsch and Elmar Brok, for their great work and, of course, to Valéry Giscard d’Estaing for his chairmanship of the Convention as well as to all those from our Parliament and from the national parliaments and governments who contributed to the final draft. This whole effort must not be allowed to end in failure now.
I remember very well how the President of the French Republic, as President of the European Council, explained the Treaty of Nice to us in December 2000 and how, in his response to our criticism of the outcome of the Nice Summit, he made a declaration of intent. The first step towards the creation of the Convention on the Future of Europe was taken when the French President agreed that there was a need to think about introducing a new method of reforming the EU, and the next was the Laeken decision and the work with which we are all familiar. That work must not be in vain.
From the first of May, we shall be a Community of 455 million people. We need clear and sound legal foundations for the European Union of the future, so that this whole structure can be held together. At the heart of the constitution are the means by which we can agree on common methods and peacefully resolve conflicts of interest and disputes. In short, the constitution is all about a peaceful future for our continent, and it is a project that must not be allowed to fail.
Mr President-in-Office, I wish you every success and hope that you will harvest the fruits of these efforts before the end of your presidency.
Mr President, Mr President-in-Office of the Council, Vice-President of the Commission, ladies and gentlemen, the time has come to genuinely apply the principles of fraternity, solidarity and equality and to bring forward the European Constitution.
The has taken up that task and I would suggest that the Irish Presidency – a country of poetry and literature – remember a phrase by a great European, a French citizen, who proposed a United States of Europe in the nineteenth century, Victor Hugo, who said: the future has many names. For the weak, unattainable. For the meek, unknown. But for the brave, opportunity.
I believe that moment has come, because we must remember that, according to the Eurobarometer, enthusiasm for Europe is decreasing in almost all of our countries. Nevertheless, 78% of citizens are in favour of having a Constitution, including the British – 51%– which is interesting.
I would therefore appeal to the Spring European Council to renew the Intergovernmental Conference or, better still, to take the bull by the horns and for the Heads of State or Government to sit down to resolve the outstanding issues. That is what they should do if they really understand what an historic moment we are at.
With regard to the issues that are still contentious, we should work on the premiss that our Union’s power must not lie in blocking decisions but in reaching decisions by majority. In this regard, Mr President-in-Office of the Council, I would like to express the support of my group – and specifically my Party – in order to unblock the situation in my country, in order to replace the cat-fighting method with constructive debate. It is truly an important step; to use the double majority and a weighting which allows us to move forward and to function.
Another important issue – above all fundamental to Parliament – is the scope of qualified majority voting and the balanced distribution of legislative power between Parliament and the Council, including budgetary power. There have been significant backward steps in the recent drafts of the Italian Presidency. And it is an issue of serious concern to us. I believe that Parliament should express its opinion clearly. We are not prepared for there to be a clear backward step because the Constitution is approved.
Another important point dealt with in the informal meeting, as well as many others, which was held in Berlin amongst three countries is the creation of a person in charge of the economy in the Commission, a minister for coordination. Parliament had repeatedly argued that we needed responsible economic governance. We have a draft Constitution in which there is a Minister for Foreign Affairs but there is none for the economy. If we seriously want the Lisbon strategy to make progress, a strategy which creates employment and which also creates technological conditions for the future, we must give it a face. There is no reason why this cannot be subject to consideration and an amendment to the Constitution by the Intergovernmental Conference.
With regard to the financial perspectives – which also continue to be a contentious issue – we support the Commission’s presentation of the proposal for the financial perspectives in accordance with its responsibilities and we cannot accept being haggled down, above all at a time of enlargement. Parliament could have said that it is in favour of 1.4% of GDP. We have accepted the Commission’s position, but we do not believe that haggling is a good sign for the future.
Finally, Mr President, my group is clearly in agreement with taking account of the result of the European elections, on the basis that we all want to win them. In any event, however, there is a fundamental point: given the European political landscape, no party is going to have a hegemony and, if we apply parliamentary thinking when it comes to proposing the President of the Commission, we must be consistent.
In a parliamentary system, the important thing is the capacity to create majorities, and that is done according to a programme. Therefore, Mr Poettering, it makes no sense to issue vetoes prematurely. We are also prepared to win the elections and we are then prepared to create a progressive and Europeanist coalition. We will now have to see how prepared you are to do the same.
Mr President, this Spring Council will be dominated by the economic reform agenda and rightly so. Yet there is something a little strange in talking about the future of Europe when the draft constitution fashioned to facilitate that future languishes in Council. Liberal Democrats and Reformers in this House welcome the intensive consultations undertaken by the presidency. Signs from most national capitals suggest that it should not be beyond the wit of our Member States to deliver a deal. President-in-Office, we urge you not to give up on your efforts to break the deadlock at the IGC and secure a constitution for Europe before the elections to this House in June.
I should also like to thank you, President-in-Office, for going off-script in your remarks. Your line that it is 'possible to find a consensus in the context of a process leading to a conclusion' is one of Sir Humphrey's finest. I am pleased to see that he is alive and well in Justus Lipsius.
However, your line that the key to it all is political will is exactly right.
The potential problems of an EU of 25 are painfully clear. Without institutional reform this Union cannot function effectively. It is time to stop pretending that life will somehow go on if the IGC fails. Forget the infamous Polish slogan 'Nice or death'. For an enlarged Europe, Nice death.
I share the Commission's concern about tinkering with the draft constitution. Some of Europe's leaders are playing poker with the Union's future in the last chance saloon. It is time to show our cards: governments, people, parliamentarians alike. Do we demand a stronger, more credible Europe at home and abroad? Do we insist on integration where it is needed? Do we want the President of the Commission to be Europe's best and brightest, able to command support across party lines? Liberal Democrats and Reformers are in no doubt about our answers to these questions: yes, yes and yes!
I regret that the European left, which gave us the inspirational leadership of Jacques Delors, now seems to lack conviction about the future of our continent. Mr Poettering's platoon seems more concerned about making the next President of the Commission their political plaything than about the content of his or her programme. It is alright, Mr Poettering, for Wilfred Martens to claim that the PPE-DE is 'uncompromisingly pro-European': you look more like pro-European to me! Do you speak in the name of all of your Group, or just one part of it?
The European Council also has to debate Europe's external relations. It should be recognised that without exception, Europe speaks more strongly in the world when it speaks with a single voice. That is why, President-in-Office, I make this appeal to you: last night, five of the nine British detainees at Guantanamo Bay were repatriated to the United Kingdom. Even as a British citizen, I see this less as a gain for Britain than as a loss for Europe. Because if the Council had pushed Europe's case over bilateral bargains, we might have had a more united and principled stand. We should have insisted on securing the release of all Europe's detainees from Guantanamo Bay.
I challenge your presidency to stand up for our Union's values by speaking for Europe as a whole at the EU-US summit on the issue of the remaining Guantanamo Bay detainees.
We have to pull together now as a continent or we will fall apart. The pro-European forces in government and this House have to make their case with conviction, because we need a new constitution, a new credibility and a new self-confidence, and we need them now.
– Mr President, one of the European Council’s tasks will be to conduct an impact assessment on the Lisbon strategy, and, in this, it would do well to ponder the lesson contained – or so I see it – in the document addressed to it by the Commission, which shows how the free-market approach that characterises the EU’s current policies is incompatible with an advanced social model based on the non-elitist and inclusive encouragement of people’s abilities. I will of course reassure Commissioner Kinnock that the Commission’s document refrains from drawing such conclusions from the four years of the Lisbon strategy, but its circumlocutions and other understatements are eloquent testimony to its authors’ embarrassment at having to draw up this particular balance sheet.
One of the objectives that the EU set itself at Lisbon was full employment by 2010. How far have we got? Employment has proved pretty resistant, or so it appears from the report, which goes as far as to invent the piquant neologism of ‘delayed improvements in employment levels’, before admitting the bitter truth that, ‘in its first decline in ten years, the euro zone recorded a loss of some 200 000 jobs (in net terms) in 2003, and the unemployment rate should continue to rise slightly in 2004’.
At Lisbon, the EU also set itself the goal of becoming, by the same date, the most competitive and most dynamic knowledge-based economy in the world. What view does the Commission’s interim report take of that? Let me quote: ‘following the implementation of the Lisbon strategy, this has given rise to undeniable progress, instituting the transition needed towards a competitive economy characterized by growth, etc.’. Then come the facts in all their brutality. After four years of the Lisbon strategy, let me quote the Commission, ‘the percentage of young people dropping out of the school system without any qualifications was over 18% in 2003, 17.2% of young Europeans aged 15 do not have the minimum necessary skills (reading, writing, arithmetic)’. Those are the words of the Commission. This unsparing judgment is followed up by reference to ‘the decline in overall investment, in both the public and private sectors, to the detriment of the priority areas identified by the Lisbon strategy, such as research, innovation, education, and training’. Finally, the Commission’s report offers a new and bold definition of another of the Lisbon strategy’s key concepts: ‘the sustainable development approach is beginning to be taken into account in the definition of policies [...] it is thus that several Member States have embarked on reforms to their pension systems in order to face up to the problems of an ageing population’. If that is what sustainable development is, then the Council must surely be full of ecologists.
Having laboured and brought forth this diagnosis, the Commission offers its solutions: the free-market model is getting nowhere, long live the free-market model – or so its watchword appears to be. It thus sees it as ‘vital to maintain a strong-competition policy in the internal market’, going on to add that the Stability Pact must be adhered to, that it is necessary to press on with reforms to pensions and healthcare systems, that environmental policy must be made to pay, and even that the most profitable areas of education and training must be identified.
How bad, though, must the social and political crises brought about by this free-market ideology be before a glimmer of critical intelligence has the chance to make its presence felt in the EU’s corridors of power? All the evidence indicates that the only way of saving the European ideal is to make a clean break with this machinery for churning out human mess and despair. After the Spring Summit, it will be time to work towards a new spring for Europe.
Mr President, Mr President-in-Office, somewhere in Paris, in the care of the Chairman of the Convention, Valéry Giscard d’Estaing, is a huge display board which, on the day of the Convention’s last meeting, stood at the front of the conference Chamber. All the members of the Convention affixed their signatures to it, thereby declaring their consent to the Convention’s great draft Constitutional Treaty.
Yesterday I asked President Giscard d’Estaing to release this board. My proposal is that it should be displayed in front of the next summit of Heads of State or Government, some of whom have completely forgotten that they sent their own personal representatives to take part in that constitutive process and that the signatures of those representatives attest to their having endorsed the result of the Convention’s deliberations. In addition, this might also make the Heads of State or Government remember what the Convention was and what it achieved.
At the present time we have two main problems. The first of these is that the Convention cannot defend its own draft and, with the Convention having completed its work, the European parliaments have lost the only place where they could coordinate their efforts and join forces to defend the parliamentary and democratic dimension of the constitutional provisions.
Our second main problem, Mr President-in-Office, is that the Convention was public. The Intergovernmental Conference marks a reversion to those clandestine, discreet and conspiratorial gatherings of our imperial potentates, who presume to develop the European constitution in this feudal manner – a constitution which, by its very nature, is a parliamentary matter. It would therefore be good and seemly if governments were to show due respect to parliaments and to the authors of the draft constitution by ensuring that their deliberations are not governed entirely by one single motive.
The Convention had aims. Those aims related, quite simply, to democracy, effectiveness and Europe’s place in the world. What has driven the governments to formulate the 320 proposals of which we here have become aware? Only one motive: more power for the national governments. That is their one and only goal. All 320 proposals have but one common denominator: no more social Europe, no more democracy, no more fundamental civil and other rights, no more parliamentarianism, no more efforts to build an effective EU, but only more power for themselves. Whether that upsets the democratic balance, whether it is an affront to republican principles or disenfranchises parliaments, is of no consequence to them.
Anyone who is seriously concerned about this trend might recognise a second motive, namely nationalism. The entire Intergovernmental Conference is imbued with a spirit of nationalism that we no longer want to see in Europe, and this mixture of more power for governments and nationalism represents the greatest danger to our continent.
I marvel at the gentle patience of the honourable Members of this House. Every four weeks, we submit a petition in the form of a resolution: ‘Most gracious Intergovernmental Conference, we humbly beg that democracy might exist alongside the power of governments; we plead for fundamental rights, including civil rights; we beseech you to let parliamentarianism exist alongside the power of governments’. But we are not even successful supplicants, for they do not listen to us, and nothing changes. Five months! It took 105 people 16 months to develop a constitution for Europe, but it has taken 25 governments only five months to tear it to shreds.
Mr President, thank you for your patience. Perhaps you can help in some way to ensure that this board, which will have historic importance one day, is displayed on the wall in front of the Council. Let it serve as a reminder that the future of Europe is at stake.
Mr President, firstly, my sincere thanks and appreciation to the President-in-Office for the very open, sincere and straightforward presentation he made this morning; it clearly shows his respect for Parliament, for which I thank him. I also thank Commission Vice-President Kinnock for his congratulations and good wishes for Ireland winning the Triple Crown, particularly after their tremendous win at Twickenham last weekend.
The spring summit will focus on two primary issues: first, to move forward a raft of new EU legislative provisions to ensure that the European Union becomes more competitive; second, to assess the state of negotiations with regard to enacting a new European Union treaty.
A strong competitive and stable economy is essential in order to deliver sustainable growth and a better quality of life to the citizens of Europe. We must do more to advance the Lisbon strategy so as to ensure the Union becomes the most competitive knowledge-based economy in the world by 2010. In creating more and better quality jobs in Europe, we must implement a broad-ranging set of policies at EU level. We know that the internal market is said to have created over 2.5 million jobs within the last ten years alone. We must fully implement the Action for Growth initiative, which will bring about an increased level of investment in the European energy and transport networks. The Action for Growth initiative must also ensure that the research and development investment target of 3 % of GDP within the Union will be met by 2010. All new EU legislation must be subjected to strict tests for its impact on enterprise and competitiveness. The financial services action plan must be implemented so that there will be an integrated financial services market in the Union by 2005. A Community and patenting system must also be enacted within the Union.
The Union cannot become the most knowledge-based economy in the world unless it takes full advantage of the new and evolving information technologies. The e-Europe 2005 programme will seek to introduce a greater level of broadband to schools to guarantee access to high-speed Internet services and increase skills development for our young people. I firmly believe that the benefits of the information society must be spread to both urban and rural areas and to all regions within the Union.
The President-in-Office of the Council, Prime Minister Bertie Ahern, will present to this meeting an assessment as to the state of the negotiations with regard to the new EU treaty. Mr Ahern has accelerated the process of negotiation with other EU governments, in an effort to move quickly forward the discussions concerning the key bottom-line issues.
We all know that we must put in place a new European Union treaty, if the European Union is to modernise and become more effective in a Community of 25 Member States. Enshrined within this process must be recognition of the role of smaller states, which must be protected within any new future institutional framework. It is never easy to broker an agreement and that is why it is taking time to enact a new European treaty. These negotiations should not detract from one particular fact, namely that the enlargement of the Union will take place on 1 May 2004.
Mr President, my Irish friends, congratulations on your victory over England in the rugby, but remember: EU citizens must not be vanquished; they must decide. Instead of arranging re-matches in Ireland and Denmark when we vote against a new treaty, it would be better if the Presidency were to use the Brussels Summit to say: we shall not sign any new EU Constitution if it has not been voted on in referendums in all the countries.
The Group for a Europe of Democracies and Diversities will recommend the voters politely to reject a Constitution that would give the EU legislative power in 15 new areas instead of limiting the EU to cross-border issues; that would abolish the right of veto in approximately 40 areas instead of giving the last word to voters and their elected representatives; and that would demand recognition of the EU Constitution’s priority over the national constitutions instead of respecting the Member States’ constitutions. We would especially warn against the prime ministers being able to alter the constitution without asking the voters.
Use the Brussels Summit to decide that the Constitution must be debated and voted on in referendums in all the EU countries before it can come into force. Why not have the draft Constitution subjected to advisory referendums at the same time as the elections to the European Parliament in June? We could then debate our possible common future jointly and choose representatives according to our view of the Constitution. We could then ourselves decide whether we wish to transfer more power from the voters and elected representatives in the Member States to EU officials and ministers.
Now, a question: will the Presidency say what is happening regarding the secret negotiations concerning the Constitution? Who is involved; who is being excluded; and who, for example, was present in Berlin? Is the Presidency fully informed? Is there agreement as to a compromise draft that can be presented when Chirac thinks the time is ripe?
Finally, a brief question to Mr Watson: if the Treaty of Nice is death for enlargement, why, then, did the Group of the European Liberal, Democrat and Reform Party recommend it?
– Mr President, on the eve of the Spring European Council, opinion polls indicate that a majority of those questioned are indeed – as Mr Barón Crespo said – in favour of a European constitution, but it has to be added that they say so without having the least conception of what the legal definition of a constitution is, nor of the precise content of the one that has been drawn up. We can therefore draw the conclusion that these people are in favour of the idea of clarifying relations between the EU and its Member States, but there is certainly nothing more that we can learn from this.
On this basis, and following the statements just made by the Council and the Commission, as well as those made by Mr Giscard d'Estaing to the Committee on Constitutional Affairs yesterday, we can perceive the outlines of a federalist strategy, which I would regard as repugnant, and which can be described in the following terms. A principled compromise is announced just before the European elections; this makes a favourable impression on the electorate, who will go to the polls without having had any real debate on a written draft; finally, if the outcome of the elections appears to be sufficiently favourable to the advocates of a constitution, it is announced that these elections would be seen as equivalent to a consultation, and that such consultation made a referendum unnecessary. Paradoxically enough, this strategy would end up distorting democratic debate at the same time as it was declared that the old Monnet method had become obsolete for lack of transparency.
The European elections cannot function as a substitute for a referendum; they combine far too many different issues and their results would be far too confusing to allow any message to be validly discerned from them. If the Heads of States really had, immediately prior to the European elections, agreed on a draft derived from the Convention’s version – which would be too rigid a model for an enlarged Europe, and something that I would not welcome – then the only way forward, in France at any rate, would be to call a referendum on it.
Mr President, Mr President-in-Office, Commissioner, I believe that the President-in-Office identified one of the main issues here when he rightly pointed out in his address that it will be very difficult to finalise the adoption of the constitution at a later date if the process is delayed now, because our collective awareness will diminish as new players take the stage and because the political agenda develops in such a way that it is well-nigh impossible to resurrect a project after a year and a half. For this reason, I believe that the Irish presidency has been pursuing the right approach by probing for potential compromises in a host of bilateral talks.
With Mr Hänsch, Mr Duff and others, we have visited a great many other capitals over the past few months and have been given the impression that everyone wants the treaty to be concluded. Only on one particular point did it prove impossible to reach an agreement. It seems to me, however, that views have begun to converge and that those who stand in the way of the agreement are now fewer in number. For this reason, and because it will become more difficult as time goes on, the Irish presidency should be encouraged to propose at the summit on 25 March that an extraordinary summit be convened even before the first of May so that an agreement can be reached.
What we stand to lose if we cannot reach that agreement on the Constitutional Treaty is the chance to link enlargement with a more efficient European Union and to anchor the European Union to a bedrock of common values and transfer more power to the people, who would elect the President of the Commission through their vote in the European elections and, by virtue of the Charter of Fundamental Rights, enjoy a wide range of legal entitlements and safeguards.
I also believe that we must not jeopardise the achievement of this aim by perpetuating the myth that there is a crucial difference between the large Member States and the small ones. In all my 24 years as a Member of this House, I have never once experienced a vote in the Council or the European Parliament in which the representatives of the large Member States lined up against those of the small Member States. Voting is based on interests – whether countries produce wine or not, and so on. That is how things are, and this myth must not stand in the way of decisions. The Heads of Government must clearly acknowledge their responsibility for ensuring that this myth does not obstruct progress and must not use it as a pretext for stalling.
That is why I wish to make this one point: with this draft constitution, we have a truly unique opportunity to bring the whole of our united Europe together on the basis of the equality of nations and governments. If this endeavour should fail, Europe will relapse into groups advancing at different speeds with all sorts of barriers between them – not overnight, but at a steady pace. Responsibility for taking this opportunity lies with the 25 Heads of State or Government, and they must accept it.
Let me conclude by drawing a comparison with the present situation. In my country, the parliamentary assembly that met in St Paul’s Church in Frankfurt in 1848 adopted a democratic constitution that would have paved the way for a united democratic Germany, and that the King of Prussia declined to accept. We are all well aware of the consequences of his decision for my country and for Europe. Today’s monarchs are the Heads of State or Government. I hope that they will not make the same fateful error that the King of Prussia committed in 1848.
Mr President, there is a need that we have to pursue with determination: the need for the matters concerning the Intergovernmental Conference, or rather the draft constitution, to be addressed in a transparent way, with an approach which can be understood by public opinion, the citizens and by Parliament itself. You see, Mr President-in-Office of the Council, we all appreciate – I think I speak for the Committee on Constitutional Affairs, which has discussed this a great deal in recent weeks – the determination and delicacy with which the Irish Presidency is acting. It is a fact, though, that we have been in darkness for three months. Following the strong element of transparency provided by the Convention for 16 months, we are now in the dark. You talked of a range of important issues, both institutional and non-institutional, which have been raised with the Irish Presidency. What issues? Raised by whom? By how many and which governments? We do not know. You used – and I also acknowledge this – a confident tone, and said that it will be relatively easy to find consensus over the vast majority of outstanding issues. We can only try to guess at these. With regard to the most well-known issues, the only ones which have been openly discussed, we set great store by what Mr Giscard d'Estaing said yesterday to our committee: on no account may the double majority criterion be called into question for the calculation of qualified majorities. Furthermore, Mr Giscard d'Estaing called for us not to ‘torture’, on the one hand, the double majority figures, and on the other, the range of subjects for which decisions can be made by qualified majority. In this regard, I would like to reaffirm, since you spoke of papers presented by the Italian Presidency ahead of the December Council, that those documents, in our opinion, contain serious reversals precisely in this respect, and are therefore not acceptable to the European Parliament.
Lastly, you were absolutely right when you claimed that the key to early agreement is political will. We hope that an awareness of the importance and gravity of this time for the Union will prevail among the Heads of State or Government at the forthcoming summit: not adopting the Constitution would amount to a real leap in the dark for the European Union. Nevertheless, if the path to the Constitution should still appear blocked during the occasion of the forthcoming summit, with all the consequences that we can easily imagine, the positions and responsibilities of the individual governments must in that case be clear to Parliament and to the citizens.
Mr President, I would like to make four proposals to help the IGC reach a successful conclusion. Firstly, as regards the qualified majority formula, we need to raise the number of states needed to form a majority, while at the same time raising the population threshold needed to form a blocking minority. That should please the smaller states and not frighten those larger states which are genuinely committed to making it simpler for the Council to reach a decision. The sensible equation which seems to be commanding greater support is 55-55.
Secondly, the IGC needs to drop from the constitution a specific number for the size of the Commission, a college which needs to grow and shrink according to supply and demand like any national administration. We should also drop the principle of equal rotation. Frankly, having a Commission without a representative from France would be fairly implausible. Mr Giscard d'Estaing himself concedes that the Convention's formula for the Commission was not the most glorious of our many achievements, and Commissioner Kinnock agrees.
Thirdly, the IGC should be convened at summit level, preferably before 1 May, to enable a genuine political debate with a European dimension to be held. So far, unfortunately, this has simply not taken place.
Fourthly and finally, our leaders need to find the moral courage to shape Europe politically. If they fail to do so they will be consigned to history as foolish cowards.
Mr President, we are all familiar with the socio-economic problems facing the European Union, which are creating misgivings amongst the citizens of most Member States, and this is particularly true for my country, Portugal, where unemployment continues to grow, where we are in the midst of economic recession and where the gulf that separates us from the EU average is still increasing and the Commission is providing no investment to solve the problem of the deficit. This is why it is crucial to revise the policies responsible for this situation, and consequently the Commission and the Council need to clarify three issues that I believe are fundamental and require immediate resolution.
First of all, are these institutions willing straightaway to set about making the necessary adjustments to the economic and monetary policy guidelines, with the aim of replacing the Stability Pact with a Social Progress and Employment Pact, in line with the aims of full employment, economic development and economic and social cohesion, in order to guarantee further public investment, more and better employment and greater social inclusion?
Secondly, are they going to ask the European Central Bank to reduce interest rates in order to support economic growth and exports, a key issue for countries with weaker economies such as Portugal?
Thirdly: are they going to approve a moratorium on liberalisations, review the Lisbon Strategy and undertake an in-depth study of the consequences of what has already been implemented in the various economic and social sectors, specifically in terms of employment, the quality and universality of service provided, the degree of user satisfaction and in terms of extending the democratisation of the operation and management of services, without overlooking the problems and shortcomings in most enlargement countries?
Unless these measures are adopted, it will be impossible to implement a policy to boost the economy and to sustain demand in the short- and medium-term. What is needed, therefore, is a re-evaluation of production and labour with a view to promoting economic development, employment and social cohesion, based on a steady increase in national and Community public investment, particularly in basic infrastructures, in education, in qualifications and vocational training, in research and innovation, in the environment and in support for small- and medium-sized enterprises.
These are the real priorities, which the men and women in our countries hope to see addressed before the European elections of 13 June.
Mr President, Mr President-in-Office of the Council, today, those in favour of Europe's enlargement and deepening have, or at least should have, one concern in common: how can the enlarged Europe be prevented from getting stuck; how can we prevent it from becoming a quagmire of indecision? Europe has always been a source of hope for its citizens; even the governments, regularly failing to solve problems, point to Europe as the place where solutions can be found. Today, however, Europe instils fear in people. Unemployment is rising and people fear that this will get worse after the enlargement. The Member States, whether they are large or small, cannot handle this problem on their own. Decisions need to be taken at European level in order to promote real economic recovery and a real increase in the level of employment. At the same time, the Member States must in that way provide an efficient answer to globalisation. That is why it is their plain and simple duty to ensure that a constitution is adopted. It is not difficult to explain to 14-year olds or 70-year-old pensioners that we need a constitution, so why is it so difficult for our Heads of Government to brace themselves to put this constitution into practice?
Mr President, Mr President-in-Office of the Council, Commissioner, ladies and gentlemen, I can agree with Mr Poettering’s initial statements praising the Irish Presidency and praising the achievements of one of the EU’s smaller countries. This shows us clearly that it would be a mistake to end the system of rotating the Presidency.
I also appreciate Mr Barón Crespo’s quotation from Victor Hugo, saying ‘the future belongs to the brave’. I often compare the process of European integration with the epic poem on the discoveries, in which the great sixteenth century Portuguese poet, Camões, said that we were sailing ‘on hitherto uncharted waters’. We must indeed maintain this openness of spirit, this daring and this capacity for adventure.
We also need to take care to ensure that the ship does not run aground; we must ensure that the crew is informed and motivated and does not start a mutiny. I am therefore concerned to see that, following a period of some secrecy, it should be announced that the IGC might be concluded hastily. This could be a life-saver for those who wish to base their campaign in the European elections on euro-scepticism, because public opinion is barely interested at the moment and we still do not know precisely what was put forward in the first phase of the IGC under the Italian Presidency.
Many people have spoken about the issue of qualified majority voting, but I would remind you that this was not the only matter discussed. Also on the table were the composition of the Commission, the issue of the Union’s Presidency, defining certain competences, in the field of fisheries and marine resources, for example, the fundamental principle of the equality of States, clarifying the precise scope of the principle of the primacy of Community law, transparency and openness in the Council’s legislative workings and deliberations, the preamble and the express reference to the legacy of Christianity and the limitation on the flexibility or clauses. In other words, the agenda is enormous and I therefore support and understand the words of the President of the Portuguese Republic, whose pro-European feelings are well known, calling a week ago for more time to allow the negotiations on the European Constitution to take place. He criticised the fact that things are being done under pressure, called for more time and asked us to concentrate on the immediate problems such as the Lisbon Strategy, enlargement and negotiations on the new Community support framework.
Mr President, ladies and gentlemen, I am fully aware of the importance of this debate on the future of Europe. I would, however, like to take this opportunity to refer to an emergency very close to our hearts as Radical Members, and for which my colleague, Mr Dupuis, has been on hunger strike for over 30 days. We consider it to be an emergency for Europe’s present, one which unfortunately, was not an emergency for Europe’s recent past. I would like to turn once more, Mr President—in—Office of the Council, Commissioners, to the Chechen question. This debate is certainly important for the future and for the institutions, but if we let the present go by, the horrors of the present, we will lose credibility when we want to construct a different future. Well, Mr President, Mr President—in—Office of the Council, ladies and gentlemen, as everyone knows – but no one reacted – over the course of recent weeks, the Russian authorities organised, using the puppet government in Chechnya as a cover, a series of about 30 arrests of relatives of Umar Khambiev, Chechen Minister for Health and emissary of President-elect, Aslan Maskhadov. His brother Magomed Minister for Defence, gave himself up to avoid further bloodshed.
Starting on 29 February, in dramatic raids, dozens of masked armed men from Russian forces and Chechen militia surrounded villages, entered houses, hit, insulted and threatened to kill members of the Khambiev family to the last; they abducted and took away those members of the Khambiev family that they managed to find there. There has been no further news of them. Seven hundred men arrived in armoured vehicles in Benoi, the village of birth of the Khambievs, and having beaten the inhabitants and destroyed everything they could destroy, they kidnapped seven people and demanded that Umar and Magomed surrender.
Mr President of the Council, Commissioner, ladies and gentlemen, what is happening in Europe – and Parliament has repeatedly spoken out in this regard, from a humanitarian and at times even political point of view – must form part of our political present. Concern has already been expressed even by the US administration. In accordance with the Geneva Conventions, we are calling for the Red Cross to be authorised to visit the Khambiev family and the Minister for Defence, Mr Khambiev. These Geneva Conventions should be observed, Mr President. We are going to put a question to the Council straightaway, but I think it is our duty to at least react to these methods. Not just with radical non-violence but also by means of European political presence and compliance with the Geneva Conventions. We achieved this even for Saddam Hussein, who received a visit from the Red Cross; it is inconceivable that we cannot even achieve this in this case.
Mr President, I am glad to see Commissioner Kinnock here, but where is Commissioner Prodi? What official business could be more important than this debate this morning? Perhaps we could have an answer before the end of the debate.
Let me begin by welcoming the moves made by the Irish presidency so far towards garnering consensus for the draft Constitutional Treaty. In recent weeks a number of positive indicators have suggested an increased willingness on the part of Member States to agree a workable compromise. Outstanding differences of opinion need to be ironed out in a committed and systematic way to break the remaining deadlock.
Minister Roche and, indeed, the Taoiseach, have my wholehearted support in rising to the difficult task ahead of them in the months leading up to enlargement and the European elections. A simplified single Treaty will make the EU of 25 more intelligible to the citizens of Europe by defining the EU and Member States' competences clearly. It will introduce reforms that streamline the workings of the EU and will facilitate decision-making in an enlarged Union.
Finally and very importantly, it will also help to dispel the many myths that have grown up. Primary among these myths is the one about the draft Treaty leading to the creation of a so-called super-state. An entity that cannot raise taxes autonomously, is not authorised to run budget deficits, has no right to raise a military force and, most importantly, cannot act outside the competences given to it by the Member States is not a recipe for a super-state by any stretch of the imagination. The EU can only spend a maximum of 1.2% of the combined GDP of all its Member States. Compare this to the only super-state in the world today – the United States – the federal government of which spends 20% of GDP, and you can see what a nonsense this accusation is.
The Constitutional Treaty is a voluntary agreement made between consenting governments whose national parliaments would, under its terms, in fact be given stronger roles with regard to scrutiny of the Commission's legislative proposals.
The foremost achievement of the European project to date has been to put an end to the rivalry and antagonism of the last century that pushed this continent into two world wars, which cost 56 million lives. The recent conflagration in the Balkans highlights the latent potential for destruction. We should have the courage to use our experience and our position in the world to promote peace and stability in the global arena and to treat the problems of displacement and terrorism at source, for example by helping to ensure an economic future for the millions of young people living in the Middle East.
I should like to ask the President-in-Office what stage has been reached in meeting the Lisbon commitments. This is on the IGC agenda as well, but so far all we have heard about is a European Commission action plan for enterprise – which received a very lukewarm reception indeed and was accused of lacking focus and tangible recommendations.
I would end by saying to the President-in-Office that the jury is out, the ball is in his court and that he has all our support.
Mr President, this month, for the second time in a short space of time, after the failure of the Italian Presidency in December, and under Irish leadership, the Heads of Government are facing a choice that is crucial to the European Union's future. The European Council in Italy looked foolish when it failed to dispose of the narrow-minded national interest and to opt for a more democratic, efficient and transparent Europe. Many wonder whether the Council will make the same mistake again.
Fortunately, the Irish Presidency has already done a great deal of work over the past couple of months. There is willingness to reach agreement; very tentatively, things are moving in Europe. I would urge the Irish Presidency to tread carefully, for another failure would be disastrous for the confidence among the European electorate as it heads for the ballot boxes in June. If the Heads of Government drop another clanger this time, it will be impossible to convince the European electorate of Europe's power.
In this light, it is preferable to wait a little longer than not to have a constitution at all. I would stress here once again that the text should actually benefit Europe. Let us not produce another insignificant document, as happened at the meeting of Heads of Government in Nice in 2000. The European Convention's draft Constitution was good news for Europe and its citizens. It provides for a more democratic, understandable and, above all, decisive Europe. That is why we should adhere to those proposals as closely as possible, without detracting from the rights of the European Parliament, without resorting to back-room politics and without any loss of transparency.
The idea of one Commissioner per country should be accepted, the defence agreement of Naples must be utilised, and social Europe must be reinforced. I would therefore urge the Heads of Government, this time round, to produce a meaningful document, rather than an insignificant one. I take the view that if a constitution is not forthcoming, the Heads of Government will throw Europe into crisis, further enlargement will be made impossible and the financial problems will become insoluble. For them and for Europe, this is a decisive moment. The Irish Presidency is working in a way that instils much confidence in this House, and I wish it every success.
– Mr President, Commissioner, ladies and gentlemen, this morning’s preparatory debate gives me the opportunity to make a final contribution on the current and future direction of Europe’s policies. To me, one who has always been a European, it gives the opportunity to bring the point home that Europeans have now had enough of a Europe that is essentially economic and financial, one that all too often, for the sake of the free market and of competitiveness, sacrifices jobs and ignores the day-to-day problems faced by the public; so I join with them, the people, this morning, in recalling the dream of Europe’s founding fathers, the dream of building a Europe of peace, culture, diversity, social security and citizenship in freedom and democracy.
Fifty years on, the Europe in which we live is certainly economically strong – for some – but it has neither heart nor breath of life, believes in nothing and is too full of injustice. We are having what we call a spring summit, we are on the threshold of enlargement, a new Intergovernmental Conference is about to be held, and there is very little in the budget, yet I still want to believe that there is still time to set a new course.
Having been at first a rather euphoric European, and having now become, after fifteen years in the European Parliament, a more realistic, more critical, not to say more uneasy one, I wanted to use my two minutes to shout, ‘Look out! Danger ahead!’ If it took fifty years to build the European Union that we have now, there is no small risk that we will one day see the structure implode for lack of sufficient popular support or of any ambitious vision of society, through failure to give priority to jobs, to respect for national and regional differences, and in the absence of any real solidarity. It is the richest, rather than the poorest, who must pay for the most disadvantaged. A European constitution is not an objective in itself; it is meaningless unless it meets the public’s expectations, and this morning, I have reminded you of what – in my view – their essential expectations are.
Your words, Mr President-in-Office of the Council, and those of the Vice-President of the Commission lead me to believe that Ireland feels able to conclude an agreement on the Constitution put forward by the Convention. We will be delighted if Ireland is able to achieve this, not only because Ireland is a Celtic country like my own, Galicia, but also because this would show, once again, that it is one of the Union’s great pro-European countries. As a Member for one of Europe’s stateless nations, and one that is not even recognised as such, I have reservations about this draft Constitution arising from the shortcomings in cohesion policy and from the weakness of the positions we have adopted on our role in preserving peace in the world. I have confidence, however, in the direction the European Union has taken historically, which is unequivocally in favour of diversity with solidarity, in contrast with the uniform approach of the Jacobin States that today prevails in the State of which I am a citizen.
It would be most opportune, Mr President-in-Office of the Council, if this Parliament issued a formal statement under the Irish Presidency, approving the Constitution.
Mr President, whereas peace, democracy, freedom and social justice should be the cornerstones of the European edifice, what does the Council believe in? What does the Commission stand for? What have we achieved here in Parliament? Not very much; we still have peace – if we disregard the latest outbreaks of civil war. We have made little progress on democracy. I believe there is a huge problem with the legitimacy of this Union, and what has happened in recent months seems symptomatic of further disintegration processes rather than of integration.
This is dangerous, but I need hardly say that it is also dangerous for us to hide behind the illusion that we in Parliament are the free voices in the institutional structure. We should know better, for we saw, when Nice was being discussed, how the party leaders coaxed and cajoled the supposedly free Members of Parliament. Here in the House we also suffer time and again from the way in which Stalinist instincts in the Socialist Group, which frequently takes the unwarranted liberty of calling itself Social Democratic, lead to repeated logjams. This will have to change, not only here in Parliament but elsewhere too, and particularly in the Council. There can be no democracy without transparency.
Mr President, ladies and gentlemen, the current situation, following the failure of the summit in Brussels, is rather laughable. In the constitutional debate, France and Germany hold forth about the need to move Europe forward, but they are the very ones who have persistently ignored the common ground rules.
The effects of such behaviour are, in my opinion, fatal. When Jacques Chirac speaks of an advance guard and outlines the notion of a two-speed Europe, that in itself is not the end of the world. The Schengen Agreement and the euro have already established the principle of differing speeds. The real tragedy is that friction has been generated. This will not help Europe to move forward.
The prospects for the draft Constitutional Treaty have not become any brighter. The negotiations on the EU budget may well pose the threat of some sort of linkage between the constitution and the financial framework. I can only recommend vigilance.
The substance of the draft Constitutional Treaty is a mixture of good ideas that would bring progress and, alas, questionable features such as pre-programmed conflicts of authority, which are destined to occur, for example, in the field of foreign policy between the future EU Foreign Minister and the President of the Council.
It is high time that the EU prepared itself for a larger Community. It smacks of absolutism, in my view, to proscribe the discussion of constitutional matters by the Heads of State or Government. I refuse to treat these Heads of Government as if they were the insurgent rebels of Europe. At the same time, these leaders must not be allowed to forget that they sent representatives to the Convention. I appeal for political pragmatism; what has been achieved must be safeguarded.
– Mr President, ladies and gentlemen, what do our fellow-citizens say to us when we go out among them to talk to them about Europe? What do they ask us about? Most of all, they ask us about the role of the European Union. What does it do? How is it run and by whom? What they ask of us is clarity in decision-making, precision and comprehensibility in the division of its competences. Seeking closer identification with the European Union and with its actors, they would also like Europe to be closer to them and to care more about their future.
The Convention has done even more than to outline the face of the new Europe; by specifying its competences and putting faces to decisions, it has fashioned the European Union’s body. It has created essential linkages that will enable our political design to progress. I believe it needs to be said, and repeated, that the draft constitution produced by the Convention under the former French President, Mr Giscard d'Estaing, is a good one. What makes it the best of compromises is the fact that, rather than aiming to combine national institutions, it proposes a wholly new structure, one that makes for greater effectiveness and clarity and is in line with modern thinking.
I find it regrettable that last December saw a triumph for introversion, for individual interests, for the self-centredness of the nation states. What place is there for the European public in this masquerade? Above all, as this House had said, the Intergovernmental Conference is a thing of the past. The Convention, a novel form of institution, was a gamble that paid off, even demonstrating that the intergovernmental method is no longer suited to the modern-day needs of the EU. The way the IGC works reflects a former ambition that left no room for the real European designs, the one that gives us a glimpse of the future.
The EU is changing its nature before our very eyes. The debates between those, on the one hand, who favour an intergovernmental approach, and on the other, the proponents of federalism, bear no relation to the realities of the EU. The draft constitution embodies realism and modernity precisely because it bridges the divisions of the past that prevent us, today, from driving the European project forward. It gives Europe’s citizens more power. Let me conclude by saying that our House will respond to this blockage by standing firm, by seeing to it that we get a modern constitution, one that enables Europe to act, that makes it visible and gives it credibility. I wish the Irish presidency every success.
Mr President, the unified Europe, of 25, 27 or 30 States will not be capable of functioning with an institutional system created for a Union of six or 15 Member States. By failing to adopt the Constitutional Treaty, at best we run the risk of a restrained, weak Europe, unable to act in political terms and to be a protagonist on the international stage, and at worst, the political collapse of the Union, that is, a dangerous step backwards with regard to the significant progress made in recent years. This is why I am convinced that the Irish Government’s action, unobtrusive but effective, should be supported. We certainly need to be quick, and sign the Treaty before the European Parliament elections, but we absolutely must do things properly too, as Mr Giscard d'Estaing said yesterday to the Committee on Constitutional Affairs. In short, we cannot accept watered-down compromises which thwart the precious work of the Convention.
It is right to resume the process on the basis of the achievements of the Italian Presidency, which in any case managed to obtain the consensus of all the countries involved on 90% of the proposed text. Now we need to make an additional effort to rise above the obstacles which concern, above all, qualified majority voting. The question is, however, not just formal or technical: the real problem we need to overcome is selfishness in some quarters, which in any case must be addressed. We need to discuss this, but if we want Europe to be strong politically and to be a leader in the peace initiative, this selfishness must be overcome.
One final remark, Mr President—in-Office of the Council: we should not forget to include a clear reference to Europe’s Judeo-Christian roots in the preamble. We cannot conceive of constructing a large house for 500 million citizens by forgetting the foundations on which our common home must rest.
Mr President, Mr President-in-Office of the Council, Commissioner, ladies and gentlemen, allow me to follow on from Mr Tajani’s closing remarks. Yesterday, Mr President-in-Office, I handed over to you more than 10 000 signatures of people in my constituency who are petitioning for the inclusion of a reference to the Christian heritage of Europe in the preamble to the Treaty. Quite frankly, any building that is not constructed on firm foundations will ultimately be doomed to collapse. We must not build Europe on weak foundations but on the common basis that incorporates the heritage of our continent. The people of my constituency have great faith in the Irish presidency and are confident that you will yet be able to present proposals for the inclusion of such a reference in the preamble.
I also wish to say a few words about the competitiveness of the European Union, because it is a subject that will receive special treatment at the spring summit, and I should like to address my appeal to the Commission in particular. It is not sufficient to organise a summit on competitiveness once a year, and then consider the matter closed, when, throughout the year, we are inundated with proposals that would make Europe less competitive, of which the legislative and policy proposal on chemicals is but one example. This proposal is designed to de-industrialise the European Union. The Commission must be in no doubt about that. Withdraw it, and you will be contributing to a more competitive Europe. The same applies to advertising restrictions. I could name many other directives too. What I would suggest is that the Commission should declare its willingness to withdraw the ten worst proposals for directives. That would greatly enhance the competitiveness of the European Union.
There is a second point I should like to raise, namely that the Member States must honour the commitments they make. I myself come from a country whose government, even though it has been told for years what it needs to do, has done nothing in years to free up the labour market and create a more competitive economy. This is where there is also a need to reflect on ways of exercising stricter control to ensure that the Member States actually fulfil their obligations. Then we shall achieve growth and employment throughout Europe.
Mr President, ladies and gentlemen, with regard to the constitution, let me say that I support every sentence of the speeches made by Mr Voggenhuber and Mr Brok. Those who seek to retreat from the draft produced by the Convention are snubbing their own representatives and showing contempt for the members of the national parliaments and hence the people of their own countries.
A total of 84 out of the 105 members of the Convention were representatives of the national parliaments and of the Heads of Government: this demonstrates anew how closely the Member States are involved in the consultation and decision-making processes of the European Union. We want this constitution, we need it, and we demand that an agreement be reached before the first of May.
Let me move on to the second point, Lisbon, and say that the Lisbon strategy is the programme for the implementation of the European model of an environmentally and socially responsible market economy. It is not the sole purpose of the spring summit to emphasise vigorously every year that the Lisbon Declaration is still valid, despite the lack of commitment and political will to implement its provisions. This commitment and will are lacking among the national governments, which are equipped with the necessary instruments, but they are also lacking within the Commission, whose preparation and monitoring of the spring summit ranges from sloppy to unsatisfactory. The summit must not degenerate into a talking shop. It must supply straight answers to people’s questions about growth and employment as well as social cohesion.
For this reason, I demand a concrete innovation and investment pact for the promotion of competitiveness, growth and social cohesion. This pact should prescribe exactly who should take what action and achieve which targets by when.
I expect the Commission to make this pact, along with the adopted projects, the basis of the policy that underlies its financial planning. We need a public discussion, a public debate, on the level of compliance with this innovation and investment pact, analogous to the discussion on observance of the Stability and Growth Pact. Failure to comply with the Stability and Growth Pact obstructs the effort to achieve the Lisbon objectives, and the non-compliant countries – France and Germany, along with Belgium – are also trailing furthest behind in the transposition of the directives on the single market. So let us not play off the one against the other, but rather let us do what we have to do.
– Mr President, Mr President-in-Office of the Council, ladies and gentlemen, I wish to congratulate the Irish presidency on the work it has done in picking up the thread of an IGC that was cut short in December for the lack of any real political will to complete the institutional reform of the EU, even though this is crucial to the proper functioning of Europe in the years to come.
Speaking on behalf of the French delegation within the Group of the European People’s Party (Christian Democrats) and European Democrats, and joining with the great majority of my fellow MEPs, from whom you have already heard, what I ask of the forthcoming Brussels European Council is that it should demonstrate its determination, in political terms, to overcome difficulties which, whilst important, are still secondary to what is really at stake: making the unification of our continent a political, economic and social triumph. It is absolutely vital that the draft constitution put before us by the Convention, the exceptional success of which we can see today in the light of the difficulties the IGC had with it, should be adopted with the minimum possible delay. That is our message to the Irish presidency.
Moreover, the Lisbon objectives, which are ambitious but realistic, necessarily involve putting in place proactive policies enabling us to compete with our trading partners, first among them the United States and Japan, in the strategic areas of research and development, education, and lifelong training. Let us therefore implement these necessary reforms and overcome our fruitless divisions in order to make Europe a success on every front.
Europe’s citizens will be summoned to the polls in June to elect their MEPs, and they expect more of the European Union than is often articulated. They are relying on us to make it possible for them to live harmoniously beyond their own borders, to work freely and as much as they want, and to save them from being swamped by forms and pointless taxes.
Although the Spring European Council is certainly not the culmination of European history, it could well be a key staging post on the way to the speedy adoption of a Constitution and as we progress towards putting in place the economic and trading frameworks that are indispensable if Europe is, at last, to enjoy growth.
– Mr President, in seeking solutions to the EU’s institutional reforms and the problems that have resulted from the failure of the Intergovernmental Conference, we must keep our minds on the internal market and maintaining and improving the competitiveness of our economy. The implementation of internal market legislation at national level is an absolute precondition for achieving the Lisbon objectives. An increase in the implementation deficit will cause EU markets to splinter and erode the benefits of the internal market. An accusing finger cannot just be pointed at the inertia of the Member States in the implementation of the Lisbon objectives. The work of the Competitiveness Council has to be made more effective and it must return to a fundamental question: what impact will each drafted law have on the EU’s competitiveness? It is also time for some spring-cleaning in the Commission. At present the Commissioners are very torn on their directives. The drafting of the chemicals package was a good example of this. EU competitiveness will not improve with laws like these. On the contrary, it will become seriously endangered. Next autumn a Competitiveness Council Commissioners’ portfolio is to be established in the Commission. Its task will specifically be to finalise the Lisbon objectives and coordinate and harmonise the work of the Commissioners for Industry, the Environment and Employment. Competitiveness and a healthy Europe are not a Utopian dream. New magic remedies are not required. The medication exists: it was discovered in the spring of 2000 in Lisbon. Countries just have to do what they said they would.
Mr President, I want to express my admiration for what I thought was a stylish and rather teasing address from Mr Roche on whether there has really been considerable movement on the IGC issues. We have been reading about the Spanish and Polish Governments possibly shifting their positions, with similar reports about the German Government. The UK press is now saying that Mr Blair and Mr Berlusconi are writing joint letters together – there's friendship for you! – and now we understand that Mr Blair is travelling to Dublin tomorrow for talks with the Taoiseach. As Mr Napoletano said earlier in the debate, it is all very frustrating and unclear for those of us who are outside.
All this underlines the importance of restating the demand for democratic legitimacy, something which was conceded by Vice-President Kinnock in the course of his address. I see that as coming through the process of a referendum. Mr Barón Crespo told us that 51% of UK citizens want this Constitution. I might doubt that but, unlike his Labour allies, I am very happy to have the matter tested in a referendum. I can tell you, Mr President, that more than 80% of people in my country agree.
Mr President, among the topics on the agenda for the forthcoming Council is the Lisbon Strategy, the Union’s Financial Perspective and the resumption of the constitutional process. I will restrict my remarks to the latter issue, as I consider it to be crucial.
Parliament has been the mainstay of federalist policy, as acknowledged by the President-in-Office, whose prudence and perseverance we welcomed also today. We also agree with his concerns: time is against the Constitutional Treaty. In fact, we are at an historic turning point and not just because the reunification of Europe makes a constitutional charter both more difficult and more necessary, but also because the next Parliament will see a significant generational replacement of the parliamentary groups which created the European Community. Europe’s future would be threatened by deadlock in the Intergovernmental Conference, and another failure, instead of ending the democratic deficit, would increase the danger of there being a democracy with no voters, threatened by populism. A failure would also be a negative signal for the objective of making Europe’s economy more competitive, since this objective calls for greater economic integration, greater social cohesion and greater democratic transparency. Nevertheless, we agree with Mr Kinnock: better no Constitution than a Treaty which does not live up to the Convention proposal. We would therefore call on the Council, through its decisions, to rekindle enthusiasm for a more democratic Europe, united in its diversity and capable of having a common foreign and defence policy.
. – Mr President, I wish to thank all the Members who have contributed to the debate.
I shall begin with the Lisbon Strategy. The bulk of the debate was on the IGC, and I shall return to that. Mr Watson made a very interesting link between the future prospects for Europe and the new Constitution. He suggested that we should move in tandem in both cases. He is right. Mr Watson and Mr Collins also made a very clear point about the importance of the Lisbon Strategy and the need to keep Lisbon to the fore. Again, they are right. Mrs Sudre has just made a very interesting point about the significance of the strategy in terms of the future.
The Spring European Council and the Lisbon Strategy are key priorities of the Irish presidency, and we look forward to a successful and focussed debate on the vital questions regarding the future economic, social and environmental development of the Union. It is interesting that many of the key issues raised during the debate are ones we have indicated in our preparation and on which we have decided to focus. Our strategy approaching the Lisbon discussion has been to limit the number of areas, and to focus on these in order to make progress.
I was intrigued by all the comments made on the Intergovernmental Conference and the Constitutional Treaty. The views of the clear and overwhelming majority of this House confirm to me the urgency of the task at hand. Mr Duff kindly drew my attention to a motion that is being prepared for adoption by the House. As Mr Barón Crespo reminded us, the recent Eurobarometer poll shows that the people of Europe want a Constitutional Treaty. That is a very significant poll. I note that there are variations in the level of support for the Constitutional Treaty, but the fact that the people want a Constitutional Treaty is something that should weigh heavily in all our considerations.
My good friend and fellow member of the Convention, Mr Voggenhuber, can rest assured that I well remember the day at the Convention when we chinked glasses, listened to the Ode to Joy and all signed a very large postcard. I must say that I do not recognise the rather negative characterisation of the Constitution by another good friend – Mr Bonde. I agree with Mrs Doyle, who was much closer to the mark, that this Constitution certainly does not pave the way for some super-state.
As I have already mentioned, I am not in a position today to go into greater depth on the issues. I fully understand Members' frustration. However, Members understand equally fully that negotiations are at a stage at which it is impossible to be more detailed than we have been. We have entered into discussions in confidence with Member States. We understand fully that people belong to different States and have different views. The presidency's job is to try and create a space in which people can come together to negotiate and align those views.
I therefore understand the frustration at there not having been more detail, and would also confirm that the presidency is anxious to seize any opportunity that exists. We note that there have been changes in attitudes in recent times. Mr Poettering's analysis, for example, was very interesting and he is quite correct that it is critically important to keep the momentum going. It would be a disaster for that momentum to be lost.
Mr Brok was also correct. Everybody now says that they want a Constitution, but one of the frustrations of being in the presidency is that everyone says they want to achieve success but this is always qualified with a 'but'. Mr van den Berg also made a very interesting point. He said that the presidency must bear in mind that a second unsuccessful rendezvous would be a disaster. He is quite correct and we must balance all these issues as we move forward.
A number of Members – particularly Mr Napoletano – have made the point about detail. He has spoken with me on more than one occasion about the outstanding issues.
On the institutional side, there are obvious issues to be resolved, including the questions of representation in Parliament, voting in the Council and the composition of the Commission, while detailed suggestions have been made in relation to the EU Foreign Minister and the presidency of the Council ministries. On the non-institutional side, there are different approaches to the question of the extent of qualified majority voting in the Council. This is not stating anything new, but these are the issues. We will need to strike an overall balance in order to reach agreement.
Let me turn specifically to some of the matters. In response to a number of enquiries regarding the issue of voting rights, the presidency's view on this has been made absolutely clear. The Taoiseach has said that a solution based on dual majority is the one most likely to achieve an overall consensus. In fact, it is clear that is how the decision will be made on voting rights. There continue to be different views as to how the dual majority will be calculated. However, it is interesting and intriguing – and a number of Members have made reference to this – that we are indeed now talking about a dual majority system.
As regards the Commission, there is a shared view that we need a strong and effective Commission. There is also a need to find an appropriate balance between equality, the equally valid requirements for the Commission to be effective and for it to have some form of representational view. Any agreement will have to take all these considerations into account and it will not be difficult to bridge all the different requirements.
Mr Barón Crespo and a number of other speakers also mentioned the issue of the budget. On the question of the budget, I believe the balanced approach is the one most likely to secure agreement. The Italian presidency made a proposal in December which built on that brought forward by the Convention and on the discussions it had with partners in the IGC. We have further explored the matter in recent consultations, including with Parliament, and there is a consensus that budgetary procedures must respect the overall institutional balance.
In conclusion, I very much enjoyed today's debate. I have to say that I was heartened by it and I am very grateful to Members for their positive words and encouragement. Members who have spoken with me on a one-to-one basis know my particular anxieties in this regard, and they know the ambition of the Irish presidency to achieve progress, if progress can be achieved. I have very carefully noted the points that have been made. I very much look forward to a successful outcome to the European Council on 25 and 26 March.
Commissioner Kinnock made the point that the IGC is stage one. This was also touched on by a number of other contributors. That is true. Stage one is agreement at Member State government level and the next stage will be to go on to the various and multifarious ratification processes. This leads me back to the point I made in my introduction: delay will not help the ratification process. I would reiterate that point. Time is not on our side, we need to reach agreement on this matter, as early as it is possible to do so, and the Irish presidency is ambitious that should be the case.
. – Mr President. I want to add to the remarks made by Mr Roche in what has been a very interesting debate.
Perhaps it is most appropriate for me to begin by thanking Mr Brok for reminding the House about the basic reality that the healthy divisions in modern Europe are on issues and – contrary to what is represented in some parts of politics and the press – not between big and small. This is a fundamental point, and understanding it means understanding that it is the equitable inclusion and representative rights of countries of large, medium and small size which makes this a Union and makes the Union a stable, developing, 50-year success, in place of centuries of grand diplomacy by grand governments, which ended repeatedly in terrible grief and war. On an occasion like this it is as well to remind ourselves of those basics, as Mr Brok did.
Secondly, there were interesting references to the Lisbon strategy which, we must recall, was unanimously agreed by Member States to secure the most competitive and dynamic knowledge-based economy in the world by 2010. There can never have been a more devout aspiration. It is interesting to heed what Mr Wurtz, Mr Collins, Mr Ferber, Mr Karas and Mrs Doyle had to say on the issue. Since we are all engaged in supporting the Lisbon strategy – maybe with differing degrees of enthusiasm – success in achieving such a knowledge-based, dynamic and competitive economy is not going to be propelled by hesitancy in the further development of the single market, by false economies with reduced public and private sector investment, or by a ceiling on the financial perspectives which disables European Union engagement in research and development, regional development and efforts to combat poverty and under-development throughout the world.
I should like to offer a quick comment on the points made by Mr Poettering and Mr Barón Crespo, with a degree of elegant nuance from both gentlemen, on the fact that it would be wise to take account of the results of the European Parliament elections in the nomination of the President of the Commission in future. No-one seriously democratic could turn their back on such an idea, but nevertheless it is necessary to be careful because, if the impression was ever given that partisan reasons determined the appointment, that would reverberate over five years in Parliament, in the Commission, in the Council and more widely. The consequences would be divisive, destabilising and disadvantageous for the Union. Neither real democratic accountability nor legitimacy would be served by such a prospect and I am certain that nobody advocates taking proper account of the result of the elections is in any sense advocating partisan predetermination of the political alignment of the President of the Commission.
I would like to mention what I consider to be the curiosity of the debate. It was a remark from Mr Bonde, who called on the presidency to use the Brussels European Council to require a process for national decision-making on the constitution. That was somewhat paradoxical from an honourable Member, whom I think of as an evangelist for European fragmentation, especially since, if the advice he offered was followed, it would constitute the most massive act of superordinate centralisation in the history of the Union. I am certain he will forgive me if I say, as a great enthusiast for subsidiarity, that not for the first time I have to disagree with him on his proposal.
A final point, which I cannot resist making – Mr Evans will not be surprised by this. I did not in any sense concede the case for democratic legitimacy. Indeed, as I am sure Mr Evans will acknowledge, it is a fundamental belief of mine. Taking a completely detached view of internal United Kingdom affairs, which befits a Commissioner, I have got a certain divergence from him on the issue of a referendum on the constitution for a basic and simple reason. As I understand it, in the United Kingdom referenda take place when a proposal is made for a change in the system of government, whether it involves devolution or the decision to have elected mayors, or in relation to a number of comparable issues. The proposed constitution does not change the system of government in the United Kingdom. I also recall that the only precedent for the party of which Mr Evans is a distinguished representative providing a referendum was on the acute question of Sunday opening of public houses in Wales. For Mr Evans and me that is a fundamental issue of democratic rights and good governance but it does not bear comparison with the European constitution.
I thank the Commissioner for that completely detached view, which I am sure he also had on the issue of opening pubs in Wales on Sundays!
– Mr President, while welcoming Commissioner Kinnock to the House I respectfully request a full explanation for Commissioner Prodi's absence from the House this morning.
. – Mr President, with no discourtesy to the House, I said to the House earlier that work obligations prevented Mr Prodi from being here this morning. He is an avid attender at the important business of this House, as I am sure everyone here would recognise, and I consider it sufficient for the President of the Commission to be able to say legitimately and honestly that he has work preoccupations which, owing to timetabling, had to take precedence even over the proceedings of this House today. I hope the House will accept this explanation without my having to read out the President's diary.
I have received four motions for resolution(1) tabled in accordance with Rule 37(2) of the Rules of Procedure.
The debate is closed.
The vote will take place on Thursday.
The next item is the joint debate on:
- Report (A5-0111/2004) by Elmar Brok, on behalf of the Committee on Foreign Affairs, Human Rights, Common Security and Defence Policy, on the comprehensive monitoring report of the European Commission on the state of preparedness for EU membership of the Czech Republic, Estonia, Cyprus, Latvia, Lithuania, Hungary, Malta, Poland, Slovenia and Slovakia
- Report (A5-0105/2004) by Geoffrey Van Orden, on behalf of the Committee on Foreign Affairs, Human Rights, Common Security and Defence Policy, on Bulgaria's progress towards accession
and
- Report (A5-0103/2004) by Baroness Nicholson of Winterbourne, on behalf of the Committee on Foreign Affairs, Human Rights, Common Security and Defence Policy, on Romania's progress towards accession.
. Mr President, Mr President-in-Office of the Council, Commissioner, I believe it is fair to say at this point, only a few weeks before the first of May, the date that has been set for the enlargement of the European Union, that all ten acceding countries have made massive efforts over the past decade to prepare themselves for that day. They have taken far greater pains – with profound consequences for their peoples – than we in the European Union have done in preparation for enlargement, as the foregoing debate has demonstrated. I hope that the Cyprus question will also be resolved in time for us to welcome a united Cyprus into the fold on the first of May.
At the same time, since this is the last report of this type, I have to say that the authors of the country reports from the Committee on Foreign Affairs, Human Rights and Common Security and Defence Policy have shown great responsibility and commitment in the performance of their task over these past years, and, as chairman of the committee, I should like to take this opportunity to record my thanks to them.
On the first of May the , the body of established Community law and practice, as defined in the Treaty of Accession, will enter into force in the new Member States along with the associated transitional provisions. This means that there must be no more discrimination in either direction and that we shall continue to set great store by compliance with this . We are sure that the Commission, as guardian of the Treaties, will take a similar view.
In respect of compliance, however, there are still weaknesses. We do not say this by way of criticism but as a means of helping, of raising awareness, of creating scope for political action to eliminate these weaknesses. We must appreciate that these countries have had to undertake a complete transformation of their political, economic and social systems, that they have had to make the transition from Communist centralism to a more regionalised form of government. It is obvious that all of this cannot be achieved overnight.
The same sort of situation obtains with regard to the judicial system, but these weaknesses have implications: if the administrative machinery does not function properly, it will not be able to formulate the regional strategies that are required for access to EU structural funds. The situation is similar with regard to the government departments responsible for agriculture and several other areas of activity. It is therefore in the interests of the acceding countries to do better in these areas. There is therefore a need to keep pursuing the efforts for which the Commission called in its own report last autumn.
We must also realise that a non-functioning judicial system implies legal uncertainty in some areas of regional activity, for example. Legal uncertainty invariably acts as a barrier to investment. It is essential to create legal certainty in those areas too. This is not simply a matter of enabling individuals to exercise their rights; it also affects economic development in particular regions. This point is appreciated too, and both factors together are relevant to the fight against corruption. As we have heard today, there is corruption in my country, Germany, and indeed there is corruption in football too. But we must ensure that this cancer, which exists everywhere in varying degrees, does not take a grip of the European Union and jeopardise our general development prospects
Another point that needs to be discussed is the fact that the issue of minority rights is not regulated in the same way everywhere. The position of gypsies in some countries, for example, needs to be addressed, and here we hope to see practical improvements. At the same time, we should also recognise that the Baltic States have made strenuous efforts in this historic context with regard to their minorities, and that the situation of these minorities is no reason for not signing or ratifying the boundary treaties with them. We therefore call on Russia to move forward swiftly so that clarity can be established on this issue too.
We would like to be sure that the cooperation and partnership agreements will apply to the whole European Union. The principle of no renegotiation must apply to all of them. Nor can compensation be claimed on account of the enlargement of the European Union. On the contrary, we must build bridges at the new borders of the European Union, and we must pave the way for the earliest possible application of the Schengen standards there in order to guarantee internal security and hence be able to open the internal borders. This configuration surely constitutes one of the toughest problems we shall have to solve.
Mr President, may I say in conclusion – and I believe I can speak for the entire House here – that we are looking forward to the first of May and to the accession of our new partners.
On behalf of Parliament, Mr Brok, I should like to thank you and the other rapporteurs for the work that has been done by your committee in leading this issue so consistently through the entire mandate and now bringing it towards a successful conclusion.
. Mr President, over the past decade we have seen a massive transformation of Bulgaria, hauling itself out of a Communist past and now on track for accession to the European Union by 2007. The turnaround is truly remarkable.
My report is therefore very optimistic. I see no reason why accession negotiations should not be closed during the summer before the conclusion of the Irish presidency and before the mandate of the present Commission ends. This would be a very important signal to the people of Bulgaria and a reminder that they are not forgotten at a time when ten other countries will have just acceded to the European Union. This means that the Commission and Council must rapidly finalise the EU position on the four remaining chapters: competition, regional policy, agriculture and budget.
The draft financial package proposed by the Commission on 10 February – some EUR 4.2 billion over three years – provides an excellent basis for the final phase of negotiations. Indeed, measured as a percentage of per capita GDP, this package can be seen as among the most generous that has been offered to an accession country, although this needs to be kept in perspective as Bulgarian per capita GDP is low.
The financial package may require adaptation in the light of changes to the overall financial perspective and I am reassured by the Commission's recognition that cooperation with Parliament, as one arm of the Union's budgetary authority, will therefore need to be intensified over the next three years. Bulgaria's accession process has so far been characterised by commitment and good faith on all sides and a shared determination to meet the many deadlines involved.
The macro-economic indicators have been very positive in Bulgaria. We have seen GDP growing by almost 5%, the rate of inflation dropping significantly, a surge in foreign investment and a major cut in unemployment levels. It will take time for the effects of these improvements to be felt by large sections of the population, particularly in the regions outside of Sofia, but we can expect the upswing to gather pace as accession approaches and confidence in Bulgaria's political and economic transformation grows.
Confidence is a key factor. It is most important, therefore, that Bulgaria's progress and accession should not in any way be linked to or held back by any other candidate country. As my report clearly states, Bulgaria is part of the current inclusive and irreversible enlargement process that is based on the own merits principle. I was pleased to hear Mr Verheugen state in Parliament last November, and I quote: 'The one country, Bulgaria, should not wait for the other, Romania. And we have also guaranteed this'. I would be grateful for the Commissioner's confirmation of this position. The accession process for other candidate countries, or indeed the addition of new countries to the accession process, should not impact on the timetable for Bulgaria and the assessment of its progress.
But in spite of this progress, many specific problems still have to be overcome in Bulgaria. These are very much in the hands of the Bulgarian authorities, although we can help. To put this in context, we know that many of the countries acceding to the EU in May also still have many problems to overcome. But in Bulgaria's case, I have highlighted in particular the Roma question. I do not want to get this out of perspective. Many other sections of Bulgarian society face difficulties, but the Roma question is important, not just for the stability and prosperity of Bulgaria, but also because of its potential impact on other countries in the European Union, not least my own, when Bulgaria achieves full membership.
The full and proper integration of the Roma into mainstream society in Bulgaria requires changes on both sides. The Roma need understanding and massive resources deployed in order to provide them with the essentials of life, education and job opportunities, but equally they have to change their lifestyle. There has to be a willingness to integrate and to adopt family practices and other social attitudes that give confidence to the wider Bulgarian population.
It is troubling that a large proportion of children in care or in institutions in Bulgaria come from the Roma community. There is something fundamentally wrong with this and it needs to be addressed with real determination. Many of the care homes and schools are in a bad state and my own constituents in Chelmsford provide admirable support for one particular school at Berkovitsa.
As far as amendments to my report are concerned, I do not support either of the two amendments that have been tabled. The assertion that Bulgaria is the only accession country that lacks implementation mechanisms in the field of gender equality is frankly not correct. The second amendment, regarding energy policy, has been adequately covered in the compromise language already in the text of my report. I do not think the amendments are necessary.
In conclusion, I congratulate Bulgaria and thank the Commission and the Council for all the support they have given to Bulgaria's accession process. Let us make sure that it remains on track for accession in 2007.
. Mr President, this report represents a wide-ranging analysis of the problems facing Romania in its development to meet the high standards we demand for joining the European Union. The resolution clearly points out that much remains to be done in Romania for political criteria to be adhered to in full. The functioning of Parliament, the relationship with the executive and the judicial system and the overall functioning of the rule of law: all are questioned. This point involves many issues such as corruption, which is widespread in Romania, involving administrative officials, judges, politicians and in its sum undermines the functioning application of the rule of law.
This must be the reason why corruption in the area of international adoptions has continually been circumvented by special adoption commissions. The moratorium has been ignored and set aside, meaning that many children, even babies, identified as suitable for adoption by the government, signed off by the prime minister, have in reality been taken from suitable family settings by the authorities, against their will and disregarding the wishes of their foster families whose interest in adopting those same children was denied. I have written evidence of many of these cases and stand happy to show them to anyone who wishes to see them.
In contrast, my resolution also deals with the achievements of Romania in the economic field, where many structural reforms have been undertaken that we praise. But these must also and will need to be pursued most vigorously in the coming months and years. But we hope too that the Romanian Government will give greater prominence to the needs to the lower strata of society in Romania. In many areas simple, civilisational assets such as running water and sewage disposal systems are missing.
Surely the preaccession process must also benefit the many millions of poverty stricken citizens. We in the European Parliament want to help them not just to survive, but to thrive. Only if the Romanian Government and its administration are willing to forego corruption in all its insidious forms can poverty ever be conquered in Romania. Honesty has not only a commercial value. Honesty provides the essential bond of trust between the state and citizen upon which democracy relies.
The report also points out the developments in the area of developing and implementing the , where much still needs to be done to build up the administrative and judicial capacity not only to have laws on paper and in Parliament, but to ensure that they are implemented in such a way that they can play a real and positive role in the lives of citizens.
This report as it stands was passed with unanimity in the Committee on Foreign Affairs, Human Rights, Common Security and Defence Policy with no abstentions. This exceptional consensus across all parties regarding the main thrust of the report has already had a positive impact in Romania. The situation has changed, however. Already there has been root and branch reform of government with many new ministerial positions and responsibilities. Tomorrow I understand there will be a new children's law.
I understand there is some hesitation and a little confusion among our Socialist colleagues – due to the swiftness of the changes in the situation in Romania – on how to vote. As the vote is now likely to be held tomorrow, I urge the PSE Group to have a new exchange of views on this so that I can fulfil my task as rapporteur and ensure that they have the fullest and most up-to-date information.
After the vote, I will be calling upon the Commission to report back to Parliament on how the Commissioner's team will now proceed. I believe that such a report must come back to this Parliament before we rise for the European elections in May. I will also call upon the Council to accept the reality of Parliament's clear and unequivocal position. Council cannot simply continue along the old line that all is well in Romania and that entry in 2007 is the done deal that we have been told it is since Rome last year.
This is not so. In the United Kingdom, the Parliament of which I also had the honour to be a member, is omnipotent and omnicompetent. I have no doubt that other national parliaments of EU Member States hold the same responsibilities. The European people have the final say. We all want Romania to join the European Union, but not at a price that is too high for the European citizens to pay.
In conclusion, the European Parliament is a true friend of Romania. This strongly worded report has been compiled by Members of the European Parliament across the political divide, from all Member States and with Romania's best interests in our hearts. Bucharest must act on the report's recommendations if Romania is to succeed in membership of the European Union. I hope and I believe that it will do just that.
With regard to the rapporteur's question regarding voting, ten co-rapporteurs will speak in today's debate; the spokesmen for the groups will speak; there will contributions from the Council and the Commission; 37 colleagues will also contribute. This is not surprising, given the nature of the issue at hand. However, when we break for the vote at midday, we shall not have concluded the speaking list and so the votes on these reports will be held over until tomorrow.
. – Mr President, at the outset I would like to thank Mr Brok for his very frank and interesting report on the accession states. I would also like to thank Mr Van Orden for his insightful report on Bulgaria, and Baroness Nicholson for her thorough and honest report on Romania.
It is a great honour for me to participate, on behalf of the Council, in your debate on enlargement today. For many years, I lectured students in University College, Dublin, on the European Union and sought to impress upon them how remarkable our Union is. We are now on the eve of another remarkable breakthrough.
Enlargement represents one of the most exciting and positive developments, not just in the history of the European Union but in European history as a whole. The ideal of a united, peaceful Europe is behind every effort at European integration over the past fifty years and this enlargement plays a significant part in making that peace a reality. In less than two months, the Union will welcome ten new Member States. For many years enlargement has been a mere aspiration; soon it will be realised. The European Union is rectifying a past wrong: the artificial division of Europe, which lasted for far too long after two appallingly disastrous world wars.
As presidency, Ireland will be privileged to welcome the new Member States on behalf of the Union on 1 May. We look forward greatly to this day, which will be celebrated around Europe and which we in Ireland will celebrate throughout the country as a special 'Day of Welcomes' for our new partners.
The new Member States have come through a long and difficult process to get where they are today. It is an exciting moment for them and for us. They have spent many years and made great efforts preparing for membership; the reform of their economic and political systems has been – to put it mildly – highly impressive. The countries of Central and Eastern Europe have very rapidly established stable democracies and functioning market systems.
The deep reforms carried out were monitored and reviewed closely by the Commission in its regular reports throughout the period of negotiations and most recently in its monitoring reports. The Commission’s comprehensive monitoring reports, published last November, illustrate clearly the huge amount of work done in the new Member States. I wish to congratulate the Commission. In particular I want to congratulate Commissioner Verheugen for his excellent work, extraordinary dedication and excellent management of the whole process.
More importantly, I want to compliment the new Member States for their efforts. However, while recognising that there have been many achievements to date, it is important not to become complacent. We encourage newly acceding states to continue their efforts for the final two months until accession: now is not a time to rest on their oars. We ask them to concentrate particularly on the areas identified by the Commission as requiring urgent attention and on the effective implementation and enforcement of measures already adopted. It goes without saying that the more work done now, the quicker the newly acceding Member States can benefit fully from membership. We are confident that any difficulties can and will be overcome.
The Treaty of Accession contains a number of safeguard clauses designed to protect the Union from unforeseen disturbances arising as a result of accession. In addition, other measures are available to the Commission to protect the internal market, if necessary. The smooth and effective integration of the new Member States is one of the highest priorities of the Irish presidency.
The hard work of the new Member States has been recognised, not only by the Commission in its regular and monitoring reports, but also by the excellent report drawn up by Mr Brok. The enlargement has been described as the best-prepared enlargement ever and I think that is a fair description of what has been done.
Already the newly acceding Member States are sitting around the Council table and in Parliament. They participated fully, actively and very constructively in the work of the European Convention and in the ensuing Intergovernmental Conference on the Constitutional Treaty. The new Member States are already making valuable input to all aspects of the Union’s business and from 1 May, they will have full voting rights as well and will contribute fully to the formation of the Union’s policies. I believe they will make a remarkable impact on the way we do our business.
Support among the new Member States for accession was demonstrated by the referenda which were held in nine of the ten countries throughout 2003. In addition, the process of ratification of the Treaty of Accession has seen the parliaments of many current Member States express strong support for enlargement. It is important to underline that enlargement is good not only for the newly acceding Member States but – as Mr Brok reminded us – it is also good for the present Member States. The Union as a whole stands to benefit.
Of course, the process of enlargement does not end on 1 May. As we have been reminded, Bulgaria and Romania are both advanced in negotiations. I listened carefully to Mr Van Orden's report on Bulgaria, having met with Meglena Kuneva last week to discuss the position. I was also very interested to hear Baroness Nicholson's very frank and honest report. Last December, the European Council set out a very clear timeframe for the conclusion of negotiations in 2004 with both countries, subject of course to their individual state of readiness, with a view to their accession in January 2007.
One of the key issues remaining to be agreed among Member States is the financial framework for accession of the two states. Since the Commission published its draft financial package in February, intensive negotiations have been underway to secure agreement among Member States, which the presidency is endeavouring to obtain by the March session of the General Affairs and External Relations Council. Reaching agreement on the financial package will permit the Union to carry forward the negotiations in the remaining finance-related chapters with both countries.
The Irish presidency is striving to advance progress in accession negotiations to the greatest degree possible. The presidency will ensure that negotiations with both countries are governed by the same principles that guided negotiations with the ten new Member States, notably that of their own individual merits. It is worth recalling that Bulgaria and Romania are part of an irreversible inclusive enlargement process. The pace of negotiations will continue to be determined by progress on the ground and we urge Bulgaria and Romania to ensure full implementation of commitments undertaken to date.
The Union will continue to monitor very closely the performance of both countries and has noted carefully the views of Parliament, as expressed in particular in the resolutions under consideration today.
In conclusion, this enlargement is one of the most remarkable achievements of the Union to date. On behalf of the presidency of the Council, I wish to thank Parliament, and you the Members of Parliament, for the very positive and constructive approach taken since the very beginning of the process. We believe that the Union and its citizens stand to benefit greatly from this exciting endeavour.
This is a remarkable moment, a defining moment in the history of Europe, and one in which we can all take considerable satisfaction.
. – Mr President, honourable Members, this is probably the last big debate of this Parliament on what is a really great and historic project, and for my part I would like to take the opportunity to thank your House most sincerely for its cooperation on this project, in particular the Committee on Foreign Affairs, Human Rights, Common Security and Defence Policy, its chairman Mr Brok and the rapporteurs.
We have seen what we can achieve – even with so great and difficult a task – when the institutions of the European Union have a clear common objective and when they are determined to work together to achieve it. I will not hide my great satisfaction at the fact that ten new Members will be acceding on 1 May and that we have completed this difficult process, but I cannot deny either that my satisfaction is mixed with a measure of concern.
I cannot overlook the fact that a very broad debate on this enlargement is only now getting under way in the Member States – far too late, I think. For many years, I have repeatedly said in this House that this debate must be conducted in the Member States in order to inform people and take them along this road with us. Only now, when it is about to happen, has it made the European media headlines and become a number one issue for the European public. No one in this House will be surprised – I am not – that all the fears, the concerns and the feelings of uncertainty that we have known about for years and have tried to deal with by providing people with information are now surfacing again.
Let me be very clear about this: the political elites in the Member States ought to have done more to make public opinion in the Member States understand this great historic task. I am saying this now quite deliberately and also with some bitterness because we really have pointed out often enough how necessary it is. There is still time. The message we have to get across to people is quite clear. Yes, this enlargement will create problems. This enlargement will force us to make adjustments. A lot of things will change completely from what we were used to. There was no sensible alternative, however. We had to do it. We had to accept our historic responsibility of shaping the great change in Europe in such a way politically that it will lead to greater peace, security and prosperity for the people.
The message must be that this enlargement will not create problems but that it is the only way to solve the problems caused by the great changes that took place in Europe 14 or 15 years ago. Let me say this once again at the beginning of this debate because I really am convinced that the democratic quality of this process depends on Europe’s citizens understanding it and sharing the objective.
So far as the state of preparedness of the ten countries that will be acceding on 1 May is concerned, ladies and gentlemen, we have kept you informed of the results of our monitoring. I informed the Heads of Government of the ten countries of the results of that monitoring last November and since then we have been working closely with those countries to solve these problems. There have now been further consultations with all ten countries in which we took stock. We found that progress has been made in all areas, in some cases remarkable progress. We are now receiving further information on further progress every day, and I therefore find a very positive trend over all as regards completion of the outstanding tasks.
I do not want to hide the fact, however, that there are still problems in a few areas. That is true in particular for the creation of the necessary conditions for the payment of agricultural subsidies. Our system is obviously very complicated. Perhaps we could give some thought to whether the problem really is that the ten new Member States are not intelligent enough or not energetic enough to solve the problem, or whether it is perhaps rather that the system has now become so complicated that a country that has not grown up with it is unable to satisfy our requirements. I have come to have great doubts as to where the problem really lies, whether it is only with the future Member States or whether it is not also for a large part on our side.
Another problematic issue remaining in most countries is food safety, the modernisation of food-processing establishments and their supervision for the protection of public health. My fellow-Commissioner Mr Byrne is in constant close contact with the relevant ministers. Here again I want to make it absolutely clear that the Commission guarantees there will be no compromises on food safety. Only products that meet our standards will come on to the internal market.
The Commission will use the instruments it has available to solve outstanding problems realistically and responsibly. We are making preparations. I cannot yet tell you whether safeguards will have to be applied or not. The time for such a decision has not yet come. As I said, if it should be necessary we will do it realistically and responsibly and keep you informed.
Let me now say a word about something that is particularly on the minds of all of us these days, namely Cyprus. If this question could still be solved before 1 May, then we would be fully justified in saying that enlargement not only prevents crises but that it also resolves crises and conflicts. That would be an incredibly important signal for the whole region.
We can say that it was the European Union that got the peace process moving again and enabled the UN Secretary-General to call renewed talks. I was in Cyprus for the start of the talks on 19 February and had good discussions with the UN and the leaders of the two communities. Since then, there have been intensive political and technical contacts. The Commission has said from the outset that it now considers the Cyprus talks a top priority and we have therefore done all in our power to support the peace process. Commission experts are assisting the United Nations team in Cyprus. I have done everything the UN has asked. Whenever extra help was asked for, we always gave it right away. The technical level talks in Cyprus are going very well as a result, and we have also at long last begun to organise content-wise preparations for possible accession with the Turkish community. Late, I have to say, but the responsibility for that rests with Mr Denktash.
We are now preparing the necessary legal instruments for the accession of a united Cyprus. We will need regulations for the gradual introduction of the in the north of the island. The use of Turkish as a new official language will require preparations, and we will not be able to get everything done by 1 May. We will therefore have to provide transitional periods in a number of areas.
Let me say once again that we are in a position to transfer the results of the Cyprus talks into Community law provided those results do not run counter to the principles on which the European Union is founded, namely democracy, the rule of law and respect for human rights.
We are of course also setting conditions, and I will reiterate them: We need a new Cyprus that speaks with one voice. We need a new Cyprus that is capable of acting in international fora at all times and does not carry the risk of blocking them. We also need a new Cyprus whose central structures are strong enough to implement and enforce all its international obligations, including Community law. For us, these conditions are absolutely essential.
We are willing to convene an international donors’ conference to help pay the costs of unification, and I urgently call on the two communities, the Turkish Cypriots and the Greek Cypriots, to take advantage of this unique opportunity and to give a signal of willingness for peace and reconciliation in this part of the world.
I would now like to say something about Romania and Bulgaria. We will do all we can to assist the Presidency in continuing negotiations with the same tempo and the same quality and in bringing them to a conclusion within the proposed timetable. We have put the proposal for the common financial package for Bulgaria and Romania on the table. Discussions so far show that the Commission proposal has been well received over all. In the light of the financial package for the ten, the financial package for Bulgaria and Romania is fair, balanced and realistic. We shall present the concrete proposals for the negotiating positions in April.
So far as Bulgaria is concerned, I agree with the assessment made by the rapporteur, Mr Van Orden, and would like to say for my part, too, that remarkable progress has been made. The country still has further efforts to make, especially in strengthening administrative and judicial capacities. We are concentrating on these areas in our cooperation with Bulgaria.
Romania can also count on our assistance and solidarity. I have followed your debate very attentively and I admire the seriousness with which Parliament is working on the problems in Romania. I believe you have now struck a balance, which means that the report neither paints too rosy a picture nor calls into doubt the European Union’s political commitment to Romanian accession. That is good, because Romania needs encouragement, but it also needs a very clear answer to the question of what is still to be done. The Commission agrees with the rapporteur about the areas in which further efforts are required. These are administrative reform, reform of the legal system and preventing corruption, and I want to make it very clear that when it comes to fighting corruption the political system must be included. It is not enough to put petty officials on trial; their superiors must be in the dock as well. Romania also needs to be more convincing in its handling of European money and, before that, to prepare its negotiating positions better.
Baroness Nicholson raised the subject of adoption. I want to make the Commission’s position on this clear again. Our policy is geared clearly and unequivocally to the welfare of the child. That is the opposite of a policy that serves the interests of families in all possible countries that are looking for children to adopt. This difference is crucial. Anyone whose focus is not the welfare of the child but the interests of families that are seeking to adopt and the non-governmental organisations that represent their interests is creating a market, and anyone creating a market can expect problems in Romania. That is why the Commission insists that there must be a moratorium on international adoptions until legislation is in force that is fully up to international standards on child protection and until administrative structures are in place to ensure that such legislation is enforced.
The Commission, Parliament and the Member States still share the common objective of concluding negotiations in 2004, with accession in 2007. I am sure we will all do everything we can to help Romania and Bulgaria in this. The key to success, however, lies in Sofia and even more in Bucharest.
Mr President, President-in-Office of the Council, Commissioner, ladies and gentlemen, Commissioner Verheugen has spoken of his concern that people in today’s European Union countries are not well enough informed. I share that concern, but I would like to ask what the alternative would be. The alternative – and we must tell people that – would be continuing lack of freedom, the continuation of a totalitarian regime. That is why we should be glad and grateful that the nations of Central Europe – and of course Cyprus and Malta – are joining our union of values under different circumstances, on the basis of human rights, democracy, the rule of law and the market economy. We wish the nations of Central Europe, Malta and Cyprus a warm welcome. It is an occasion for joy. Our group and the entire Parliament have always supported it.
We will be having the first free elections in Europe. In the accession countries, our political friends and the people there refer to these European elections as Europe’s first free elections. That is why we must reject the call, from the prime minister of one of the accession countries, for there to be a single list. No, ladies and gentlemen; elections are a political competition and we should be glad that such competition is now possible in the countries of Central Europe, too.
The enlargement of the European Union is, however, not just a material question. In essence, it is a question of values, a spiritual question. We should also be saying to our new partners in Central Europe, Malta and Cyprus: do not ask what you can get out of the European Union, but let us all in the present and future European Union ask ourselves what we can do for Europe together to make this Europe strong, to make this Europe democratic and to make this Europe carry weight in the world.
I have great admiration for what the accession countries have already achieved. After more than 50 years of communism, these nations have had to make a tremendous effort. There is still a lot to be done, however. Commissioner Verheugen, Mr Brok and the other rapporteurs have already drawn our attention to that.
I believe we will do it, however. We should put across to the people of the European Union that our experience with enlargement when Spain and Portugal joined shows that in the end everyone will gain, materially and economically too. Tremendous challenges remain in the area of internal security.
I have just been talking to an expert on internal security from Europol. Of course we must secure the external borders. But that expert explained to me that the drugs mafia, which is already making trouble in the European Union, will also expand its activities to the accession countries. That means we must strengthen Europol and police cooperation as a whole.
One final remark. Commissioner, you and this Commission still have to give an assessment of Turkey. Opinions in our Group differ over whether Turkey should become a member or not. I will not go into that now. However, we expect the Commission, we expect you, to make your assessment on the basis of the Copenhagen criteria and not to make a politically opportunistic recommendation, but to comply with the law. The Commission is bound to do so as guardian of the Treaties, and we will judge you by that yardstick. We will meet and discuss this matter again.
Mr President, I wish to begin by fully associating the Socialist Group with the remarks of Commissioner Verheugen in relation to Cyprus; no doubt my colleague Mr Poos will say more about that later.
I have always argued that this enlargement is going to make or break the European Union. If we handle it well, it will greatly strengthen the Union. A recent report by the economists Ernst [amp] Young in the United Kingdom showed the benefits the United Kingdom would receive from enlargement. However, if it is handled badly, it will seriously damage the Union. Thus there is still a lot at stake in making sure that we get it right. That is why it is so crucial for the applicant countries to fully meet the standards required because, if they do not, we run the risk of having a backlash in public opinion not only in the 15 but also in the 10.
We still need greater emphasis – as Mr Brok stated in the report – on implementation and enforcement. We must have proper transparency on state aid, competition policy and public procurement because, if enlargement is to work, the business community and trade unions have to be convinced that there will be fair play. We must not relax our drive against corruption. Corruption undermines economic progress. The EU country defined by Transparency International as being the least corrupt is Finland. The EU country with the most successful economy is Finland. The two things are closely related. The culture of the brown envelope passing between ministers and senior officials has no part to play in a modern, dynamic economy.
However, the candidate countries also have to realise that by joining the European Union they are committing themselves to the standards of the European Union, such as democracy and human rights. That is why I was so horrified to see in Lithuania that the leading daily newspaper has been publishing crude anti-Semitic and homophobic articles, the first of which, on 20 February, contained a cartoon on the front page which is straight out of the Nazi propaganda of the 1930s. Such sentiments have no place in the European Union: racism and xenophobia are cancers that destroy our society. They have done so in the past and will do so again if we drop our guard. We completely condemn these articles. I regret the time it took for the Lithuanian media and authorities to take action and to respond. I hope the Council and the Commission also condemn those articles.
We must recognise the difficulties that some applicant countries have faced and that they have made enormous progress in a very short period of time. That is why we have always had a very balanced approach and recognised the efforts that the candidate countries have made.
That is why I regret the tone of the original Nicholson report on Romania. We have always said that each country should be judged on its merits and has to meet the standards or we will vote not to admit them. We have never said the negotiations should be suspended in the middle of a process. We know that there are serious problems Romania has to address. We know that past governments did not treat these negotiations seriously, but the current government does and it is making major efforts to catch up, as Baroness Nicholson herself has admitted. Thus our message should be to encourage Romania to intensify its efforts, not to try to pull the rug from underneath its feet at this crucial moment. I fear, given some of the misleading information in the original report, that party politics have more of a role to play than objectivity.
The new countries have a right to criticise the European Union. We have been very niggardly in relation to the free movement of labour. I am appalled at the dreadful populist campaign – which has often been racist – run by sections of the European press. I am even more appalled at certain politicians who have jumped on the bandwagon, including, I am ashamed to say, the British Conservative Party, which said it supported enlargement, has never raised this issue in the past and then started to dance to the tune of its tabloid masters. I hope that when reality – rather than mythology – rears it head after 1 May, Member States can start to ease these restrictions.
I hope that on 1 May we will enter into a brave new world of solidarity and cooperation, not of recriminations and national tensions. We need these countries to work together on economic reform to boost jobs. We need these countries to work together with us to stop multinational crime. We need these countries to work with us to deal with the problem of people trafficking – the 21st century version of slavery. Together we can strengthen Europe. If we can do that, we will have a lot to celebrate. That is what we should be aiming for on 1 May.
– Mr President, there are now only fifty days remaining of the long journey that began with the scenes of joy on 9 November 1989 under the Brandenburg Gate in Berlin. In fifty days, Europe will become a united continent, and almost half a billion people will join together to work towards a better and fairer world and to defend European values and together solve common problems: pollution, cross-border crime and, in particular, trafficking in human beings, which everyone has mentioned. EU enlargement is a fantastic example of what we can achieve when we have a clear goal and a clear strategy in the EU. With EU membership as a tempting goal, and hard work on their part, the former communist dictatorships have now become fully functioning democracies and market economies. Potential membership has also contributed to the work of reform in Turkey and to the possibility of perhaps finally solving the Cyprus problem.
Naturally, there remain a great many problems, which Elmar Brok also pointed out in his excellent report. The EU will change dramatically in the next few years, and the main task during the next term of office will be to make this enlarged Europe work. It is therefore extremely important that the Convention’s proposal is actually carried out so that the EU can take decisions and function democratically.
The Group of the European Liberal, Democrat and Reform Party is always particularly concerned about minority rights, which is why we are greatly worried by the unrest within the Roma group in Slovakia. The cuts in social benefits hit this group particularly hard, and we hope that the Commission can continue to monitor the Roma situation in both the old and the new Member States.
Finally, I too regret that we are building walls between ourselves and the new Member States in the shape of various types of transitional rules. One country after another is now introducing more or less discriminatory regulations based on fears that seem completely unfounded and are eagerly encouraged by the press in certain countries. Instead of hindering freedom of movement, we should welcome the fact that it embraces more and more people.
Mr President, Mr Verheugen and I are not, presumably, in much agreement, politically, about a lot of things, but I have to say that I have seldom heard so good and precise a description of the problems we are now to face. Nor have I heard so good and precise a description of our need to find a solution to our problems.
I believe that the lack of popular involvement and the lack of commitment on the part of the political elite is one of the reasons why we now see more and more Member States choosing to introduce restrictions in relation to workers from the new Member States. That is something I deeply regret. I think it is the wrong signal to send to our new friends and colleagues from Eastern and Central Europe. I am tired of people typically proceeding on the basis of populism and of unreliable figures and information about the way things really are.
I am also pleased that, in the course of enlargement, many forces have been deployed in monitoring the human rights situations in the candidate countries, and I think that this is one of those areas in which we cannot allow ourselves to relax, either now or after 1 May. We need constantly to monitor the situation. We know that there are problems for the Russian minority in Latvia. We know that the Roma have problems in many of the candidate countries, and we also know that they have problems too in the present Member States.
My recommendation is that we do what we once did in the Council of Europe when that institution admitted quite a lot of new Member States, namely introduce permanent monitoring of democracy, human rights and minority rights, and not only in the new countries but in all the EU Member States. That is what we need to do, Mr President. It will be an important task to persist in monitoring these areas.
Mr President, in my contribution, I should like to focus on Romania, and I have three reasons for doing so.
The first is that the present discussion on Romania is, in my view, the best possible barometer of the current enlargement round. Indeed, what is evident from this discussion is that the main problems in the new Member States are not related to the fisheries chapter or the transport chapter, important and interesting though these may be. The most persistent problems in the new Member States have to do with the functioning of the constitutional state, the independence of the judiciary and freedom of expression of opinion.
This brings me to my second reason, provided that other Members allow me to carry on, Mr President, for noise levels are rather high at the moment. The discussion on Romania is also of major importance for future enlargement rounds including Turkey and the Balkans, and for the reason that we cannot very well insist in Ankara and Zagreb on an improvement of human rights or the rights of minorities if, at the same time, we allow the situation in Bucharest to remain at a standstill and, in fact, to change for the worse in a number of respects.
So to my third point, which is that the situation in Romania itself remains problematic. To this day, the reform of the constitutional state is in its infancy. To this day, it is impossible for critical journalists to do their jobs. To this day, corruption is an enormous problem right up to the highest political level. In her report, Baroness Nicholson of Winterbourne is right to take a critical view of this. To the Group of the Party of European Socialists, I would say that advocates of enlargement, even more than its opponents, have a duty to be critical, and they must also remain so. It is encouraging to see, Mr President, that precisely this critical stance is bearing fruit. Over the past few days, the Romanian Government has announced new reforms and accelerated the old ones. The Justice Minister has had to step down because he is held responsible for the stagnation. I would urge the Romanian Government to carry on with the reforms, for if it does not, it may as well forget about joining in 2007. My appeal to NGOs and journalists is to carry on with their critical work and keep us informed. Mr President, the European Union is good at influencing countries by dangling a carrot in front of them, but sometimes an educational rap on the knuckles does wonders too.
Mr President, who longs for a Europe that is divided into two opposing camps? Who begrudges the peoples of Central and Eastern Europe their personal and national freedom? Their liberation was late in coming; it took until 1989, and our continent will acclaim it on 1 May, the day of the EU's eastward enlargement, of which all those involved are firm advocates, whilst, at the same time, bearing a heavy responsibility. Now that the usefulness of a greatly expanding European Union is the subject of a public debate, politicians in the East and the West need, first of all, to work towards the consolidation and creation of solid constitutional states. This creates a national sense of public responsibility, the very foundation for Europe-wide cooperation. Only a few decades ago, a major authority on Central and Eastern Europe, Mr Hugh Seton-Watson, referred to that region as the sick heart of Europe, for which may the enlarged EU soon show itself to be an effective medicine. This requires a considerable mutual effort, a sincere attending to each other's needs. It is precisely this involvement that I have noticed among grassroots support. My group and I wish to continue on that entirely Christian course.
Mr President, nobody can deny the fact that the ten future Member States have done an impressive amount of work as the day of their accession draws near, but any euphoria would be misplaced. There are still many problems left unsolved. For example, in its recommendation with regard to this report, the Committee on Agriculture and Rural Development has expressed its disquiet at the large-scale corruption in the agricultural sector and at the way in which subsidies will be paid.
Another problem is Cyprus. We are facing the unique situation that part of a future Member State is under the military occupation of a candidate Member State, Turkey. To date, we are uncertain as to whether the entire island will be joining the EU.
Another big question mark is the immigration that may originate in the new Member States. Although most of the present Member States have announced a transitional measure, the question remains of to what extent this will be adhered to. I hope that I am wrong, but the figures used by the Commission lead me to believe that the problem is being grossly underrated, just like the other problems that enlargement will trigger. Most of the new Member States are not yet ready for accession. Everyone knows that, but hardly anyone dares say so out loud. Jacques Delors is one of the few who has said it, and for that he deserves all credit.
The debate is suspended. It will continue at 3 p.m.
We shall now proceed to the signing of the amending budgets for the financial year 2004, which we voted yesterday.
The first amending budget, No 1, is a supplementary and amending budget that relates to enlargement. It is the first enlargement budget of the European Union. It commits EUR 11.7 billion by way of commitment appropriations and EUR 5.1 billion in 2004 by way of payment appropriations.
The second amending budget voted yesterday was a supplementary and amending budget on the European Data Protection Supervisor.
I invite the rapporteurs, Mr Mulder and Mrs Gill, Mr Wynn, the chairman of the Committee on Budgets, Commissioner Verheugen and Minister Roche to join me in the signing ceremony of those two budgets, not least to mark – as we debate enlargement – the fact that we are now providing for it financially for the first time in the European budgetary process.
The next item is the vote.
Mr President, regardless of whether there is an error in the text of Amendment No 1 presented by my Group, I would like to make it perfectly clear that the objective of this amendment is to establish a delegation within the EU-Chile Mixed Parliamentary Committee independent of the Delegation for Relations with Mercosur.
We shall make sure that the text is corrected.
Mr President, I should like to propose that we replace the words, ‘USA’s invasion of Afghanistan’ by the words, ‘the conflict in Afghanistan’.
That concludes the vote.
. This proposal is extremely important in two fundamental areas: it both enhances safety in the management and the use of the sea and also contributes to reducing pollution.
Because of the type of vessel it targets, the proposal for a regulation is also crucial, since its scope is extended to cover vessels operating in domestic, as well as international waters within the Community.
The Commission has done a good job and on this I offer it my congratulations. Incidentally, the Committee on Regional Policy, Transport and Tourism has used this report to propose that its proposal for a regulation should also be adopted.
What we have here are measures that might at first glance appear to be highly technical, but once carefully analysed, prove to be crucial to achieving the stated aim.
It should be remembered that security in transport, not only in maritime transport but also in air and road transport has always been one of the European Union’s top priorities and this is reflected in the legislation that has been adopted, particularly in the last decade.
For this reason and because I am quite happy with the thrust of the proposal, I voted in favour
. The report concerns an issue that is very close to my heart.
I have called for a long time for a serious approach to developing rail transport, mainly because I believe that this is a perfectly viable alternative to the road transport sector, which has already reached saturation point.
This is precisely the aim of the agreement that the rapporteur is asking us to approve.
The Community’s accession to the Convention concerning International Carriage by Rail (COTIF), is thus crucial to promoting, improving and facilitating international rail transport.
This agreement is also important for the benefits it provides from the technical and legal points of view.
Another positive aspect of signing up to COTIF is the fact that the European Community does not have to contribute to the budget of this organisation, despite the fact that it does not have a say in its decisions.
Because I believe that concluding the agreement in question will result in considerable progress in developing the rail sector and because this is something for which I have been fighting for many years, I am voting in favour of this report.
. I agree, albeit in the long term, and in light of the criteria set by the European Council and of the progress made on implementing the Stabilisation and Association Process, with the idea of fully integrating the countries of the Western Balkans, namely Albania, Bosnia-Herzegovina, Croatia, the Former Yugoslav Republic of Macedonia and Serbia and Montenegro, including Kosovo, into the European Union. This report also seeks to establish European Partnerships in order to be able to set about preparing these countries for this full integration into the European Union, and so I voted in favour of it. I did so with all the more conviction because the report makes two key observations: one, concerning the requirement to consult the countries in question; the other, on the financial resources available for helping these countries to implement the priorities and objectives that have been identified, an observation based on the financial perspective currently in force. It should be added that the report calls for the underlying legal basis to be adjusted to ensure that the priorities and conditions of European Partnerships are appropriately funded, and that the European Parliament is kept duly informed of any adjustments to the European Partnerships, enabling it closely to monitor their implementation and their achievements.
. The aims of this Commission proposal could not be clearer: to remove the cross-border tax obstacles that not only hamper company cross-border mobility within the European Union, particularly that of multinationals, but also to allow a policy of company restructuring and relocation that favours tax relief or, viewed from another angle, that provides the greatest tax benefits. This is something that clearly underlies the creation of common tax rules under the European Company Statute, ensuring that its activities are not hampered by discriminatory tax rules or by restrictions or distortions arising from the tax provisions of Member States. In other words, at a time when so much is said about reducing the tax burden on labour, Member States are being allowed to provide tax relief for capital, as they see fit.
The key issue concerns Member States’ tax sovereignty and the risks inherent in eroding the tax burden. Nevertheless, account must also be taken of the use of taxation as a tool for scrutinising and monitoring business activities, specifically in the field of mergers, in this case cross-border mergers, and of the company restructuring of major financial groups in the European Union.
The main aim of this directive is to extend the scope of this issue, which undermines the protection of the financial interests of the Member States, and this is clearly something that we must reject.
.In line with the objectives of the Lisbon process, which provide for greater cross-border mobility for EU companies, the Commission has submitted a proposal intended to remove the obstacles relating to the methods of taxing companies in the internal market (cross-border tax obstacles).
Directive 90/434/EEC (known as the ‘Merger Directive’) already provides for a solution regarding a common system of taxation applicable to mergers, divisions, transfers of assets and exchanges of shares in cases where these involve different Member States, but the Directive needs improvement, and its scope needs to be enlarged.
This new proposal tries to amend the Merger Directive to reduce instances of international double taxation when industries enter business restructurings in which companies of different Member States are involved. These specific measures seek to solve the most urgent practical tax problems faced by companies operating internationally, until a common tax base is achieved. I therefore voted in favour.
.In line with the objectives of the Lisbon process, which provide for greater cross-border mobility for EU companies, the Commission has submitted a proposal intended to remove the obstacles relating to the methods of taxing companies in the internal market (cross-border tax obstacles).
Directive 90/434/EEC (the so-called ‘Merger Directive’) already provides for a solution regarding a common system of taxation applicable to mergers, divisions, transfers of assets and exchanges of shares in cases where these involve different Member States, but the Directive needs improvement, and its scope needs to be enlarged.
This new proposal tries to amend the Merger Directive to reduce instances of international double taxation when industries enter business restructurings in which companies of different Member States are involved. These specific measures seek to solve the most urgent practical tax problems faced by companies operating internationally, until a common tax base is achieved.
I therefore voted in favour.
We are very keen that the directive on the right of citizens of the Union and their family members to move and reside freely within the territory of the Member States come into force as soon as possible. We therefore support the decision reached in the Council.
. The Council proposal rejected the Commission and EP proposal in some areas. To be specific:
- it reduced from six to three months the period in which a citizen of one Member State can reside in another Member State without any conditions applying, thus upholding the current situation;
- it extends the required duration of marriages or registered partnerships to a minimum of three years in order for individuals not to lose their residency permit in the event of separation or divorce, with a few exceptions;
- the definition of ‘family’ gives no consideration to unmarried couples, only to registered partnerships if the provisions of the host State treat unmarried couples in the same way as married couples. The issue of unmarried couples is left to the discretion of the host Member State and, consequently, the descendents and direct ascendants of citizens who do not hold citizenship of a European Union country are excluded from the directive;
- a new criterion is introduced for repatriation, relating to the excessive burden on the social security system of the host country.
Hence the four proposals that we presented in an attempt to solve these problems. I am sorry to say that they were all rejected.
– We fully support individuals’ right to freedom of movement as one of the fundamental freedoms in the internal market. We are concerned that country after country is introducing transitional rules for the new Member States. There is now a risk that we shall have to live with these transitional rules, which discriminate against the new Member States, for 10-20 years to come.
The transitional rules are being introduced on the grounds that there is a risk that the present Member States’ benefit systems will be misused when the borders are opened to the new EU citizens this spring. At the present time, it is sufficient for people to be employed for ten hours a week in order to gain access to their new country’s welfare system. The requirement should instead be that people can support themselves by working.
We have therefore pushed for a number of general measures, covering all EU citizens, amending the definition of ‘work’ to the effect that it must be sufficient to support the person concerned. This already applies to pensioners and students. The EU would then be open to the free movement of labour, but not to benefit abuse.
We are also doubtful about the definition of ‘family member’, which should be broadened to include spouse, registered partner or unmarried cohabiting partner, regardless of gender. If we do not get support for this, we choose to vote against the report.
. At the first reading of the proposal for a common position, I felt obliged to vote against it, because I was unhappy that the report was undermined by the heavy-handedness of the proposals, which mainly received the votes of the left-leaning Members of the parliamentary committee. The proposals detract from the rapporteur’s much more balanced approach.
The European Parliament opted, then, for an approach that was frankly excessive, which far exceeded what is necessary in this area.
At this second reading, the Commission has seen fit to adopt most of the European Parliament’s proposals for amendments although it has not done the same for family policies, which have clearly been excluded from Community sphere of competence, and this is to be welcomed.
I still hold to other observations and reservations that I expressed at first reading.
As regards the amendments tabled by the Communist left, I voted against.
. Whilst I welcome the fact that that there is a programme in this area, it is appalling that significant increases in support for youth organisations are regularly turned down.
I understand the position of the rapporteur, who, faced with the Council’s intransigence, did not wish to jeopardise the programme’s entering into force on the date set. I am appalled, however, by the Council’s unacceptable position, which undermines the role of youth organisations. Support for youth associations must not be allowed to dwindle; such bodies have a vital role to play in the education of young people, in the way that they encourage participation and extend democracy. If we do not increase support, we are giving out the signal that we have no intention to broaden the field of youth participation, and this is a deplorable state of affairs.
. This report is of special importance to the area of youth.
Its purpose is to establish a Community action programme to promote bodies active at European level in the field of youth and, more specifically, by approving an action programme, to provide an appropriate legal base for Community grants already awarded in the sector. I should like to highlight the 13% increase in the programme budget agreed between Parliament and the Council on 24 November.
While the Council has always appeared decidedly reticent on the issue, it should be noted that it adopted in full, in part or in essence, 13 of the 16 Parliament amendments tabled at first reading and subsequently adopted by the Commission.
I voted in favour of the proposed package, as I welcome the unanimous vote achieved in the Committee on Culture, Youth, Education, the Media and Sport.
. The report before us dovetails with the Prets report. It is a further draft resolution in the field of youth, education and training, which, in common with the previous report, enjoyed the support of all committee members. In this case, education and training – also questions that are worthy of attention – are brought to the fore. The Council reached a unanimous agreement, after acting on Parliament’s opinion. The amendments to the Commission’s proposal tabled by the Council resulted in a clearer, more consistent text. The budget available to the programme has been increased. I welcome the rapporteur’s remarks, and I therefore voted in favour. I voted in favour of the package of amendments, which have given substance to the common position.
.– This proposal strikes us as being worthy of condemnation in various respects, not only the damage it does to subsidiarity and its failure to respect the Member States’ competence in the educational sphere.
Firstly, it is not desirable that an exception should be made to the Budget rules by delaying the signature of conventions; thought needs to be given to prompt compliance with them. Secondly, it is not healthy for the Community budget to fund, year in year out, a European clone of the political science faculties to help supply a bureaucracy that harms democracy and political debate, whilst claiming, sometimes perhaps in good faith, to stimulate them. Finally, the colleges and institutes that benefit have, ever since they were set up, been closely linked with the small world of the Community institutions whose cause they enthusiastically promote and which they systematically supply with ideas on European affairs to such an extent that one cannot exclude the risk of clientelism, exclusive dependence and confusion of roles.
The MEPs belonging to the CPNT delegation within the Group for a Europe of Democracies and Diversities therefore voted against this resolution, which defends an elitist project for a uniform Europe, out of touch with its citizens’ aspirations but oppressing them with its decisions as they go about their daily lives.
.I congratulate the rapporteurs, Ms Pack and Ms Prets, for their thorough work on the important issues of European policy in the areas of youth, education and training.
These reports dovetail nicely with yesterday’s Commission communication on 'The new generation of education and training programmes' setting out future programmes intended to replace the current Socrates, Leonardo da Vinci, Tempus, Youth, Culture 2000 and Media Plus from 2007.
I fully agree with Commissioner Reding on the need to reinforce and restructure programmes which are clearer to the citizens of an enlarged European Union. These new programmes will also enable institutions in the fields of education, training and culture to improve cooperation.
They also coincide with the Irish presidency plans as outlined in the Culture Committee in January. They will contribute to achieving the Lisbon objective, namely of making Europe the most competitive knowledge-based economy by 2010.
In a Union which will have nearly 500 million inhabitants in 2007, the new programmes will form part of a new approach, building bridges between cultures and individuals.
. I welcome this report, which is intended to establish a Community action programme to promote bodies active at European level in the field of culture and, more specifically, by approving an action programme, to provide an appropriate legal base for Community grants already awarded in the sector.
The rapporteur’s recommendations – that Parliament should accept the common position with some amendments – are merely technical, and are essentially the result of the fact that the political agreement reached at the ‘Culture’ Council was superseded by the concessions granted by the finance ministers at the budgetary conciliation process that was concluded later.
Given that the Council’s official position is, however, that the agreement reached by the ministers of culture should form the basis of the common position, Parliament must amend the Council’s common position, in order that the agreement obtained by the ministers of culture corresponds to the agreement reached between Parliament and the Council at the budgetary conciliation process.
In view of both the general consensus regarding the common position and the technical nature of the amendments proposed by the rapporteur at second reading, I voted in favour.
We have chosen to abstain in the vote on the Prets/Pack/Iivari reports. The reason for this is that we consider that issues of culture and education should be dealt with at national level where the decisions are taken as close to the citizens as possible. We object on principle to the Pack report’s choosing a small number of schools to receive a large proportion of the total education grant from the EU. We think there are many other good schools that should be taken into consideration. For the EU to become more effective and efficient in relation to the big cross-border issues, the politics of everyday issues such as schools, the arts and youth issues must be left to the Member States. These issues must be considered at a level that is closer to the citizens.
– Mr President, deriving its inspiration from the Greens and from the health fanatics, a majority has voted not only against the growing of tobacco but also – it is not clear why – against the cultivation of olive groves. All this is prompted by the simple logic according to which tobacco causes lung cancer, so all that needs to be done to do away with lung cancer is to stop growing the stuff. It is an unfortunate fact that 75% of the tobacco smoked in Europe, amounting to 540 000 tonnes, is imported, in particular from Brazil, and so banning our 350 000 tonnes of European tobacco, 25 000 tonnes of which come from France, will have no effect on cancer whatever. On the contrary, it will put a question mark over 50 000 French jobs, at Sarlat, Tonneins, Lille and elsewhere. In Europe, a total of 500 000 jobs are at risk, many of them being done by women – who, in any case have fewer resources and are hence less able to fight against cancer.
What is the reasoning behind this hastily cobbled-together policy? It is that the European Commission has no love for tobacco-growers, winegrowers, olive farmers and the people who work the land. Brussels is all in favour of preferential treatment for foreign agriculture, and so it even prefers lung cancer to be imported.
Mr President, I am very pleased that today we have managed to vote on the new rules for the organisation of the market in tobacco. The proposal that Parliament has made with partial decoupling is the right road because the decisions of the 2003 Luxembourg Council provided for partial decoupling for all market organisations. As Mr Maaten said, far more than 400 000 jobs are affected.
I would like to make one more thing quite clear here. If anyone thinks that everyone would stop smoking if no more tobacco were grown in Europe, he is dreaming. Tobacco would then be imported and we would only damage the European economy, in other words, farmers and workers.
Mr President, I disagree with the last two speakers. Backing this report is a very sad day for this House. I would like to focus my remarks on tobacco. I believe the Commission's reform package is fair. The proposed schemes remove direct support for a product that is the biggest cause of preventable illness and disease across the EU. Half a million EU citizens die each year because of tobacco-related illness and disease – that is a million throughout Europe.
EU citizens find it deeply offensive that nearly EUR 1000 million a year go to funding a crop that nobody would buy if it were not subsidised; a crop that does nothing but harm its consumers. Today's approval of the Daul report does nothing for European citizens' health. It is a disappointing day for this Parliament and I am glad that 215 Members voted against this report and against tobacco subsidies.
We chose to vote against all proposed amendments to the Commission proposal and against the report as a whole.
We would like to see modern European agriculture in line with the common agricultural policy reforms. We consider the Commission proposal to be a step toward reaching the goals relating to the Union’s agricultural policy.
We support a radical reform of agricultural policy with the decoupling of agricultural aid as the main goal. We therefore support the Commission proposal.
To support the wording of the report would be to take a large step backwards in the work to reform European agriculture since Parliament’s wording promotes continued direct aid and production-linked aid to far too great an extent.
The aim of the EU’s agricultural policy is to grant farmers greater freedom to produce what the market demands, which would lead to production being adapted to the consumer. This is particularly important from an international perspective in order not to render competition on the European market more difficult for the developing countries with their agricultural products. For us, these are important principles that must be taken into consideration in the Union’s agricultural policy, particularly in relation to cotton and tobacco.
We Moderates are of the opinion that direct support for the production of tobacco, olives, cotton and hops should be phased out. European support for tobacco production is neither morally nor economically defensible.
We are also of the opinion that protective import duties on olives should be removed.
. On behalf of the seven Radical Members, we intend to declare our support for the amendments tabled by the Committee on Agriculture and Rural Development with regard to the support system for the tobacco-growing sector.
We consider it necessary and urgent to replace the current common policy, which is needlessly costly for European taxpayers and consumers, harmful to the environment and for the very competitiveness and innovation of the agricultural sector and detrimental to the economies of the poorest countries.
In this context, the CAP reform proposed by the Commission based on the decoupling of subsidies and production, although totally inadequate, is a step in the right direction. Nevertheless, we do not support harsh discriminatory treatment to the detriment of tobacco growing expressly based on a ‘prohibitionist’ approach to the smoking phenomenon. Furthermore, we support the rapporteur’s position according to which eliminating aid for tobacco producers in no way amounts to combating smoking.
. Production aid in the olive oil, tobacco and cotton sector must be maintained if we are to prevent many producers from abandoning the sector, and if the specific characteristics of Mediterranean products are not to fall by the wayside. The Commission’s proposal for decoupling production aid, which has now also been approved by Parliament, is unacceptable and does not augur well for the discussions at the Council of Agriculture Ministers. This proposal will have a devastating socio-economic impact and will lead to desertification, particularly in the poorest regions of EU Member States, such as in Portugal.
This proposal particularly affects Portugal. In the case of cotton, the threshold for aid is set at a preposterous 360 hectares, in spite of the potential benefits of the Alqueva project and of the conversion of barren areas into irrigated land. In the case of olive oil, the financial package and methodology that have been established undermine both the modernisation of Portuguese olive groves and the new plantation rights set at 30 000 hectares, which were agreed in 1998; this despite the intended savings of EUR 113 million. The proposal would entail increasing the financial envelope for Portugal by some EUR 20 million. Yet the most worrying consequence of this proposal would be the number of producers leaving the sector in Portugal, which would happen, according to various studies. Hence our vote against.
. The Daul report has received the consensus of Alleanza Nazionale, as an acceptable compromise has been reached between the various political groups of the Committee on Agriculture and Rural Development, thanks to the work carried out by Mr Berlato to modify the Commission’s original proposal.
Our objective, with regard to a proposal which would also have endangered the Italian position of oil in certain disadvantaged areas, was an agreement which provides for a flexible 60% partial decoupling of aid, with the States having the opportunity to increase this percentage if necessary.
Together with other groups, the AN supported and obtained the introduction, in addition to landscape and social criteria, of a quality criterion, along with measures such as Protected Designation of Origin (PDO) and organic production, hand-harvesting and other measures which do not relate to quantity.
The quality of the product is a guarantee for consumers and protects the specific types of agriculture of certain European States. We are therefore satisfied that the specific Italian characteristics with respect to the production of high quality olive oil are tangibly recognised, and we welcome the support mechanisms for olive growers, which safeguard employment levels in rural areas that are being depopulated and introduce important measures to guarantee quality European oil.
This is why I voted for the Daul report.
I have voted against all the amendments and, in the final vote, against the report since we are of the opinion that the EU is wrong to continue with, and give more aid to, tobacco plantations, olive groves and cotton production than was indicated in the Commission’s original proposal. We think that these subsidies should be phased out and the taxpayers’ money used more appropriately.
The Group of the European People’s Party (Christian Democrats) and European Democrats sees increased subsidies as a problem of principle and, where tobacco is concerned, there are strong ethical arguments against the aid. Since many developing countries are entirely reliant on cotton production, EU aid distorts the competition. These countries are even less well placed than regions within the EU to solve the transitional problems that arise if part of the production is stopped.
. – The reform of the common market organisations for Mediterranean products follows on logically from the reform of the common agricultural policy inaugurated in Luxembourg in June 2003, being similarly based on the decoupling of aid and the transfer of funds to the second pillar.
The CPNT delegation has always opposed this reform and continues to make its opposition to it extremely clear. Particularly in the tobacco sector, the decoupling of aid will bring about the end of this activity, which has, up until now, provided many jobs. What will become of these agricultural workers when their strength is no longer required? Rural development is not about killing off a sector, but rather about maintaining jobs in order to keep our countryside alive.
Given the choice between the total and partial decoupling of aid, we would prefer aid to be partially decoupled; were we to be asked to choose between this reform being implemented at once or deferring it, we would prefer a further short respite. This is why, faced with the Commission’s proposals, we are resigned to having to vote in favour of the rapporteur’s text. It is in this state of mind, fearful and yet still no less combative, that we see the forthcoming reform of the common market organisation for sugar looming ahead of us.
. – By declaring itself to be in favour of an upper limit for the decoupling of public aid to European tobacco growers, the European Parliament has done belated homage to those who fought against the inception of this perverse mechanism dreamt up by the Commission in order to obtain – successfully, as we know – the WTO’s blessing on income support payments. In fact, by opting for decoupling, the European Union has chosen a system that is bound to hinder young people at the start of their working life, to throw the markets into chaos and to deprive public aid of its legitimacy.
In the case of tobacco, the Commission has in any case anticipated the disappearance of aids that decoupling will bring about, by openly proposing total decoupling in preparation for the complete banning of public aid. Brussels was thus establishing real ‘foreign preference’ and benefiting non-European tobacco producers.
The counter-proposal from the Committee on Agriculture and Rural Development, which the plenary has just adopted, limits environmental degradation while recoupling most of the aid and acknowledging the real subsidiarity of the Member States. The ball is now back in the Council’s court; from now on, it can rely on the work Parliament has done towards preserving tobacco-growing in Europe, and especially in France.
We chose to vote against Amendments Nos 1-28, 30-39 and 40-43 to the Commission proposals and against the report as a whole.
We would like to see modern European agriculture in line with the common agricultural policy reforms. We consider the Commission proposal to be a step toward reaching the goals relating to the Union’s agricultural policy.
We support a radical reform of agricultural policy with the decoupling of agricultural aid as the main goal. We therefore support the Commission proposal.
To support the wording of Parliament’s report would be to take a large step backwards in the work to reform European agriculture since Parliament’s wording promotes continued direct aid and production-linked aid to far too great an extent.
The aim of the EU’s agricultural policy is to grant farmers greater freedom to produce what the market demands, which would lead to production being adapted to the consumer. This is particularly important from an international perspective in order not to render competition on the European market more difficult for the developing countries with their agricultural products. For us, these are important principles that must be taken into consideration in the Union’s agricultural policy.
. Parliament has approved a number of amendments to the regulation before us, which have made substantial improvements to the Commission’s original proposal. I naturally welcome these amendments. The most important of these are the Community-level prohibition of the production and marketing of blends of olive oil with other oils or fats, essential to ensuring the quality of olive oil; the prohibition of the term ‘olive oil’ – or any other image or symbol suggesting olive oil, on the label or in information to the consumer – from being used to describe any blend of fats or oils, in order to combat unfair competition; the compulsory indication of the origin of olives, based on the country of harvest; and the retention of production refunds for canned fish and canned vegetables. It was essential for the Council to act on Parliament’s opinion in this area, but Parliament has not proposed effective mechanisms for regulating the market and has accepted the end of production aid.
We deplore the rejection of our group’s proposal, which would, at least, have protected some production-based aid – linked to the quantity of olive oil actually produced, and not to the hectare.
I am pleased that our proposal to retain the current monitoring bodies was approved, but regret the fact that all of the others were rejected.
. The proposals in the Lavarra report make no reference whatsoever to the negative changes being promoted with the mid-term review or to olive oil because, as it says, it considers it a , in which case all that remains is to regulate certain aspects of the olive oil market. That is why all his amendments, which are positive in almost their entirety (such as the abolition of the practice of mixing olive oil with other fatty substances) are limited to that.
We radically disagree with the logic of considering the mid-term review for olive oil as a foregone conclusion and with the substance of the review, in other words with the uncoupling of a significant proportion of subsidies from production, freezing olive production at the levels of 1 May 1998, reducing Community appropriations for olive oil and so on.
The Commission proposal should hardly even constitute the basis for debate in the European Parliament and should be rejected in its entirety, because it creates a situation which is far worse than the current situation and does not under any circumstances satisfy olive producers.
We voted against the report, despite its individual positive points, because it accepts the mid-term review for olive oil as a foregoing conclusion. The Communist Party of Greece calls on olive producers to fight so that the review is not implemented in practice, so that ceilings on olive production are abolished and so that subsidies are paid on actual production and to put a stop to the mockery and derision of olive producers.
. In the report before us, I welcome the proposed amendments calling for a more satisfactory oil classification system; for the prohibition of blends of olive oil with other oils or fats; for compulsory indication on labels of the origin of the olives, with origin being determined on the basis of the tree and the place of harvesting, and not the place of pressing and processing (which gives rise to misrepresentation and trademark piracy); for greater transparency in the TPA in order to ensure that this mechanism cannot be used to brand and sell olives and oils imported from non-Community countries as Community oils; and for an increase in the threshold price which automatically triggers the private storage procedure. I therefore voted in favour.
.– I am voting for this report.
We have here a proposal for a regulation to replace Regulation (EEC) No 827/68, which will cease being in force in November 2004.
It seeks a better classification of the various kinds of olive oil, the prohibition of blends of olive oil and other oils or fats, compulsory indication on labels of the origin of olives, with oil origin consequently being determined on the basis of the tree and the place of harvesting and not the place of pressing and processing, and greater transparency in the TPA.
It is also proposed that the term ‘operators’ should be replaced with the more correct name ‘olive producers’, and that producers’ organisations should not be assigned market supervision and monitoring duties, which should remain the responsibility of the existing national supervisory bodies in the olive and agricultural sectors.
Furthermore, all producers in the sector have for some time been calling for clearer and more transparent legislation. We hope the results will meet their expectations.
I have voted against all the amendments and, in the final vote, against this report since we are of the opinion that the EU is wrong to continue with and give more aid to olive groves than was indicated in the Commission’s original proposal. We think that these subsidies should be phased out and the taxpayers’ money used more appropriately.
The Group of the European People’s Party (Christian Democrats) and European Democrats sees increased subsidies as a problem of principle. Since many developing countries are entirely reliant on cotton production, EU aid distorts the competition. These countries are even less well placed than regions within the EU to solve the transitional problems that arise if part of the production is stopped.
Parliament’s proposal means not only greater subsidies than those proposed by the Commission but also places even more specific demands on products and necessitates classification systems. This may be commendable, but is often a way to protect against outside competition, in other words it is a hidden trade barrier that renders free trade difficult.
. – An insult to and mockery of women is the only way to describe the European Parliament resolution on International Women’s Day. Any encouraging of equality of women and search for responsibility for the trivial results are wiped out by praises for ΕU policy and positive criticism of the decisions by the Lisbon and Barcelona Summits. The harsh reality experienced by women in the EU (high unemployment rate, few, poorly paid, scarce jobs, terrorism in the workplace, lack of measures giving social support to the family, increase in the retirement age, wage discrimination and so on) is the outcome of the strategic choices of the ΕU, to which the Lisbon and Barcelona Summits gave significant momentum.
The proposals to promote women as Commissioners, to create a special portfolio for women’s rights in the Commission, to give women equal representation on European Parliament ballot forms, to set up a European institute for gender issues etc. illustrate how far the temporary residents of Brussels are from the real problems and concerns of working class women. How can a partially employed, partially paid, partially retired woman, which is the model being promoted or at least accepted by those who inspire such texts, become fully involved in social and political life?
That is why we MEPs of the Communist Party of Greece abstained from the vote.
Mr President, the report by the Committee on Foreign Affairs, Human Rights, Common Security and Defence Policy on the Guantanamo detainees quite rightly identifies the infringement of international law and human rights. Indeed, these people, victims of the imperialist expansionism which took the form of the ‘war against terrorism’, not only are not being treated as prisoners of war, but are also being subjected to torture and every form of humiliation. So much for the civilisation of those who present themselves as the champions of civilisation and want to give the rest of the world lessons in democracy.
Nonetheless, the report accepts the core of imperialist policy and the American perception of terrorism, justifies the attack on Afghanistan, fails to condemn the arrests and illegal detentions and confines itself to calling for a fair trial for the detainees.
That is why we MEPs of the Communist Party of Greece abstained from the vote and are calling for all detainees to be freed at once and compensated for what they have been through.
We Swedish Moderates agree with the demand that the Guantánamo prisoners be accorded a fair trial, and we have therefore voted in favour of the tabled report. We are not, however, of the opinion that the prisoners necessarily fulfil the conditions of the Geneva Convention that would allow them to be considered as prisoners of war. It is therefore incorrect for the report to invoke the Geneva Convention’s rules governing the treatment of prisoners of war as being synonymous with the rights of the Guantánamo prisoners.
.– This recommendation, which had its origin in an initiative in which my Parliamentary Group took part, was pressing and necessary, although I do not agree with the way all its points have been formulated. Unfortunately, however, it is overdue, given that hundreds of people, including children, from some 40 countries, particularly countries of the European Union, have been held at the United States military base in Guantanamo Bay since January 2002 in unacceptable circumstances and conditions and without any rights or guarantees.
It is pressing and necessary that the United States authorities should put an immediate end to this flagrant violation of the most basic human rights and of human dignity, in breach of all international standards and law, particularly regarding access to a fair trial and the prohibition of arbitrary detention.
It is pressing and necessary that the governments of the countries of the European Union should stop acquiescing in this situation and adopt a firm, clear position, denouncing and condemning this unacceptable situation and demanding that the United States authorities should guarantee these detainees immediate access to justice in accordance with international standards and law.
– Hardly anyone but this House is showing such passionate interest in the conditions under which prisoners are being kept at Guantanamo, or showing such compassion for them.
I do not share the predominant opinion in this House, in that not only do I not regard this as a priority issue, but also, to be blunt, the condition of these people inspires me with little sympathy for them.
I would remind the enlightened elite, the virtuous defenders of fundamental rights, who, at Guantanamo, see only wretched prisoners and victims of American despotism, that we are talking here about persons suspected of belonging to the most dangerous criminal organisation ever identified, active participants, to varying degrees, in one of the most bloody crimes in history, Islamic terrorists who have declared total war on the West and its values.
An exceptional situation, such as the war on international terrorism, can justify exceptional measures.
The situation of those detained at Guantanamo – an issue that, it should be added, is strictly a matter for the United States – strikes me as less deserving of interest than that of the families of the victims, about whom there is less concern.
.– The question of the ‘detention, treatment and trial of certain non-citizens in the war against terrorism’ that is occurring in Guantanamo Bay has clearly been taken up by certain European sectors as a political issue, more to hinder the smoothing of transatlantic relations than to uphold the fundamental values of the rule of law and full respect for international humanitarian standards. The tone of the report seeks to fuel not only the rifts that occurred in Europe at the time of the Iraq war but also animosity against the US. For my part, I too believe ‘that the transatlantic relationship is invaluable and could be a formidable force for good in the world as stated by the European Council only if basic human rights – such as the right to fair trial and the prohibition on arbitrary detention – are clearly respected as universal and non-negotiable and remain the core of values and common interest that the EU and the US maintain.’ What underlies the report, however, is the fact that the demands made of the US in this report are being made because the presumed terrorists are being held in Guantanamo, comfortably far away from Europe. I therefore voted against this report, more because of the anti-American intent that can be seen in it than because of the basic principles it evokes, which I have always upheld.
That concludes the explanations of vote.
(1)
– The next item is the continuation of the joint debate on enlargement and the candidate countries.
Thank you, Mr President. Ladies and gentlemen, I would first like to thank Commissioner Verheugen for his constructive and very close cooperation over the years.
The Czech Republic’s successes over the last few years are beyond dispute. There are still deficits in some areas, however, on standards in food-processing establishments, for example. Our consumers need have no fear, however; nothing that fails to meet our standards will be allowed in the EU internal market.
Another problem that has increasingly been brought to my attention recently is the suspected trafficking in human beings and in particular children at the German-Czech border. The Czech Government should be encouraging victim support programmes here. There is also a need for training programmes for the police and border guards to increase awareness of the issue of people trafficking and there should be greater cross-border cooperation on the basis of INTERREG.
So far as the plans for barrages on the upper reaches of the Elbe are concerned, I have managed to persuade the EU Commission that an environmental impact assessment for this project is absolutely essential and that intermodal alternatives must be worked out. I live in the Elbe valley in Saxony, which was flooded in summer 2002, and I know what I am talking about.
Finally, I want to talk about the Czech parliament’s intention of honouring the former Czechoslovak President Edvard Beneš.
When we have spent years dealing with the matter of the Beneš decrees here in Parliament and I found a compromise formula that was adopted by an overwhelming majority of the plenum in April last year, I find it insensitive and provocative of the Czechs now, just before the country is to join the EU, to be passing a law that not only evokes the past but actually honours it. I do not want anyone who supports this law joining my Group in the future.
.  Mr President, this legislative period is drawing to a close, as is the process for the accession of ten states to the European Union. I was very interested in Estonia even before I became this Parliament’s rapporteur for its accession, and I have visited it regularly for 11 years. I am therefore firmly convinced that we are not just being polite when we say in the report that ‘the European Parliament stresses the determination and continuity in efforts made by the Estonian authorities in carrying out the preparations for accession throughout the whole period of transition’.
I can see – now he has just gone out – I could see former foreign minister Toomas Hendrik Ilves in the House and I would like to thank him on behalf of all our other Estonian colleagues, for that determination, which was shown by all political camps in Estonia.
Impressive personalities, like – among others – the former President Lennart Meri, or Mart Laar, who was twice Prime Minister, have done much in the past to point the country towards Europe. I am convinced that with the EU’s support the country’s dynamism, which is seen especially in Tallinn, will also accelerate economic and social development in other, more remote parts.
In relation to Russia, Mr Brok has already said something about the border treaties, and I would like to add that it must also be clear that the EU’s Partnership and Cooperation Agreement with Russia applies equally to all the new Members.
I am looking for clear answers from the Council of Ministers when on 5 March Russian minister Sergei Ivanov repeats the USSR’s – and sadly also today’s Russia’s – propaganda lie in ‘’ – that is, that the USSR did not invade the Baltic countries, but was summoned to their aid. Such propaganda and fairy tales should no longer be spread here, and the European Union must make that clear to Russia.
– Mr President, I am glad to be able to say, in my capacity as rapporteur on Cyprus, that the Commission’s follow-up report confirms that the country has, to a large extent, aligned itself with the in most areas. Satisfying though this is, it is overshadowed by the fact that, at the present time, the application of the is still in abeyance in the occupied sector of the island and that talks between the communities seem at present to have become deadlocked.
The fundamental cause underlying this deadlock is the fact that the principal negotiator for the Turkish part of Cyprus, Mr Denktash, is as yet unwilling to concede, or unable to grasp, despite the Annan plan, that Cyprus is an independent and indivisible country. It can join the European Union only subject to the condition that it should adopt a constitution conferring upon it a single international personality and functioning federal institutions. As is, unfortunately, confirmed by his recent statements rejecting the Annan plan, Mr Denktash’s strategy cannot be intended to do other than lead to a breakdown of bilateral negotiations.
It is fortunate that the UN plan includes two compensatory mechanisms. The first is the plan for Greece and Turkey to intervene in the bilateral negotiations on 22 March. This will give Turkey the opportunity to remove what is, according to the Commission, a serious obstacle to its own prospective accession, namely the absence of a solution to the Cyprus problem. The referendum on 22 April could provide a second safety net in that, if the majority of Turkish Cypriots vote in favour of the Annan plan and of accession, the ghosts of the past can be banished to the archives of history.
The days ahead will be crucial to Cyprus’ future. The European Parliament agrees with Commissioner Verheugen, and can do no other than hope that the people of Cyprus, both Greek and Turkish, will seize this historic opportunity.
.  Mr President, on my latest visit to the country on which I am reporting – Latvia – I gained the impression that membership of the European Union has still not found its way into the minds of the political elite. They expected the monitoring report to praise the successes of the alignment process. That is not its purpose, however. Its purpose is to analyse the problems of direct and indirect relevance for coexistence within the European Union, so that integration into the European Union can be a success for all concerned.
I was pleased that the Latvian Government’s representative in Brussels and the country’s former chief negotiator considers my work thorough and sound and has confirmed to me that the report correctly identifies the country’s problems.
I would at this point like to express my thanks for the intensive discussions with the embassy and other ministries and state bodies. The information they provided helped me to gain a realistic picture of the situation in the country. I would also like to thank my colleagues for their close cooperation.
Unlike the Commission, I found that the work of the new Corruption Prevention Bureau can be described as effective and promising. I am convinced that it will enable Latvia to overcome its negative image.
When I visited the country, I also met a committed minister of justice, and I am convinced that with her the reforms are in good hands and will bring success quicker than assumed in the Commission report. I can say the same about agricultural policy.
I was also pleased to find that my report triggered a political debate about what is probably the country’s greatest social problem, how to better integrate the Russian-speaking population. The debate surrounding my report included a discussion of how citizenship can be achieved for what amounts to one fifth of the population and how the process can be speeded up. I have borne patiently the accusations, condemnations and insults that have been hurled at me recently in the hope that the debate on my proposals, which after all were backed by the Council of Europe, would have a successful outcome, that is result in higher figures for naturalisation.
Contrary to what some Latvian politicians are claiming, the content of my report and the things that it calls for are identical to those of other European organisations. We cannot accuse the Council of Europe and the OSCE High Commissioner of belonging to a particular political family. It is of course true that in my report I did not satisfy the heroic national pretensions of part of the country’s political elite that considers itself infallible. That was not my aim. I wrote this report with a sense of responsibility to the common values of our European Union. These include the indivisibility of human dignity and I stand by that.
. Mr President, my thanks first of all to the Commissioner and my congratulations on his excellent work.
When we arrived in the summer of 1999 at the start of our term of office, we arrived together with the Helsinki decision marking the unification of the procedure for integrating the new countries, the single wave. Today, as our term of office nears its end, this circle is being successfully closed and this is something which is very, very serious and important for the whole of Europe. The two months left are little time. Today we are exercising our criticism of the new countries as colleagues, not as observers and advisers. In this sense, I, as the official rapporteur for Lithuania, wish to confirm the important positive job which has been done in this country and helped it progress, so that in two months it will be in a position to become a fully fledged member of the European Union.
There are problems, as in all the new countries. However, serious problems have been resolved, such as, for example, the issue of Kaliningrad, relations with the Russian Federation, the problem of the nuclear power station in Ιgnalina and the problem of regional cooperation. What do we need to do? We need to support this effort. To support environmental issues, to support the strengthening of the trans-European networks in the field of energy and in the field of transport, so that these countries are integrated more fully into the European structures.
As I have another identity (I am from an island in the Mediterranean, Crete), it would be an oversight on my part if I failed to mention the integration of the European Union in the Mediterranean with Cyprus and Malta. This circle is closing and it is closing in an exceptional manner. I hope, on the basis of what the Commissioner said to us earlier, that the relevant position of the European Union is constant, so that when Cyprus becomes a member of the European Union and the Cypriot question has been resolved, which we hope it will, the can be applied 100% to all policies in the whole of reunited Cyprus.
– Mr President, Commissioner, we look at Hungary with the respect and esteem due to a people that hopes to find within our Union not only respect for its national independence and identity but also the collective security and economic prosperity that it was denied by the communist dictatorship, which subjugated it together with so many others for almost 40 years. We must, however, recognise that the historical step of enlargement raises legitimate questions and fears on both sides in view of the challenge of reuniting two worlds which have, unfortunately, in recent decades reached very different stages of development. These will inevitably accentuate the differences between wealthier and less prosperous regions and will lead to an increase in the population living in the less disadvantaged regions.
It is true that we have to accept that. It is also true, however, that the step to be taken in May 2004 is of the greatest political significance, in that it powerfully demonstrates the vitality of all the countries of Europe involved in enlargement when they are faced with the challenge that history has set for them.
My hope is, Mr President, that from that moment onwards we shall all – current and new Member States alike – have the opportunity to work together and exercise our joint responsibility in the development of the European Union. This joint responsibility implies maintaining and even strengthening the principle of economic and social cohesion. From this viewpoint, we see enlargement as a contract providing mutual benefits for both the new countries of the Union and the current ones whose income levels still justify the assignment of Community development aid. In this respect, we thoroughly welcome the draft financial perspective for 2007-2013 that the Commission has just put before this Parliament. It also implies strengthening the quality of democracy in the European institutions, where it is essential to achieve greater democratic transparency and supervision, along with greater and more effective participation by the national parliaments in the building of Europe.
Mr President, Commissioner, Hungary is one of those countries whose performance in preparing to join the European Union has been outstanding. It has been my duty to accompany this development closely. It is true that there are still a few problems that Hungary will have to overcome, but we are aware of its government’s determination to fulfil the commitments it has made in good time. Rather than highlighting them now, I think it would be more appropriate to underline this country’s success in recent years in meeting the challenges that it has faced and resolved to overcome. Hungary, like all the other acceding countries, will at last be taking its well-deserved place as a European Union Member State. As rapporteur for that country, I therefore call on you all to support the Brok report, which embodies years of effort and hard work and ushers in a new era in the life of the European Union.
. – Mr President, Commissioner, Mr President-in-Office of the Council, as this is Parliament’s last report before the historic date on which the EU is to be enlarged, I would like to make a statement in my capacities as co-chairman of the EU-Czech Republic Joint Parliamentary Committee and as rapporteur for Malta.
As the date draws nearer, expectations become all the more realistic; enlargement will not do away with every problem at one fell swoop. Over and over again, I get letters from members of the public pointing out ways in which, contrary to the official line, Beneš decrees are to this day being applied in cases in which compensation is outstanding. The only comment I can make on this is that I would see a more sensitive handling of history and of such historical figures as Edvard Beneš as being desirable. Nevertheless, Austria is one of the countries that stand to gain most from enlargement and it is profiting, above all from strengthened trading relations with, and investments in, the Czech Republic. As its neighbours, we were strongly supportive of its accession, in the expectation that enlargement in Central Europe would bring peaceful development and economic growth.
Turning to Malta, I cannot do other than congratulate this important small Mediterranean state, situated where Europe and North Africa meet, on its decision to join the European Union, a decision now supported by all its political forces, and also on the efforts the country has made to prepare itself for the EU. When one considers the structural weaknesses of its shipyards and, in general terms, the need to convert a protected and insular economy into an open market economy, the adoption of the EU’s was a great challenge and a major achievement for this small island state. All I can say to the Maltese people, though, is that they must have no fear that they, as a small country, will be swamped in something as large as the European Union. The appointment of Mr Borg, Malta’s foreign minister, as its Commissioner, shows the value that Malta attaches to its accession to the EU.
Mr President, allow me for once not to talk about the large or small problems which Poland still needs to resolve in order to again take its rightful place in Europe. For someone like me who lived through – albeit in the privileged position of foreign correspondent – the hard years of the communist dictatorship and who then went back to cover Poland as rapporteur, this is an important, and I would even go so far as to say, an emotional moment. I would never have imagined in those years that Poland and the other former communist countries would have been restored to democracy and free and effective economic development in such a short space of time. I believe that this is the last time that I will talk about Poland in this Chamber and I would like to send my thanks to all those who, both here and there, in Brussels and in Warsaw – I can see Commissioner Verheugen here – have contributed to healing this wound in our continent. In addition, I hope that the Poles will fully appreciate the grandeur of the European dream. Nevertheless, I would also like to briefly mention another country: Romania. Mr Podestà is going to talk about this country shortly, in greater depth. Romania still has a long way to go, but it is doing all it can to come into line with Europe and prepare itself. We criticised Romania for its delays; it reacted by trying to put its house in order. Now of course it needs to be watched, spurred on and monitored, but it should also be encouraged, and this is why the reprobative tone which Baroness Nicholson of Winterbourne used in her report was excessive. We therefore support the amendments tabled by Mr Podestà which move precisely in this direction, that is, constructive criticism.
Mr President, as we know, of the ten candidate countries, Slovenia best meets the entry criteria: it had only one point that was not in its favour. That concerned the recognition of foreign certificates of study, and the situation was resolved with the recent law. Today, foreign certificates are officially recognised in the same was as Slovenian certificates. There will, of course, be problems, but there is no alternative, as was rightly stated this morning by Commissioner Verheugen, the man to whom great credit is due for this enormous political and diplomatic operation.
Slovenia’s positive situation stems both from the strong consensus among the governing and opposition parties and from the scale on which the has been faced up to and the care and skill with which it has been tackled. Already the next objective is to enter the eurozone, an objective that, some years ago, seemed difficult when inflation was rather high, but that now seems attainable within a reasonable time, given that, at the end of 2003, inflation fell, settling at between 4% and 5%. Slovenia has, therefore, been able to reconvert some large plants – the legacy of socialism – into small businesses that have subsequently become relatively dynamic.
In foreign policy, the issue of relations with Croatia remains open: there has recently been news of the Croatian parliament’s ratification of the agreement on the distribution of the assets of the succession countries of the former Yugoslavia, an agreement signed in Vienna in 2001, but until now only signed by the Croatians. Within this legally defined framework, it will therefore be easier to resolve other problems, not least that of the Croatian unilateral declaration on the exclusive Adriatic maritime environmental zone, criticised by the European Union too for being unilateral and not achieved through an agreement between all those concerned. The general climate between Zagreb and Ljubljana has, however, recently improved and the values of security, stability and prosperity to which Slovenia aspires are those of the European Union.
Entry into the EU is recognition of the road taken towards modernising the country while respecting Community values and principles. Congratulations and welcome, therefore, to Slovenia.
.  Mr President, I too am very tempted to say a great deal about Romania, but today, I shall confine myself to the country for which I have been responsible over the past few years, namely Slovakia. I realise that this report is not the most important one, and may be the least important of all the reports we have produced about that country over the past six or seven years. What is certain is that Slovakia will be joining the European Union on 1 May. I have monitored that country for years and there is no mistaking the progress it has made in many areas. Let this be a compliment to a small country, the last to gain its independence and whose political problems before the election of 1998 meant that it was also included late in the countries with which negotiations were taking place. Today, we are talking about the issues that have not yet been resolved and about what is yet to happen in the acceding countries before 1 May. In that respect, I share the Commission's view as far as Slovakia is concerned. It is up to the government in Bratislava to do what is necessary; if not that country will have a problem after 1 May, with all the implications that this entails. I could not agree more with what Commissioner Verheugen stated this morning: if a problem of that kind occurs, we, in the European Union, cannot resort to any compromises, but need to have the nerve to act firmly. However, I join him in hoping that the problems will have been resolved by 1 May.
A few general remarks should not be missing from this report. I would reiterate my concern about corruption and would encourage the government to attach high priority to continuing the fight against it. Slovakia is continuing to improve as regards its economic performance. Economic growth is respectable; unemployment is falling, but I doubt whether all Slovaks are reaping the benefits of that. Although the reforms in social security, particularly to get people on benefit back to work, are recent, they appear to impact negatively on certain groups in practice. This particularly applies to Roma in some parts of the country, particularly eastern Slovakia, where there are hardly any jobs for them. Needless to say, such a regulation will then be ineffective. This could have been one of the reasons behind the various unpleasant incidents that took place recently, such as the looting of shops. There is, in itself, no excuse for such actions; they are illegal, but I should nevertheless advise the Slovaks to study their social legislation again carefully. As Slovakia has promised to do more, and not less, for the Roma, I do not object to amendments which aim to underline this once again. I do, however, object to amendments which accept the link between the looting of shops and the problems surrounding social security. In my view, the former is unacceptable and something should be done about the latter.
. Mr President, the integration of ten new countries into the European Union means mutual recognition, as the rapporteur, Mr Brok, points out, of the fact that, over and above traditional national interests, there are general European interests which every country should see as part of its national interests. Consequently, old and new countries should stop thinking in a purely ethno-centric manner. Besides, the whole integration procedure, as the report makes clear, speeds up progress by these countries with reforms in their economic, administrative and political environment and this is the biggest gain for their people.
In particular, I should like to express the satisfaction of the Committee on Legal Affairs and the Internal Market at the fact that these countries are aligning with the in the fields of company law, accounting rules, customs law and movements of capital and, more generally, at the noteworthy results achieved as a whole in the field of transposing legislation into their national law.
At the same time, however, I would express the Committee’s regret at the delay appearing in certain countries in the fields of trade, cross-border transactions and recognition of professional qualifications. Here it would point out that a clear message must be sent that the huge prospects opening up for their peoples are tied in with the obligations which they have with regard to the application of Community legislation.
.  Mr President, as rapporteur of the Committee on Industry, External Trade, Research and Energy, I should first of all like to congratulate Bulgaria on the progress made: 26 chapters have been completed, six others are still open, but much more remains to be done about the prospects for investment; this will involve establishing a transparent and unambiguous business climate, so that businesses know that their investments are safe and cannot be lost as a result of corruption.
As regards the nuclear power station at Kozloduy, I should like to say the following. If it transpires from the inspection carried out in November 2003, that all the recommendations of the Atomic Question Group have been carried out, the Commission can consider postponing the closure of Kozloduy 3 and 4 for a little while longer. If, however, this is not the case, the Commission needs to adhere to the agreed time schedule for the closure of units 3 and 4.
There is far more concern within the Committee on Industry, External Trade, Research and Energy with regard to Romania. Despite all the Romanian Government's efforts, we have to conclude that, to this day, that country has no functioning market economy. In practice, much more is yet to be done in order to eradicate corruption and implement structural reforms in a tangible and consistent manner. Romania's route to the European Union is difficult on account of the late start to privatisation, the late reform of state-owned businesses and the fact that its investment climate still leaves a great deal to be desired. Romania’s lack of appeal to foreign investors is another reason why the rule of law should, as a matter of urgency, be further developed in the area of Romania's economy. It is necessary to create a culture in which responsibility is accepted and laws applied. We therefore very much welcome the proposal in the Brok committee's report for a re-orientation exercise and, at the same time, for more attention to be given to problems relating to the rule of law. There is also a need for core sectors such as energy, mining and transport to be restructured. All in all, Romania still has a huge effort to make.
.  Mr President, this is the last time that I, as rapporteur of the Committee on Social Affairs and Employment, together with Mr Ettl, can pass judgment on the preparations of the candidate Member States in the social field. I have to say that all those countries have made unbelievable efforts to make progress in the social sphere on various fronts. They have a number of trump cards which they can play and about which far too little is known, certainly in our countries, where people often think that the new Member States are still at an early stage of development. Needless to say, that is not the case. For example, the population is very well educated: 88% of 20 to 24-year-olds have at least attended higher education. That is more than in the 15 current Member States, where this figure is 74%. Moreover, the population in the ten new countries is younger than in the 15 current Member States. The phenomenon of an ageing population will therefore take a little longer to make its presence felt.
In short, those countries have great potential in terms of human resources. Utilising this potential to the full should be high on the agenda. At present, human resources are still deployed insufficiently. Unemployment in the acceding countries is high and opportunities for employment low. Of the population of working age, 14.3% are unemployed, as against 8% in the European Union. Unemployment among young people under the age of 25 has taken on tragic proportions: at 32%, it is twice that of the European Union. An extreme case is Poland, where youth unemployment is 41%. Moreover, in seven of the ten candidate Member States, youth unemployment in 2003 rose compared to the year before. It is therefore obvious that those countries, in accordance with the European employment strategy, should develop active and sustainable employment policy. Lifelong learning should keep workers deployable within the changing labour market. The number of people between 25 and 65 who attended courses in 2002 is 5% compared to 8% in the European Union and there is also the risk of a brain drain of highly-qualified staff.
Another point is health and safety at work. Some countries prefer to provide higher wages at the expense of health and safety provisions on the shop floor. Purchasing power and pre-tax income are far below the EU average, but they have increased – even considerably – while they fell in our countries. This amounts to a simply outstanding achievement. A big problem, however, is that wages remain too low to enable people to escape poverty. Poverty in the ten countries concerned affects 40% of the working population. Social security should be developed more effectively. Social partners should be organised more effectively because at the moment, they still have insufficient organisational power to be able to really organise social negotiations in the countries concerned.
. – Mr President, although I can do no other than underline what Mrs Smet has said, the great progress made in the new Member States must not blind us to the continuing problems they have in the social sphere, or to their mounting difficulties with employment.
Economic adjustments, combined with processes of industrial restructuring under which mainly workers have suffered, is making for ever-greater problems in the new Member States’ labour markets. Now, when they are on the threshold of accession, it cannot be too strongly emphasised that the overall goals and ambitions of a Social Europe will remain and cannot be lowered. The successful implementation of the Lisbon strategy in an enlarged Europe is dependent on social standards and on social legislation, both of which are means to that end.
Going beyond that, the Social Affairs Committee urges the new Member States, in their political agendas, to give more attention to human capital. In a European Union of 25 states, there is no place for retrograde developments or social inertia, which would pave the way for new conflict.
Generally speaking, and by way of conclusion, let me say that the tendency to treat both social affairs and employment matters as ‘soft law’ is a problem in terms of the overall future development of the European Union.
Mr President, Mr President-in-Office of the Council, Commissioner, fifteen years after the countries of Eastern Europe threw off the straitjacket of communism, what we are seeing is a completely new life and, in reality, new countries. This is a fantastic achievement by these people. As members of the EU they will, just like the rest of us, gain full freedom of movement to promote increased solidarity and strength throughout the whole Union.
In different ways during my work with enlargement, I have met many ambitious, hard-working people. I therefore regret that, in the existing Member States, we seem to be so afraid of the workforce coming here. I am ashamed that, in my own country, there is talk of social tourism. This freedom of movement would mean a necessary injection into our slightly stagnated labour markets.
Agriculture is more important in these countries than in the existing Member States. The areas are larger; three times as many people are involved in agriculture as in the present EU; and agriculture represents a larger proportion of the gross national income, that is to say, agricultural policy is more important for these countries than it really is for us. We need a policy for all the countries. We need, of course, to ensure that the new Member States have organisations that provide support and control and that they can tighten up food standards and the monitoring of animal and plant health. Much has happened and, if we compare the current situation with the Commission’s report, we can be pleased about the information that we are receiving to the effect that much of what had not been achieved by 30 September 2003 has now been achieved. We hope that the rest can be done by 1 May 2004.
As far as the other two countries that we are dealing with, Bulgaria and Romania, are concerned, it is important to report that Bulgaria has made substantial progress in recent years and that the country deserves great praise for this. Romania has been in a more difficult situation and has further to go in order to catch up but, even this morning, we have received reports that things are happening, and of course we must recognise this and approve of it.
Romania is the most typical agricultural country of the candidate countries, having many small farms. Forty per cent of the population still works in agriculture, and many farms rely on subsistence farming. A huge economic and social change is necessary in order for development to be made possible, but we must remember that we have a shared responsibility. The candidate countries have their responsibility, but the existing Member States must also take responsibility. The Commission must participate rather than just making demands. It must also stimulate and make resources available. More effective use must be made of the SAPARD resources.
Having tried to follow the developments in Central and Eastern Europe for almost 40 years, I feel sincere joy at being able to welcome these countries both on 1 May 2004 and during 2007.
. – Mr President, ladies and gentlemen, what I would like to say, as draftsperson of my Committee’s opinion, is that, where regional policy and the Structural Funds are concerned, most of the countries should, by the time they accede, already be in a position to transpose core areas of the . It is to be regretted, though, that all of them need to make greater efforts in such important areas as financial management and financial control.
In the transport sector, it is the failure of the Czech Republic, Poland and Hungary to make progress in road transport that is most disappointing of all. Further decisive action has to be taken to raise safety and environmental standards and to ensure conformity with the .
As the trans-European transport networks are of great importance to the whole of Europe, not only the accession states, but also the Fifteen in the EU, need to be urged to regard the TENs not merely as a means of realising national priorities, but as making a contribution to European cohesion and to the integration of a reunited Europe.
.  Mr President, the Committee on Regional Policy, Transport and Tourism is pleased with the report on Romania. There are a few aspects that I, as draftsman of its opinion, would like to highlight.
In the field of transport, Romania is making considerable progress. Nevertheless, privatisation and restructuring in this sector deserve special attention. In terms of safety, particularly at sea, it is known that the situation of the ships sailing under the Romanian flag is often dubious. This House is taking this problem seriously. Romania must resolve this issue prior to accession.
Due to the general absence of administrative capacity for regional policy, the incentives from the European funds are at risk of missing their intended purpose, while this is very much needed in the socio-economic framework. We would ask Romania to make a major effort to upgrade the Civil Service in such a way as to guarantee good use of funds and control over them. My amendments aim to make a few changes to that effect.
While it cannot be denied that Romania is making progress, there is still a long way to go on the road to accession. I should like to encourage that country to walk that road with determination.
. Mr President, I shall refer to the main points in my report, as approved.
Our committee expresses satisfaction at the progress made by Bulgaria in most of the individual sectors of transport and calls for enforcement of the to the road, railway and aviation sectors. It calls for the removal of its flag from the Paris list to continue to be a priority for it. It expresses its regret at the fact that chapter 21 on regional policy and coordination of structural instruments remains to be concluded. It calls for Bulgaria to ensure that effective structures exist to prevent, detect and punish instances of fraud and corruption, especially for Phare and ISPA programmes. It calls further for the strengthening of coordination and cooperation between ministries, as well as with relevant agencies and other stakeholders. It considers that direct efforts are needed in effective cooperation and communication, mainly between central and regional level, where we consider that there are problems, as well as in the consolidation and completion of institutional structures at both central and regional level.
Finally, it is clear that, as far as our committee is concerned, it believes that Bulgaria has the capacity to join our Union on schedule.
. – Mr President, it is clear that International Women’s Day has already been forgotten, as the rapporteur for the Committee on Women’s Rights and Equal Opportunities is, of course, the last to speak. In this capacity, though, I do think that we should not be any less strict with the accession countries than we are with ourselves in matters relating to the complete transposition of the European Union’s Community acquis in the field of gender equality.
Rather than focusing on what is missing,then, we should show appreciation for the progress and the reforms that a country such as Bulgaria has managed to make, under difficult conditions, since its liberation from Communist dictatorship. After all, many countries that have been Member States for years are still having problems with properly transposing the directives on equal rights and opportunities for women and men, something that is, let me add, apparent from the Commission’s latest report on the Lisbon strategy for the Spring Summit. At this stage, then, in my humble opinion, we should be wary of delivering too many homilies to countries such as Bulgaria. Instead, we should be doing everything possible to help it, and countries like it, and to encourage it and them to proceed further along the right path, on which they have encountered these difficulties, so that – as we hope – this wonderful European country can accede to our European Union in 2007. The same applies to child protection, where there is certainly still much to be done.
Mr President, ladies and gentlemen, I take the floor to speak about the report on Romania.
When having talks in recent weeks with the rapporteur and other Members, I tried to improve this report, but I must say that this attempt did not succeed, and this is why I have tabled some amendments on which we will vote in the House tomorrow. It seems to me that this report is not very balanced, that it is inaccurate and inconsistent with what our Parliament has maintained to date. Given the shortage of time, I will just concentrate on two aspects.
Firstly: the issue of children in institutions and the issue of adoption. The serious nature of this issue should lead us to make serious and balanced assessments of the efforts made, of the improvements achieved and of what remains to be done. Above all, claims that have not been proven should be excluded, if we do not want to offend a friendly country and if we do not want our Parliament’s credibility to be lost. Rigour is of course needed, but not prejudice.
Secondly, I do not agree with those who – in the name of totally understandable demand to reorientate the Romanian Government’s policy on some sensitive issues linked to European integration – fundamentally reject the results achieved to date. I should not like to think that these hurried and ungenerous judgments were influenced by the cost of enlargement to include countries of the Carpathia and the Balkans. If this were the case and if there were political short-sightedness of this kind, then I would like to mention – as Mr Daul did this morning in the House – the 50 million who died during the world wars of the last century. I believe that the only way to avoid the future risks that the recent war in Yugoslavia too has shown to be potential and real is to make progress in terms of integration. Rigour is of course needed, but so too is understanding of the efforts made and the results achieved. It will be much easier for a state to become fully legitimate within the EU than outside it. I believe that 2007 must remain the target for Romania and Bulgaria. This is not a certainty but an objective, even if – as Commissioner Verheugen said – the keys to this success lie above all with Sofia and Bucharest.
– Mr President, the Union is now making its biggest political decision ever, because the difference between the new and the current Member States is greater than in previous rounds of enlargement. Hopefully the new countries understand that the Union is not about national objectives, but making progress on the basis of cooperation.
It is to be hoped that there will be no attempt to use the Union as a forum for punishing the past injustices of the East or supporting the unilateralism of the West. The European Union will not resolve conflicts through war or by using force, but through negotiation. That we have learnt from our history. The European model differs from Eastern and Western practices in that democracy also embraces civil rights at work, in education and even in the information society. It is also connected with the rights of employees, and consequently, the tripartite model in labour relations should also become standard practice in the new Member States as quickly as possible.
The main partners in the enlarged Europe will be the United States of America and Russia. There are political and commercial problems regarding both. Internally we are divided to an unusual degree. When enlargement has taken place, the Constitution will not yet be in effect, decisions will not have been taken on future financial frameworks, and the outgoing Commission will have taken the Council to court. Two thirds of the Members of Parliament will have left even before the Commissioners. Nationalism seems to be on the rise, and the largest Member States are pushing for privileges.
If the agreement on the Constitution is not adopted this year, that will become more and more difficult in the years to come. Hopefully, it will not have turned out to be just a self-seeking exercise. Enlargement will nevertheless show that peaceful and equal cooperation is what is most enduring in all circumstances.
Mr President, progress in Europe over a generation shapes the response to the political challenge since the fall of the Berlin Wall in 1989. Now, the Europe that, since the Second World War, has been divided by an Iron Curtain, both physical and ideological, is to be united. The objective is both a political and a formal unification, as well as a real levelling out of the major economic and political differences that have divided Europe. We must therefore be delighted about enlargement, even at those times when it proves to be problematic.
We must also remember, however, to tell the people of Europe about our common European success. In spite of the success of enlargement and of the ever greater importance of the EU in people’s everyday lives, it is still a fact that we politicians are not good enough at delivering the message to the people. Once more, therefore: in our political work, higher priority must continue to be given to informing and communicating with the people. It may be that, in the forthcoming election, we shall already be given a lesson in the form of a disappointingly low turn-out.
It cannot, therefore, be repeated often enough: a successful EU of 25 Member States requires the politicians and the institutions to be in dialogue with the people.
– Mr President, progress has indeed been made, but it is nevertheless an open secret that, in various accession countries, public enthusiasm for the EU has waned, and the European elections will demonstrate this. Unemployment in Central and Eastern Europe is at a lamentably high level, never before has the gulf between rich and poor been so wide, social tensions are increasing and corruption is rampant. The one-sided pressure exerted by the EU towards privatisation with the minimum possible delay has positively laid waste centres of industry in Poland, the Czech Republic, Hungary and Slovakia that were once vigorous.
Social instability endangers democracy, and so the Copenhagen criteria are no longer the right instrument to deal with it. Such tendencies should be firmly brought under control and nipped in the bud.
Although individual countries have been given warnings about their treatment of the Roma, it is clear that the EU must take a Community approach, or else the problem will prove unsolvable. It will not be achieved by states acting on their own. The issue with the Russian minorities in the Baltic states is a political one, one in which Moscow may well appear to be exerting influence, but which is in fact a conflict centring on education and citizens’ rights, and it demands a political solution.
It is, in my view, more than a political scandal that someone like Mr Telička, who has competently guided the Czech Republic towards accession, should have public doubt cast upon his appointment as its Commissioner for having, as a young man, belonged to the Communist Party for two years or so. This is the work of the evil genius of stagnant anti-Communism, which is capable of poisoning the atmosphere not only in this House but also in the acceding states.
Mr President, Commissioner, ladies and gentlemen, the remarks by our rapporteurs illustrate that the acceding countries have made major efforts, but that they still have a great deal to do in terms of the fight against corruption, fraud and human trafficking, and particularly in terms of the application of legislation. The most painful paragraphs in various reports pertain to the Roma, who are being discriminated against, disadvantaged and treated as second-class citizens everywhere, including in the current Member States. In Slovakia, this has already culminated in riots and even a fatality, mainly on account of the reforms implemented in Slovakia, which, among other things, mean that social security benefit has been capped and is no longer dependent on the number of family members. This directly affecting the Roma, with their huge families, who believe that the measure is directed against them. That is why I should like to call for more effective measures not only in Slovakia but also elsewhere in order to improve the plight of the Roma. Moreover, the measures should not only be put in place for the Roma, but above all, they must be implemented by them, for they do not participate enough in the improvement of their own fate and their own emancipation.
Mr President, I agree with what the rapporteur, Mr Brok, says regarding the catastrophic lack of preparation of the ten accession countries. I will focus my speech on the agricultural aspects of enlargement.
Like the rapporteur, I am concerned about the possibility of social problems such as a rural exodus and increased unemployment, and stress the importance of semi-subsistence farming in the accession countries. Like him I note that considerable problems remain, such as the fact that the administrations of several countries are still not capable of correctly implementing Community law, including the payment of agricultural subsidies. This situation is particularly worrying given the level of corruption in some candidate countries.
Like my colleagues in the Committee on Agriculture and Rural Development, I am particularly concerned about a series of problems in the area of food safety and public health. On 4 March, for example, barely two months before accession, Poland asked for a transition period of six to 12 additional months in order to bring some 300 agricultural and food companies in line with European rules, when they should have been ready on 1 May 2004, thereby acknowledging its lack of preparation.
It should be added that, since 2001, the ten accession countries have received around EUR 500 million per year through the SAPARD funds, for the sole purpose of adapting their agriculture to their rural areas. They are far from achieving this. I regret the fact that this whole undertaking was conducted so hastily. It strikes me at the moment that enlargement is like a runaway train that no one knows how to, or wants to stop. I cannot see, therefore, how I can share in the rapporteur’s conclusions; rather, I am concerned about them. This is why I will vote against the report.
Mr President, in the minute I have available, I would like to talk about Romania and the Nicholson report. This report began in committee with an approach that was appropriate right to the end and with which I and the rest of the Committee on Foreign Affairs, Human Rights, Common Security and Defence Policy were satisfied. We must send out a message that is resolute but, at the same time, full of hope to the people and the government of Romania. Romania must proceed with greater earnestness and with greater rigour on the road of reforms, but it must get on the accession train, the European Union train. We cannot send out a message of gloom that excludes Romania from this prospect. It is important that our family extends to Romania, a country that needs the European Union and that needs and, in certain sectors, also wants democracy despite the existing problems. Let us, therefore, adopt this new version of the Nicholson report with conviction, hoping that it encourages the structural reforms that are necessary for Romania’s entry into the European Union in 2007.
Mr President, I too would like to focus on the progress Romania has made in terms of compliance with the Copenhagen criteria.
I would like to highlight two issues. Firstly, I believe we should acknowledge that Romania is taking steps and making efforts to comply fully with these criteria. I regret that Commissioner Verheugen did not acknowledge this. As we all know, this does not mean that there are no more obstacles to overcome, but it is encouraging that those obstacles have been identified and that the Romanian authorities have taken measures to remove them. The fight against corruption, as the Commissioner mentioned, to guarantee the independence of the justice system – and fundamental legislative reforms, contained in the new Constitution, are underway in this regard – press freedom, the reform of public administration, etc.
In this regard, I would like to say that some of the recommendations contained in the report by Mrs Nicholson, such as the publication of the report by the European Committee for the Prevention of Torture, have been accepted favourably by the Romanian authorities and, therefore, I believe that paragraphs 17 and 18 have become obsolete. And, of course, of the remaining obstacles I must mention the protection of children in international adoptions.
Secondly and finally, I would like to say that, while the adoption of concrete measures within the specific time limits is important, it is also important that all of these measures move unequivocally in the direction of full compliance with these criteria.
This has been the approach taken by the ten States joining us on 1 May and the same approach must be taken in this case as well.
– Mr President, Commissioner, ladies and gentlemen, as the date of accession approaches ever nearer, all the more often am I – as probably are also my fellow MEPs – asked whether we were not too hasty, and whether this accession, this enlargement, is not perhaps premature. Of course, the date is premature if you believe that every problem has to be sorted out before accession to the European Union, but then probably none of us would be able to belong to it.
I think the date is the right one, though, if you believe that now, and from now on, is the right time to join with these countries in a common union in order to resolve these difficulties. Whatever justified criticism may have been levelled at them, the fact is that these countries have, over recent years, worked very hard at their own modernisation and at the evolution of their societies.
All the same, I do believe that there are certain problems to which we have to pay particular attention: corruption has already been mentioned, as has crime. One problem that I would like to stress here is the social problem, and social issues. I do believe that what matters is not just price stability, zero deficits, and tax cuts, but that what matters most of all is that growth is achieved and new jobs created – more stable ones, too – and the need for social stability in these countries to be supported and encouraged. Recent weeks and months have shown us the problems that there are in this area – with the Roma and Sinti in Slovakia, for example. You can trace something of a logical progression linking these disturbances with cuts in taxes, cuts in expenditure, and cuts in social spending. I do not want to say that this single problem is the only example, and the same is true, of course, in other countries.
Bearing in mind that the total number of Roma and Sinti in Europe adds up to some 6 or 8 million, I believe that fact very much justifies the widespread desire – which I share – for a Commissioner whose area of competence would include the integration of Europe’s minorities, especially of the Roma and Sinti. In any case, I would ask the Commission, both before and after 1 May, to give a great deal of attention to issues of social integration, especially that of the Roma and Sinti. I know that Commissioner Verheugen is very well aware of how important this issue is, and I believe that the whole Commission, in the coming weeks, months and indeed years, should address it together.
Mr President, Commissioner, the European Union is concluding its process of enlargement and I believe it is no coincidence that today’s debate has been held in parallel with the follow-up debate of the Intergovernmental Conference which should lead to a European Constitution, because I believe that the two should be inseparable.
In the one minute available to me I will refer to the report presented by Baroness Nicholson of Winterbourne on Romania. I believe it is a very well executed and exhaustive report on the problems existing in that country. It highlights the need for that country to make progress in compliance with the law and to combat corruption, as well as the need to strengthen the rule of law and respect for minorities. I am referring in particular to the Hungarian minority of more than one million inhabitants in Romania and also, naturally, to the Roma minority.
With regard to the problem of abandoned children and adoptions, I believe the Commissioner’s response has been clear: the well-being of children must govern this process.
I believe that the report can be a positive stimulus so that Romania will continue along the path it has taken.
Mr President, as regards Slovenia, some serious issues remain unresolved. These pertain firstly to the material and non-material compensation for the victims of the exodus caused by the terrible ethic cleansing which was still in its final phase in 1975 with the forced migration from some areas, such as Piran, Koper and Pristina (the former zone B) and, secondly, to the historic memory of the and to the unresolved issue of protecting cultural minorities from Italy and the Veneto.
In Europe, protecting minorities is not optional. Slovenia is finally taking practical note of this and knows that those who are defending and proclaiming their own culture in that country, as is their right, are motivated by legitimate intentions and aims and are, so to speak, under the moral and political protection of the European Union.
I also express my solidarity with the just demands that, at the same time, have been made of the Czech Republic by those that protect the rights of the Sudeten refugees, victims of another horrendous ethic cleansing which is stillastainuponEuropean communism.
Mr President, today, we are holding the concluding debate on the accession of ten candidates to the European Union. For none of those ten countries has a date been set, and so they are encouraged to consider themselves wholly responsible for the success of the accession process.
There are still two candidates, Romania and Bulgaria, that having further to row to the finishing line, and Romania is lagging behind the most. The Group of the European People’s Party (Christian Democrats) and European Democrats wholeheartedly endorses the report by Baroness Nicholson of Winterbourne, which we see as an important contribution to highlighting any problems Romania is left with, particularly in a bid to meet the political criteria of Copenhagen. This is Romania's own responsibility: the key to success lies in Bucharest, as the Commissioner has already stated.
This list of problems has prompted the Committee on Foreign Affairs, Human Rights, Common Security and Defence Policy to send a unanimous warning to Bucharest. The tone was clear enough to wake up the Romanian Government. A reorientation of the process is what is now called for.
Initially, there was a large-scale lobby campaign on the part of the Romanian Government, with the message that reorientation was unnecessary. Much more constructive was the more recent list by Romania's Prime Minister stating tasks yet to be done, as well as the recent Cabinet reforms, in order to give the negotiations with the EU more chance of success. In this way, a foundation has been laid for observing the obligations of Copenhagen.
We are very pleased that the Council and Commission share Parliament's concern. As the prospect of enlargement on 1 May instils fear of the unknown among the European citizens – as the Commissioner has already pointed out – we should apply the greatest possible care in dealing with the later accessions. The public must be really convinced that the candidate Member States offer them the same certainties as the 15 current Member States.
Corruption, about which humanitarian organisations in our countries receive many complaints, the freedom of press, also the subject of many complaints, problems with the judiciary and child care: these are the major points that need to be discussed and resolved as a matter of priority. The many letters they have sent indicate that this approach has sparked a great deal of enthusiasm among the citizens in Romania. It is important to show them that we are concerned about their fate. In this light, the contribution by Baroness Nicholson of Winterbourne is crucial.
– Mr President, this House has always welcomed the accession of the peoples of Central and Eastern Europe; we always spoke up for the people in these states who wanted their ticket to enter the European Union. This fact would make it illogical to call for the suspension of Romania’s accession negotiations; it would send completely the wrong message. The opposite is true: what is needed is not for the negotiations to be broken off, but for them to be stepped up. We have to make it clear that we will now work even harder with all our Romanian partners to conclude the outstanding chapters and to resolve the country’s problems. That is the message that we must send to Romania today and when we vote on the report tomorrow: we will help you, but you must do the work in your own country yourselves; it is you who must fulfil the Copenhagen criteria.
It is indeed the case that Romania has a lot of time to make up; for almost ten years in the 1990s, the reform process made no headway at all. It has to be acknowledged, though, that some chapters have been driven forward at a faster pace in recent years, and that is something that has to be supported. We think it wrong that the report should state, in item 1, that Romania’s ‘becoming a member in 2007 is impossible’. This has to be expressed in more positive terms: it is still possible that Romania will become a Member State in 2007, provided that the problems with which we are familiar can be dealt with, provided that there is an independent justice system, that corruption is combated, that the administration is efficient and that minorities are integrated.
We have to be careful not to set the country up as too much of a scapegoat. I see that, in items, 17, 18 and 19, we call for teaching to be provided in minority languages; I would be a happy man if people in other countries, including Member States of the EU, were able to use their own languages in schools, libraries and theatres in the way in which Germans and Hungarians can in Romania.
The reference to child marriages in item 19 has to be qualified. The practice of children being forced into marriage is not universal in Romania, but it does occur in some Roma families.
It will be important for my group to see whether our amendments will be adopted tomorrow; if they are, we will be able to vote in favour of the report. If they are not, we will have problems with it.
Mr President, I would like to express my support for the excellent report by Mr Van Orden on the situation in Bulgaria, which is perhaps unfortunate in Europe to be the geographical neighbour of Romania and therefore to be associated with it, when its situation is entirely different. Today, the situation of Bulgaria is basically quite close to that of Portugal just prior to accession, with the same merits and the same potential for development, particularly in terms of tourism. I think that we will very quickly see Bulgaria swap exporting prostitutes for importing tourists, which will be extremely beneficial for the country’s development.
Of course, the rule of law, if it is to be effective, needs to be established through legal methods. Without the rule of law, which is vital to development, Bulgaria will be incapable of constituting, particularly from our European perspective, the frontier region that has come inside the shifting front of EU progress. That is where our Wild West is, our very own America!
Mr President, as our friend Mr Oostlander said: by adopting the report by Baroness Nicholson a fortnight ago, we chose to express Parliament’s concern at the attitude of the Romanian authorities in the previous and current phases of the negotiations. The concern was such that we doubted whether the negotiations could be concluded by the end of the year and therefore whether Romania could join us by 2007.
This strong message has today been taken on board at the highest level by Romania and we warmly welcome the personal commitments from the Prime Minister, Adrian Nastase, especially as they were accompanied by very concrete initial measures, which will certainly speed up the reforms that are still needed in order for the country to conform to the Copenhagen criteria.
We should not forget that, to date, the Commission has been able to close twenty-two of the thirty-one chapters that it had to examine and that considerable progress in the fundamental areas of reform of the judicial system and in combating corruption should follow very quickly after the major cabinet reshuffle under way. The repeal announced of the current provisions of the criminal code, which is capable of limiting the freedom of the press, and, most importantly, the swift adoption of legislative provisions aimed at better protection of children, will be further tangible proof to us of the will of the Romanian authorities.
To conclude, we welcome these encouraging signs and hope that they will enable the Commission to guarantee, in good time, that the accession of Romania will take place on the planned date, in circumstances that will ensure the good functioning of a further enlarged Union.
Mr President, I will have no difficulty in voting in favour of Mr Brok’s report and the ten reports that make up this general report. By doing this, I will be happy to contribute, in a modest but heartfelt way, to the arrival of the ten new members of the European Union. The same applies to Mr Van Orden’s report on Bulgaria. It is true that the rapporteur’s comments may sometimes appear very favourable, or even too much so given the situation in Bulgaria. On the whole, however, the conclusion of this report seems to me to be the right one.
The impression given by Baroness Nicholson’s report on Romania is different; in fact the contrast is striking. There is a feeling of unease when you see the indulgence of the report on Bulgaria and the severity of the one on Romania, when the two countries have a great deal in common. Baroness Nicholson did a significant amount of work over several months to monitor the case of Romania, and I welcome her efforts. However, the close attention that she pays to particularly painful problems, such as adoptions, led her to make very harsh judgments, so harsh, in fact, that the Committee on Foreign Affairs, Human Rights, Common Security and Defence Policy has already significantly amended the original text, which I welcome. Other amendments that we have tabled will, I hope, be adopted in plenary.
Finally, the resolution before us contains blatant contradictions. Several of the provisions come from different points of view and I fear that as a whole, it lacks the coherence needed for the European Parliament’s message to Romania to be clear, precise and firm. I regret this, because Romania, which faces huge problems and massive underdevelopment, needs to be understood, criticised when it deserves to be, but also advised and encouraged as to the path that we wish to see it follow and which will lead it towards becoming one of us.
– Mr President, the European Parliament agrees totally with the political assessment of the Commission and of the Commissioner with responsibility for enlargement, Günter Verheugen, that a failure to reach agreement on Cyprus could pose a serious obstacle to Turkey’s ambitions to become a member of the European Union. Parliament maintains that the Cyprus question thus amounts to a major stumbling block in Turkey’s path to accession and a political test of its European resolve. Parliament hopes that the Turkish political authorities fully understand its significance.
I should like to cite a very important sentence in paragraph 63. ‘[It is] hard to imagine that Turkey could join the Union when it refuses to recognise a Union Member State, has military forces occupying part of that state’s territory, is boycotting that state’s ships, and is barring that state from its airspace.’
I will now speak in English because the Irish presidency is not paying attention to what has been said. What I was saying concerning paragraph 63 is that we find it very peculiar that Turkey could be a member of the European Union in a situation where it is partly occupying an EU Member State. This is a question about the EU's credibility in the quest for peace. We cannot tolerate the European Parliament accepting a country that is occupying a Member State of the European Union.
Mr President, I join with others in warning that substantial change still needs to occur in Romania but that we reject the language of rejection. We should recognise the progress Romania has made in strengthening the Court of Audit, in judicial reform and in the introduction of the new Constitution, and we should not rule out a successful close to the negotiations this year. Every effort must be made, in particular by the Romanians, to maintain this momentum. However, we should signal our intent to them, and we do so by seeking to amend the resolution to replace the wording calling accession in 2007 'impossible' in paragraph 1.
But problems remain. Despite efforts to reduce the number of children in institutions, Save the Children Romania says that no attention is paid to combating trafficking for sexual exploitation. The recent reported death of 17 psychiatric patients from malnutrition and hypothermia in a hospital in southern Romania shows the severe problems faced by disabled people. Our Amendment No 3 shows that discrimination against these and other groups is magnified amongst Roma communities.
I fully support the rapporteur's view that the challenge is not simply one of closing chapters in negotiations but still one of dealing with endemic problems of corruption and political reform in order to meet the Copenhagen criteria for democracy and human rights.
Finally, I am delighted that people from my own region in the east of England are linked through a network called Praxis with the Arad County Council in Romania. We must not lose sight of our aspiration, which is not simply about completing a political process of European enlargement but about bringing the people of Romania together with all those we represent.
– Mr President, ladies and gentlemen, throughout the years in which we in this House busied ourselves with resolutions on the enlargement process, I sometimes found it disconcerting when we made quite detailed and precise demands of the countries concerned, imposing on them requirements with which we ourselves did not comply and telling them that this, this and that had to be utterly changed.
So I found Commissioner Verheugen’s comment on agricultural policy this morning very helpful. Perhaps we ought really to be considering whether, if the accession countries’ administrations cannot implement these things quite that fast, the problem might not lie with us rather than with the countries of which we demand these things. After they have joined us, I would like to see a lot of our dead weight subjected to scrutiny, as we in Germany had to do after reunification, in order to take a look at all the red tape that had accumulated over the years and to consider whether the new Member States might not perhaps be able to provide us with more flexible and quicker solutions.
All this is by way of general comment. I am the shadow rapporteur for Hungary, which has, of course, always been the model country, the country that, as long ago as August 1989, helped to cut through the Iron Curtain, to break down the Wall. With the pan-European picnic in August 1989, when everything was hanging in the balance, Hungary sent Europe a vital signal, and they have always done very well in fulfilling the criteria, so that they could actually be an example to the others. I am therefore particularly amazed that the Hungarian prime minister has come up with this curious proposal that candidates should stand on a sort of Unity List, with seats shared out between the government and the opposition, and that this would be the way to enter the new Europe. That really is an old way of thinking. Not a few Heads of State or Government would like to have things split half and half between government and opposition; perhaps the German Chancellor would in his present situation. The only thing is that democracy is about competition; it is about grappling with problems in order to find the right solutions, and so I wish that Péter Medgyessy, the Hungarian prime minister, would drop this idea and get back to our way of conducting parliamentary debate and, in his internal affairs policies, to competition between parties.
– Commissioner, Mr President-in-Office of the Council, ladies and gentlemen, today is the last time that this House will be able to discuss the process by which the ten new Member States are acceding to the European Union. There remain only 51 days before the historic date of 1 May 2004, on which the European Union will grow to become a Union of 25 Member States. This particular enlargement of the European Union will be accomplished on Workers’ Day, a date symbolising our need to face up to the challenge of giving the Union of 25 states economic and social cohesion.
It is no less significant that, the internal policy of the enlarged Europe being a work of peace, we are developing it into a real, outward-looking common European peace policy. I have made Cyprus my concern ever since I entered this House in 1984, a time when few thought its accession a realistic prospect. Then, a few years later, Parliament forcefully urged that a solution to the Cyprus problem should not be made a precondition for its accession.
I well remember such former Members of this House as Mrs Pauline Green, Mr Jan Willem Bertens, and Mr Yannos Kranindiotis; we believed that the accession process would be the catalyst that would bring about unification. There is now a substantial chance of the 30-year-long division of Cyprus being brought to an end even before 1 May. Not merely is it to be hoped, it is also to be expected, that the negotiating parties will indeed seize this opportunity, which may well be the last for a long time, and I hope and trust that Turkey will stand by its recent indications of willingness to work towards a solution. We must bring about a united Cyprus, in which all Cypriots can live together in peace, and which can play a full part as a Member State of the EU.
– Mr President, ladies and gentlemen, today we are analysing and describing the final steps on the road to the peaceful and comprehensive reordering of our continent. Never before in the course of history has a new order been achieved without war or the use of force. This development is thrown into particularly stark relief when we consider the road taken by those states that have been able to overcome what was called ‘actually-existing socialism’ and to find their way to freedom and democracy.
Estonia, Latvia and Lithuania deserve particular credit for having been able, along the road to freedom, to regain their independence as states. Speaking personally, I am grateful to the people, parliament and government of Latvia, who, with the European Union’s support, have created the conditions for solving an extremely complex problem, that being the progressive integration of a large Russian-speaking minority. When one bears in mind that the country’s ethnic makeup is the result, more than anything else, of decades of occupation, it was not self-evident that this would happen, nor was it so in view of constant misunderstandings and suppositions on the part of, among others, the Russian Duma. At this point, I want to extend thanks to Mr Brok, who, this morning, gave voice to clear expectation of a change in the Russian position.
Like Estonia, Latvia has set itself a task with, in future, a European dimension. I am convinced that the Russian-speaking minority will be successfully integrated into Latvian society, but that will depend on these citizens giving unmistakeable demonstrations of their loyalty to the Latvian state. It is also dependent upon their unconditional acceptance of the values and principles of the European Union.
Future stronger and more extensive cooperation with Russia will depend, above all, on Latvia, Estonia and Lithuania putting down deep roots in the European Union. This cooperation is a strategic challenge for the European Union as a whole and the new Member States will have an indispensable contribution to make to it.
– Mr President, when speaking on Estonia earlier, I praised, in their absence, its former Prime Minister Mart Laar and its Foreign Minister Ilves for their consistent policy of reform at home and, in foreign affairs, their aligning of their country with Europe. Now the two of them are sitting here beside me, so once again, I will express my thanks and appreciation for what they have done.
As shadow rapporteur for Lithuania, I was particularly pleased by the high degree of approval – over 91% – in the referendum on accession to the EU, but also by the country’s high level of economic growth in recent years, which alone has made it possible to raise the funding that is needed if the social problems of transformation are to be solved.
Lithuania, though, is also a very pertinent example of the continuing tensions between democratic institutions and the Mafia elements that are attempting to exert influence at the very highest levels of the state. Where this is concerned, I have confidence in the independence of Lithuania’s constitutional court; I am also optimistic that the Lithuanian parliament’s investigations with a view to removing the present President from office will produce results commensurate with the requirements of the rule of law.
It is perhaps this very point, among others, that I find lacking in Romania, and many speakers, including those who spoke this morning have already addressed this. Perhaps not only the small-time players should be punished, but also the Mister Bigs. In Romania, too, corruption and nepotism go right up to the very top; that is one reason why the country has fallen so far behind, while another is that too few changes of personnel were made after the political change. The revolution was not a complete success. The simple fact is that many of the old structures are still in place – not only at the highest level, but also at others.
If the criticism is justified, then it is equally right that we should express our support and our willingness to help, but the main thing is that the work has to be done in the country itself, and sometimes the clearing-out has to start right at the top.
Mr President, 1 May 2004 will finally signify the end of the cold war and seal the reuniting of a continent that we failed to protect from Communist tyranny. The EU, a body of 25 states, will soon have a population of 455 million and be the biggest economic zone in the world, even bigger than the United States of America.
Slovakia, on which I am shadow rapporteur for my Group, has undergone huge changes over the last ten years, with the current government determined to deregulate. For instance, it has just cut business tax, along with income tax, to a competitive flat rate of 19%; this is most worrying to its neighbour Austria, which fears that businesses will relocate over the border. There have been similarly huge, visible changes in terms of prosperity, security, democracy, the rule of law and the fight against corruption in public life. In particular, we observed huge improvements in human rights, including minority rights, such as for the Roma communities and the gay community. Other matters as diverse as safety in nuclear power stations and food hygiene laws have also been implemented to the high EU standards.
Security is also improving for all our continent, as all acceding countries bar Malta and Cyprus, which I particularly welcome as British Commonwealth states, will shortly be joining Nato. We can safely say that previous enlargements of the EU have historically been a success story. Conservatives, on balance, welcome the process and expect a similar outcome this time. However, we in the United Kingdom are right to bring in measures to prevent benefit tourism, whilst at the same time welcoming those seeking to work in our country.
Over the horizon, we look forward to Romanian and Bulgarian accession in 2007. I am confident that the strong warning in the report on Romania will provide the incentive for its government to drive through the necessary reforms to satisfy all the Copenhagen criteria in time for Romania to join in due course, as scheduled. Today's sacking of the Romanian Justice Minister is a clear demonstration of the necessary political will for that process to occur.
. – Mr President, I would like to thank the Members who took part in this debate. I myself have witnessed at first hand on my visits to the accession states the quite extraordinary progress that has been made and Members have rightly drawn attention to that progress. There is still work to be done, but a huge amount of work has already been achieved.
Parliament has addressed this issue in a most effective manner. I wish to express my gratitude to Members for the role they have played in the very important task of communicating to the citizens of their countries the unique and extraordinarily important moment we have reached in terms of enlargement.
I agree also with what Commissioner Verheugen said this morning on the need to send out a positive message – and it is a remarkably positive message. I cannot understand how democrats cannot see just how remarkable the moment will be on 1 May when Europe will be reunited and when the most extraordinary event will come about without the firing of a single shot, as one or two Members have said.
The presidency has full confidence in the Commission's ability to manage a smooth transition to membership of the accession states. I have already paid a personal tribute in this regard to Commissioner Verheugen. The Commission has the sole competence among the institutions to carry out the task of ensuring the proper functioning across all policies. I think that is happening.
The presidency at the same time urges the newly-acceding states to complete their preparations and in particular to complete preparation in areas where problems have been identified by the Commission. This is worth doing for the new accession states themselves and for the Union. I would encourage full attention in that regard.
With regard to Bulgaria and Romania, we had two fine reports before us today from Mr Van Orden and Baroness Nicholson. The presidency intends, in partnership with these countries and with the Commission, to ensure the application of the fundamental principle of this enlargement process and in particular the principle that each negotiation will be based on the merits of the individual case. The European Union will continue to monitor very closely the commitments made and the effective implementation of the in order to guide both countries in their preparation for membership. The presidency urges both countries to continue carrying out these preparations energetically.
We are determined to do as much as possible to carry out the mandate of the European Council of December and to finish the negotiations this year. Welcoming both countries into the Union in January 2007 remains the European Union's objective.
A number of Members specifically mentioned issues relating to Cyprus and Turkey. Mr Poos, in particular, touched on this. At last month's General Affairs and External Relations Council ministers again expressed the clear preference of the Council for the accession of a united Cyprus. We welcome the agreement of the parties to resume the negotiation process for a comprehensive settlement of the Cyprus problem within the framework of the Secretary-General's mission of good offices. The Council fully supports Secretary-General Annan's efforts for the conclusion of an agreement, and we remain ready to accommodate the terms of a settlement, in line with the principles on which the Union is founded. I hope that the parties will redouble their efforts to reach agreement in the talks that are under way, and this clearly is in the interests of all the people of Cyprus.
As we prepare for the European Union decision in relation to Turkey in December, we must also welcome the progress that Turkey has made to date in legislation for reform. Minister Cowen highlighted the crucial importance of moving ahead with the practical implementation of reforms at all levels of the administration and throughout the country when he led the EU Troika meeting with Foreign Minister Gül in Ankara on Monday last. Minister Cowen reiterated the assurance to Minister Gül that, if the European Council decides in December that Turkey fulfils the Copenhagen political criteria, the EU is committed to opening negotiations.
A number of other issues were dealt with, but I want to return to one issue – the question of free movement and migration. A number of Members made the point that there is no evidence whatsoever to support some of the more scaremongering stories that have been spread in this regard. I welcome those particular contributions. Certainly at this point there is absolutely no evidence to suggest that the floodgates will open as and from 1 May next. At best, this is tabloid hysteria. The study by the European Commission and the European Foundation for the Improvement of Living and Working Conditions shows that, even under conditions of full freedom of movement, migration from all the new Member States to all current Member States is likely to be about 1% of the working-age population of the new Member States over the next five years. That is hardly a flood!
The study shows that typical potential migrants are young and extremely well educated – the very type of people we need in the Union. It also shows that they are single, with no dependants, and that there is a high propensity for them to return to their native homes. The study confirms the view of the European Commission that fears of a huge wave of migration from the new Member States after 1 May are unfounded.
I mention this point in particular because I know from the domestic debates on referenda in Ireland how easy it is for people of ill intent to misrepresent what in fact is the position. The reality is that Europe should be a Europe that welcomes the ten accession states and that we should fully meet all our obligations to the ten states.
In conclusion, I wish to thank the Members. It has been a very thought-provoking and thorough debate. I know Members have put a huge amount of time and effort into what were necessarily truncated contributions. But points made have been well noted by the presidency.
. – Mr President, Mr President-in-Office of the Council, ladies and gentlemen, I would like to thank all the rapporteurs and all the speakers for a debate which has demonstrated, firstly, that we really are giving our new Members a new welcome, and secondly, that we agree on where praise and criticism are due. I think we also agree that people in the new Member States have shown a willingness to change, a willingness to go along with far-reaching reforms that some of us might like to see in our own countries.
I am a member of the European Commission, and I have not spoken in relation to any particular country; there is a need for reform in a whole array of European countries, irrespective of who governs them.
I wish to thank the Presidency, which, in close cooperation with the Commission, is driving this process forward, and, where there are things still to be done, is doing them together with us.
Let me make just a few more comments on the discussions this morning. I would like to say to Mr Titley, on the subject of anti-Semitism in Lithuania, that we picked up on the Lithuanian newspaper’s anti-Semitic outbursts at once. It was in fact the Commission that raised this issue in the first place, and the Lithuanian Government has since responded by taking appropriate action.
To those Members of this House who have spoken on the subject of the Roma, I would like to say that this is indeed one of the great unresolved issues in Europe, but that we cannot expect the accessions to produce a solution to it. It will take us at least a generation, if not several, before we can do away with social discrimination against the Roma, but what we did insist on as a precondition for accession was a detailed strategy that would help to overcome such discrimination in all areas.
I would like to respond to Mr Sacrédeus’ interesting comment on Turkey and Cyprus by pointing out that it was the Commission that made the explicit political connection between the Cyprus issue and Turkey’s political aspirations towards Europe and declared that it was hard to imagine us being able to initiate accession negotiations with a country that did not recognise an EU Member State or had stationed troops in it in such numbers as to contravene United Nations resolutions. It follows that Mr Sacrédeus’ appeal ought not to have been necessary, and that was the line we took; that was what led to the Cyprus talks happening now.
Let me conclude by returning to the subject of Romania. It was the Romanian Government itself that attached the greatest importance to the Council recommending a date on which the accession negotiations were to be concluded this year, something on which the Commission took a different view. Our line was that we needed more flexibility here, that this would be in Romania’s interests, and that it would be sufficient for us to conclude negotiations by the end of 2005 in order for accession to take place in 2007. The Romanian Government, however – for political reasons that I can well understand – insisted on 2004 as the date, and so we are entitled to expect it to make special efforts to fulfil all the conditions by then. I am happy to confirm what has been said by a number of speakers, that the warning shot fired by the Committee on Foreign Affairs, Human Rights, Common Security and Defence Policy produced very rapid and credible responses; I have gained the impression that Romania has pulled itself together and that the process is now on the right track. I cannot do other than encourage the Romanians to continue acting in such a decisive way, and then, I think, we may yet reach our destination.
That concludes the joint debate.
The vote will be tomorrow at noon.
In this joint debate on enlargement, it has once again been said that the constitutional treaty prepared by the Convention would provide a ‘framework to enable the enlarged Union to work effectively’, and that it should be adopted as quickly as possible, even before 1 May 2004.
This is not correct. The reality is in fact the opposite. The draft Constitution is entirely unsuitable for an enlarged Europe for two reasons:
First of all, it maps out a State structure that is much too heavy and too rigid for a diversity of countries with very differing concerns. In an enlarged Europe, we in fact need a streamlined and flexible cooperation structure, which allows for a variety of forms much more easily than the current draft Constitution.
Secondly, the draft Constitution provides for European institutions mainly functioning by majority, which is difficult to conceive in an enlarged Europe with no national safeguard clause. As the accession of Turkey appears to be under serious consideration by our governments – a possibility that I personally object to – have they thought about the far-reaching consequences of the reforms that they are proposing, which risk giving Turkey a central decision-making role in a Europe with uniform rules?
. This report on the detailed preparation for EU membership by the 10 new Member States who will join on 1 May has once again deservedly attracted widespread support in principle in this House. It is interesting to note that the UK Unionist Parties are so enthusiastic about EU enlargement and keen to welcome on board these new Member States, many of whom are small, like Scotland, and in many cases have recently regained their independence.
A contradictory approach is taken by these Unionist Parties at home, where Scotland is deemed, by them, to be too small, too poor and too weak to be able to exercise the normal rights and powers of independence.
It is clear that Ireland, for example, has prospered as an independent EU Member State and it is fitting that in its role as EU presidency, Ireland will preside over this, the largest ever single enlargement of the EU. I have no doubt that Scotland too would be better off independent rather than being misrepresented and betrayed on a regular basis by UK ministers in the Council.
The next item is the report (A5-0110/2004), by Philip Charles Bradbourn on behalf of the Committee on Regional Policy, Transport and Tourism, on the proposal for a European Parliament and Council decision amending the amended proposal for a decision of the European Parliament and of the Council amending Decision No 1692/96/EC on Community guidelines for the development of the trans-European transport network (renewed referral).
. – Mr President, ladies and gentlemen, please remember that back in October 2001, on the basis of the White Paper, the Commission presented to the Council and Parliament an initial proposed amendment of the Decision on the guidelines and updating of the 14 priority projects approved in 1994 by the Essen European Council. At first reading, Parliament approved the main points of this proposed revision of the guidelines for the trans-European networks, in accordance with the compromise which had been reached.
The Commission's proposal of 1 October – which is now on the table in Parliament – for this type of ‘first second reading’, completes that.
Meanwhile, the Council has reached a political agreement on the text which combines both proposals, which, let us remember, represent the design of the trans-European networks in an enlarged Europe, a Europe of 27 Member States.
I must say that the Commission's proposal today includes the updating of the priority projects, but also – and I would like to stress this point – of the organisational resources aimed at improving their planning, monitoring, coordination, funding and, therefore, their realisation, at European level. Our intention in this case is that the maps showing routes should become reality within our European geography.
So what are the principal objectives of this proposal? Firstly, I would like to point out that, on the basis of some 100 proposals presented by the States, the high-level group recommended reviewing the projects which conform to the following criteria: they are located on important European routes, they are subject to firm commitment on the part of the States in question, with a closed timetable for completion, they offer advantages in terms of aspects such as environmental protection, modal balance and territorial cohesion.
We must remember that in that high-level group, chaired by former Commissioner Karel van Miert, not only were all the States of the Union + 10 + 2 represented, but also the European Investment Bank, whose opinions in relation to the economic aspects of the projects have been very useful.
It should be noted that one of these priority projects concerns the so-called ‘motorways of the sea’, which are alternatives to the saturated land corridors and which must improve accessibility of regions which are disadvantaged by their geography, that is to say, the peripheral regions.
The main innovation is that, within the framework of the trans-European networks, it will be possible to grant subsidies for implementation under specific conditions, which represents an interesting alternative for the European transport system, but furthermore emphasise port equipment in interconnection ports and the interconnections of ports with their surrounding areas.
I must say that the aid for launching the new lines which would constitute the motorways of the sea would be restricted to what is absolutely necessary in order to guarantee the viability of economic relations between two States which jointly decide to establish one of these regular interconnections as an alternative to other modes of transport.
The complete list of priority projects – three of which have been completed – represents an investment of EUR 224 000 million between now and 2020. But that is nothing more than the really essential part, the tip of the iceberg, because we must remember that the total cost of the projects for the trans-European networks for the Union of 27 States is more than 600 000 million. In other words, if we were really to carry out all the projects which we consider to be of trans-European interest in order to structure European Union transport, we would be talking about an investment of more than EUR 600 000 million, and what we are indicating is that of that 600 000, the most urgent sum represents at least EUR 225 000 million.
I am pleased to note that the rapporteur’s report stresses the need to focus support and funding on priority projects within the project of European interest. This initial selection effort is essential in order to clarify what is of European interest in relation to great networks and what, for example, is included in regional development.
In order to enhance the coordination between the States of the Union, the Commission proposes appointing – and now we are getting into new contributions beyond the drawing up of big routes – a European coordinator for one or several specific projects with a trans-European component. The job of this coordinator will be to advise the promoters of the project with regard to funding and assessment and also to promote synchronised development on each side of the border in the case of trans-European projects, as well as to carry out the different administrative procedures accompanying this type of project.
It must be pointed out that, from the point of view of evaluation, we know that this will require consultations, work, not only with the States – firstly – but also, in many cases, with the regions affected and the neighbouring populations.
The Commission also proposes a procedure for declaration of European interest which will mean encouraging the States to respect the timetable for the works listed in the proposal, and to integrate the assessment procedures divided between different States. In other words, the ultimate objective is to establish single and coordinated evaluation procedures between two States, which will enable border areas to make simultaneous progress and, where necessary, the border regions to be better coordinated.
According to the Commission's proposal, this declaration could be withdrawn if the requirements are not fulfilled, in particular with regard to the timetable for work and the progress of the process.
All the objectives I have just described are clear and achievable and we believe essential.
I would like to conclude by saying that it is still possible to adopt this proposal during this legislature – although it is true that we have very little time – and it is therefore necessary that the approach of the three institutions is based on cooperation and the will to make progress and to demonstrate a degree of flexibility.
As far as I am aware, the current differences are not really so great and I believe it is possible to reach an agreement – I would insist – before the end of this legislature.
The approval of this proposal before 1 May would be extremely important, essentially for the new States, which could thereby benefit from that date and be genuinely included in this great project we are establishing amongst all of us.
. Mr President, a key collective goal of the European Union has always been and will always be that of a single market. The trans-European networks are a potent symbol of that single market, creating transport links that spread evenly the length and breadth of the EU and providing calculable benefits for business and people alike. As Parliament's rapporteur, this is the core consideration I have used in developing this proposal. The Community is set for enlargement in May, bringing under its umbrella another 75 million citizens, while at the same time huge growth is predicted in our major transport networks over the next decade. This more than ever is the right time to concentrate our efforts and bring this programme to a timely conclusion. We have a great opportunity to tie up this decision quickly, a mere three months after Parliament first debated this revised document.
Whilst I firmly believe that Parliament can achieve most of what it wants within the body of this proposal, there clearly remain a number of issues on which we must all exercise good judgment and flexibility. I would urge all Members to come together to successfully conclude this legislation by moving forward as quickly as possible. Europe needs improved transport links now. We have to remember that this piece of legislation is Member State driven, and the fact that the Member States have met and managed to agree a comprehensive list of projects has to be recognised positively, whilst not denying Parliament its rights under the codecision procedure.
There are certain areas that still need to be addressed. In our opinion the Council's position does not go far enough in placing restrictions on state aid for some key elements. Following the Commission's decision on Charleroi, we feel this principle should be upheld in respect of the TENs and in particular the motorways of the sea element of the programme. You cannot pick and choose when to enforce state aid rules and cannot add state aid .
We have also discussed the time limit for funding and I am pleased that the Commissioner referred to that in her address. I hope that both the Council and Commission will agree with Parliament on this, because in order to secure the long-term viability of the trans-European networks, it is imperative that we first ensure a commitment to act, as well as the sound management and financial probity of suitable projects.
In conclusion, the TENs programme deserves implementation. It has at its core the achievement of a single market. I sincerely hope we can move forward to a sensible and above all balanced approach to Europe's infrastructure needs, which after all will help determine the future shape of transport across our continent for decades to come. I commend this report to the House.
– Mr President, Madam Vice-President of the Commission, it would have been nice if the President-in-Office of the Council could still be here to hear us discuss this but, never mind, we are used to this sort of thing.
I would like to start, Madam Vice-President, by reiterating that you have taken a very great deal of trouble in submitting a very well thought-out proposal. Setting up the van Miert Group was a very good idea, and the Commission proposal is influenced by what it produced and you revised. For that, many thanks; especial thanks, too, to my colleague Mr Bradbourn, whose report is the result of very careful work. As it stands, the report is not entirely what he would have liked to see, as a fortuitous majority in the Committee pushed through very substantial amendments to Annex III, but perhaps we can sort that out tomorrow.
There are just three major points that I want to discuss. My group is in agreement with the list of priority projects being extended to 30. I now hear that the Council has suddenly decided that it no longer wants the 30th. It has to decide, then, what it actually wants. Although we are prepared to extend the list by adding, for example, the project for a fixed link across the Fehmarnbelt, we want a more precise definition of the projects in some areas covered by Annex III. This is the subject of a number of amendments, and I hope that the Council will accept them.
My group is, at present, prepared to keep the list to 30 projects, as we know that, according to Article 156(2), decisions on trans-European networks cannot be taken in opposition to the Member States, so it makes no sense to make major additions to the list in the short time available. This means that we are taking the same line as Commissioner de Palacio, and I hope that the other groups will do likewise.
Madam Vice-President, we very much welcome the idea of motorways of the sea; I see the advancement of short-distance transport by sea, especially ferries, as very important. As a mode of transport, it saves a great deal of energy, is highly environmentally friendly, and will tend to take the load off road and rail corridors. However, Madam Vice-President, we are behind the rapporteur. Motorways of the sea must not be used as an excuse to inject state funds in the form of subsidies, with the state even buying ships in order to compete with private enterprise. That goes against the whole idea of trans-European networks, the object of which was always to improve infrastructure so that business can use it. Using them to extend it is not acceptable.
I think we will sort things out with the Council in a sensible way, but there is very little time in which to reach an agreement. If, by Monday evening, the Council has not precisely defined what its interests are, and thereby enabled us to agree on the details, nothing will happen by 1 May; the fact is that Parliament will not simply abandon the good positions incorporated into the Bradbourn report simply because the Council is obstinately sticking to its own. Codecision is at issue here. Both sides have to give way.
Mr President, Commissioner, Mr Bradbourn, I would first of all like to welcome the ambitions of this trans-European network programme. It is necessary for employment and growth across the continent, for solidarity between the countries of the EU, in particular the new members, and for supporting the internal market. I will make a few comments on the text before us.
The first comment concerns the motorways of the sea, on which I take the opposite position to Mr Bradbourn and Mr Jarzembowski. I think that they are spatial planning tools. They are transport policy tools. If they were only market tools, the motorways of the sea would not become a reality, because they would not be able to compete with roads and would be reduced, at best, to motorways of the sea between Antwerp, Rotterdam and Hamburg, which would be woefully insufficient for relieving the majority of European traffic. I think that they need public support, because they are public policy tools and not just market tools.
Secondly, I would like to draw your attention to the need for the European Parliament to have as much involvement as possible with the latest revisions and to be kept informed, if possible, of their implementation. We know that Quick Start exists, not legally, but actually. I think it would be reasonable for Parliament to be kept regularly informed, as the projects that it undertakes are implemented.
Finally, on the subject of funding, you said yourself, Commissioner, that you needed EUR 4.8 billion per year in order to set this particularly ambitious programme in motion. Unfortunately, I now have the impression that we are being given the luxury of choosing a spending programme without the restriction of finding income. I would like to say that Parliament will support you, in the Council, to help you ensure that this programme does not exist solely on paper and that it does not end up with the Essen syndrome, in other words that it is not just something that is talked about but has no future.
Mr President, Madam Vice-President of the Commission, ladies and gentlemen, the brief time that Parliament has accepted for debating the vote on these guidelines, as well as the strong commitment being made to reaching an agreement that will allow the work to be completed by the end of this parliamentary term is proof of the importance that Parliament too attaches to defining the European transport networks. These are seen as tools both for constructing the internal market and for strengthening the cohesion of the Union. They are tools that will cause a profound shake-up and readjustment of priorities in the territory of the Union and that will go on to force everyone to find their own role in building the new European area.
TENs were first defined in 1996, whereupon we found ourselves, little by little, having to look again at this project several times, changing the content too, because motorways of the sea are fundamentally a novelty that must above all be seen as a tool for allowing some traffic to be taken away from our Union’s congested roads. We are now faced with a dual necessity: that of strategically defining the works that will have a long-term effect and that will significantly reduce the construction time, and that of continually adapting to those economic and social changes that, in turn, alter the demand for transport. Flexibility on two levels is therefore to be commended: flexibility over time, which should be partially – and I must say adequately – guaranteed by the concept of biennial reports that can lead to the agreed forms being revised; and flexibility in the actual definition of the group of projects corresponding to each of these proposals. I say this because we are essentially talking about major waterways, but major waterways can only be classed as such if they have working tributaries and if proper links to these are put in place. Well then, I will take the liberty of insisting that thought be given to the possibility of ensuring that major tributaries and the links essential for major waterways to work are placed on an equal footing, as indicated in the tabled amendments.
Mr President, as a result of a number of bottlenecks in the trans-European transport network, the movement of persons and goods gets snarled up at the crossing with the Alps, the Pyrenees and a few sea straits.
Not only the hauliers, but also the people living in mountains, valleys and coastal resorts complain about a huge traffic burden. Nobody took it upon themselves to build tunnels and bridges in order to remove those bottlenecks. Furthermore, for years, rail traffic did not keep up with demand for fast connections between the big cities in different countries. That is why we desperately need to work on maintaining, improving and extending the transport network in Europe, and in this the primary option should be for transport by rail and at sea, which are the least environmentally threatening forms of transport.
It would be narrow-minded to measure our prosperity, well-being and progress according to the rise in transport, or the surface area of asphalt and concrete for motorways and airports. On the contrary, preventing unnecessary transport contributes to a better environment and to the well-being of people and animals.
According to my group, a sufficient level of government spending is indispensable in the provision of public services, social security and the environment. Wasting government funds and megalomania, however, do not solve anything. We are opposed to the idea of endless investments of Community funds in asphalt being the best way of creating and maintaining jobs or of helping new Member States along. Neither are we taken with the intention of giving businesses overcapacity, thus enabling them to decide on every occasion which infrastructure, funded with Community support, can be used by them at the time in the most cost-effective manner.
When it was presented at the end of June last year, the Van Miert plan was immediately hailed by the Italian Transport Minister as transport's answer to the euro. Does he see transport as an unmanageable natural phenomenon which makes people reliant on it? We see transport as taking second place to people and the environment. That is why we consider the Van Miert plan too unwieldy, too threatening to the environment and far too expensive. A more selective plan, focusing on more direct and quicker rail transport is preferable. That will be our guiding principle when we amend this proposal.
– Mr President, Commissioner, ladies and gentlemen, the reform of the trans-European networks, which has been mentioned in this debate, has no future. It does not appear to be underpinned by any real and sustainable concept of mobility for the whole of Europe; on the contrary, it is no more than yet another mixed bag of national interests. The proposals that have been tabled are the ones that it was thought would gain acceptance.
These projects do not appear to have been analysed in terms of their benefits and optimum costs, and, in many respects, they contravene European environmental law. One of the things that make this clear is that projects given priority status are in breach of the Birds Directive, the Habitats Directive and the Water Framework Directive. Among them, let me mention only the Kresna Gorge and the bridge over the Straits of Messina. The concept of trans-European networks must be able to stand up to a strategic environmental assessment if the projects are to receive European funding. Only projects that pass this test can be supported.
European funds must be invested in a sustainable way; they must also be capable of opening up ways ahead, enabling our children to enjoy mobility in the future. The projects we are planning are long-term ones. We firmly reject these misconceived plans, especially those to which I have referred.
Mr President, Commissioner de Palacio, I will just focus on a few of the aspects relating to updating the priority projects, in particular on Project No 29 and more specifically on the Ionian/Adriatic intermodal rail route which, over time, has been shortened by a section that today should have instead been reopened, the Bari-Varna route.
We believe that this is an issue of great importance if it is true that the European Union and this Parliament intend to attach importance to the integration of the Balkan area into the trans-European networks too. It cannot be said that this is not a project of European interest because it brings major added value – facilitating the mobility of goods and people – and because it will contribute to territorial cohesion of the European Union.
An objection is being made to the impossibility of using the structural funds because these countries are not currently within the European Union. This is, however, an objection that, in my opinion, can be easily overcome only if there is a will to suggest access to the EIB funds or a more prudent reworking of the funds already earmarked by the European Union for the whole Balkan area.
The Balkan area is very important, not just in terms of transport, but also in terms of security, and transport can help the issue of security, especially in an area where illegal immigration represents a constant danger for the border countries such as Italy and, in general, for the whole of the Mediterranean area. This is why we hope that the three institutions, as the Commissioner mentioned, want to agree in the most rational way on a number of guidelines provided through the modernisation programmes listed in Annex III.
Mr President, all those involved behind the scenes are working very hard under the guidance of the rapporteur in order to complete this dossier before the end of this mandate. Given the importance of this matter and the amount of time that has already lapsed, time is of the essence. In a few months' time, the number of interested parties will grow to 25, which can further delay decision-making, certainly if the project list in the annex is extended. I am pleased that various MEPs appear to be settling for an optimisation of the projects already included. This being the case, the only addition will be Seine-Nord, for which there is already considerable support. What we are apprehensive about is additional obligations being imposed in respect of the environmental impact reports. This obligation is already in place in most Member States, and duplicating it would delay the implementation of projects even further than they already have been. It is already bad enough that the financing holds up the projects for some time. In short, let us arrive at an agreement with the Council soon, essentially on the basis of the Commission proposals.
– Mr President, I regret having to begin my speech with words of criticism. The fact that the President and the Presidency have left the Chamber does not bode well for this project. Mr Roche was present earlier while we had a very successful and positive discussion of the issue of enlargement, but now we are dealing with the technicalities of making enlargement possible, of giving it substance and life, the Presidency is not there. For such neglect we must reproach the Irish presidency, which has otherwise been so painstaking.
Turning to the matter in hand, let me point out – as a number of speakers have already done – that we need a functioning infrastructure if the European Union, and the internal market in particular, are to function. Nothing will work without adequate rail, road and water links. The enlargement of the EU makes it a matter of urgent necessity that the network should be extended; to put it more precisely, what this means is establishing links or rather restoring those that Europe had, in some instances, 70 years ago, but most of which were shut down during the 70 years in which parts of Eastern Europe were under Communist rule. We now have to expend a great deal of effort on closing these gaps.
I refer in particular to a number of links running from Austria, my home country, in relation to which I have proposed a number of minor additions, and will take this opportunity to contradict my colleague Mr Jarzembowski. The majority was not fortuitous; it was deliberate and very determined, for the sake of the matter in hand, to close loopholes; we were concerned with, among other things, particularly the rail link between Graz and Spielfeld, which provides a functioning rail link with the new Member State of Slovenia, with the line from Linz to Prague and with what is known as Summerau line. It also mattered to us that the Czech Republic should be connected via a proper and functioning rail link. I would rejoice if, despite the resistance with which this meets, not least from my own country, we could also succeed in incorporating what is called the Southern Railway and the Semmering link into this network.
What the Vice-President stated earlier strikes me as being extremely important in the context of our present discussion and the further progress that we hope we can expect. It is not lines on a map that we need; they have to become reality. It is for that reason that we have to make it our concern that a start really is made on these projects, that they are brought to completion, and that funding should be provided for them. If we succeed in this, it can be expected to have a positive effect on employment. We would thereby be implementing some of what we constantly demand in connection with Lisbon.
– Mr President, it would of course make for enormous fun if I were now to talk about the dispute among the Conservatives, but, as Mr Bradbourn has submitted a good report, I shall refrain from doing so. I think we should start by stressing what a fascinating European transport project the trans-European networks are. Jobs are at stake, as is the transport of goods, and this is also of course about how this can be done without damaging the environment.
The Commission proposal is very consistent, in that it makes clear Europe’s desire to change over to environmentally-friendly modes of transport and to water-based ones. With the motorways of the sea, we are breaking new ground, and European transport policy can hold its head up there. It has to be said, though, that railway projects and waterways have effects in terms of environmental policy, and so, as part of the trans-European networks, there is a need for strategic environmental assessment. If codecision means anything at all, it means that there have to be changes in the way specific projects are developed. If there are plans for motorways of the sea between the North Sea and the Baltic – and I think they would be a good thing – whilst the canal between the North Sea and the Baltic, which would cut the journey significantly, is forgotten, then that is not on; it would be absurd. For that reason, there is a need for improvements here.
I think we need to tell the Council that we, in this Parliament, have had experience of the development of the trans-European networks; let me just mention the Christophersen Group or the Essen projects. That is why it cannot be surprising that this House should attach importance to the realisation – and hence also the funding – of the trans-European networks and the priority projects being subject to strict controls and rigorous monitoring. That I see as one of our tasks as a parliament.
If the Council wants solutions – and I think it capable of getting them – then fair compromises are needed, and they have to be agreed by us together; the Council cannot simply announce a done deal. If it makes good use of the opportunity, we can achieve the right results.
– Mr President, Commissioner, ladies and gentlemen, the proposal for updating the priority trans-European transport network projects is important for Europe’s development. I hope that it will be swiftly implemented, and for that reason it would be wise if this Parliament showed moderation in the number of projects.
The motorways of the sea is a new operational mode that I also hope will be realised with prompt decisions being taken. It will permit the development of a sustainable and more environmentally friendly mode in a way in which logistics can be developed to the full in terms of efficiency.
I think the motorways of the sea concept should not be too limited. These projects must also be available on existing sea routes. With regard to the Nordic Triangle, in the vote there is a proposal to extend this to include the northern part of the Gulf of Bothnia. I support this small amendment, which, if implemented, would improve cross-border rail transport services between Finland and Sweden.
Mr President, Commissioner, the Commission has presented us with a new modification of the guidelines for the trans-European transport networks, in which it proposes extending the number of priority projects which will be declared to be of European interest. We do not agree with some of them, but, above all, what we cannot accept is that, in parallel, a quick start list should be proposed to the Council, which would be restrictive, with the justification that it is necessary for the Community's growth strategy.
If we want the priority projects to be implemented between now and the end of 2006, we propose the establishment of a funding bonus for works certificates genuinely executed within this period of time. This would really contribute to development, and not restrictive measures such as the quick start list.
We welcome the inclusion of the motorways of the sea, but we must view them as cross-border routes so that they can have access to as much Community funding as possible.
Finally, for those cases in which States have difficulties funding a certain project of European interest in time, we would request that interested autonomous communities and regions which have their own resources be permitted to present proposals to implement them, and also that these communities be able to access aid for funding trans-European transport networks included in all lines of the Community budgets.
Mr President, I must begin by congratulating the rapporteur, Philip Charles Bradbourn, on the effort he has put into producing this report throughout its negotiation.
The projects affected, classified as priorities, which will be declared to be of Community interest, will enjoy the very significant advantage of easier access to the available Community resources.
In our case, we are glad that the modification of project No 16 in Annex III has been included, the Sines-Badajoz railway line, changing its dimension and adding certain links by road and rail which will also provide greater permeability for the Pyrenees and which are going to resolve the bottlenecks which usually arise in this area. But it must be made clear that this permeability of the Pyrenees – and this is our opinion and our demand – must extend all the way to Algeciras itself.
We are also pleased with the support for the so-called ‘motorways of the sea’, since attaching the same importance to these transnational maritime routes as to motorways or railway is going to facilitate connections with countries isolated by natural barriers. The benefit will undoubtedly extend also to countries with island or peripheral regions.
In line with this thinking, nevertheless, we cannot understand why, in certain passages, specific reference to the Iberian Peninsula (Spain and Portugal) is being removed in connections with the North Sea and the Irish Sea. We will vote in accordance with these considerations.
– Mr President, Madam Vice-President, ladies and gentlemen, on 1 May, a whole array of new states will be joining the European Union, but that day will not, of course, accomplish integration or the real unification of Europe; for that, many measures will be needed, in particular where infrastructure is concerned, and in the extension of the railways. I recall how, in this Chamber, Mr Jarzembowski, we crossed swords on the subject of the Transit Regulation and how some of you – including you, my dear Mr Jarzembowski – said: ‘so let us invest more in railways!’ Well, we now have the chance to support not only Austria but also the countries bordering on it if, tomorrow, we vote in favour of these rail projects linking East with West, North with South, becoming reality.
I am referring here, on the one hand, to the project that has already been mentioned – from Prague to Graz via Linz and then further southwards – and also, on the other, to the southbound line through Vienna. These will help not only our neighbours, the Czech Republic and Slovenia in particular; if we think ahead a bit, we will be including the whole of the Balkans, and if we want to free up the roads for those who have to use them or for whom it makes more sense to use them, whether with private vehicles or HGVs, then I believe this extension of the railways is what we need.
Madam Vice-President, I am very glad that a representative of the Commission, addressing the Committee during its deliberations, took a very positive view of what is known as the Summerau project, that is to say, the line running from Prague to the south via Linz. I hope that the Commission will support these projects, for what matters is that we provide this Europe of ours with an infrastructure that is environmentally friendly, that is efficient and that really does link the countries in Central Europe with one another.
I would not wish to deny that profits may well accrue from this to Austria, which suffers a great deal from heavy goods vehicle traffic, but I do hope that we will receive support from all sides of this House; this is not about self-centred interests, but about those of Europe as a whole, and when it comes to pursuing and maintaining those, we should as far as possible be in agreement.
Mr President, Commissioner, I would like to describe a case for which I can find no solution: let us imagine a network, a link between two countries, backed up by all studies which tell us that in 2010 we are going to be faced with gridlock in the traffic in goods and passengers between those countries. We are faced with the problem that one of the two countries does not support the implementation of that project. We cannot find a solution. Something is failing, because the result will be that in 2010 the gridlock will take place and that network will not be created.
I, as an Aragonese Member, and you, as a Spaniard like myself, know that I am talking about Vignemal. We are dealing with a project which is absolutely essential to the interrelationship between the north and south of Europe and with a country, in this case France, which seems to be withholding its interest in implementing the project. Frankly, Commissioner, I cannot find any solution to this problem in the Commission's documents.
I hope that you, who I know offer enormous support to the project, can resolve this problem I am faced with.
– Mr President, as representatives of Europe’s electorate and people, we have some comprehensive tasks as politicians. First, we must ensure a good environment to live in and, second, we must ensure that there is employment, particularly for our young people in the future. In order to achieve a good environment, employment and growth, we must make use of transport links and communications. We must make use of the trans-European networks in a European context. We can thus promote both growth and a good environment.
This must also take place in the peripheral northern areas where we have close trade relations with Russia, for example. This would benefit the whole of the EU from an industrial point of view and create opportunities for employment. We therefore propose in Amendment No 47 that the Haparandabanan line should be a priority project within the trans-European networks. The railway is connected to those main lines that together make up an important goods route within northern Sweden and that, in turn, are connected to the Nordic Triangle, the Council’s Project 12.
The Haparandabanan line is a missing linkIt is a mature project that involves the upgrading and new construction of railways on the Swedish side in order to raise the standard, and a rational track gauge shifting facility at the national border in Haparanda - Torneå.
The project would facilitate trade with Russia and improve the environment in the EU. North-western Russia has great access to raw materials which should be of value to European industry and which are transported by this route. An improvement of the rail connection can therefore be expected to contribute to a continued beneficial development of trade. The section of the project relating to track gauge shifting facilities will provide experiences that can be drawn on also in other places in the EU that have problems with the linking of railway networks with different track gauges, for example between the Baltic countries and Central Europe and between Russia and the EU.
Finally, I would like to agree with the comments of Mr Savary at the beginning of the debate.
Mr President, Commissioner, we are at first reading, not at ‘second first reading’, and I must say to you, as rapporteur for the report on the White Paper, that the project you are presenting to us is organised and is in line with those recommendations. I would therefore like to congratulate and thank Mr van Miert for his work, because, naturally, the railway, the ports and maritime transport, inland waterways and roads, essentially in the enlargement countries, are quite rightly included, and we are therefore moving in the right direction.
The time has now come to respect the role of Parliament. We cannot be convinced, as the rapporteur intended, that Parliament cannot modify this proposal. Parliament’s proposals are not nit-picking amendments. I believe that the Commission must continue to play its role so that many of the extremely reasonable proposals, which I am not going to refer to, are accepted, because they contain extremely positive elements.
Mr President, Commissioner de Palacio, I will use this minute to announce that our group will vote in favour of Amendments Nos 39 and 45 that provide for the bridge over the Straight of Messina to be eliminated from the projected Berlin-Palermo Corridor. When the funding of new public works is being debated, amendments to delete things are quite rare. In general, parliaments propose additional and supplementary features. This increases still further the political significance of the position of our group and of other groups that will vote in favour of these amendments on the grounds that the bridge is economically and environmentally unsustainable.
To link Palermo with Berlin, more than a bridge would be needed, Commissioner. A whole railway would be required. In Sicily, trains still run on single tracks, like in the time of King Vittorio Emmanuele. We stress that we do not have any ideological prejudice because of this; we are simply convinced that this is a useless, unrealistic and costly project.
. – Mr President, ladies and gentlemen, I would like firstly to thank you for all your speeches and in particular, of course, the rapporteur, Mr Bradbourn, for the work he has done, which I know has been extraordinary, as well as the whole Committee on Regional Policy, Transport and Tourism, which has reworked the amendments and produced great European added value and very interesting proposals.
I would like to say to the honourable Members that yesterday, on the occasion of the meeting of the Council of Ministers for Transport, I said that if the Council had modified the Commission’s initial proposed projects – even if it was a single modification, dealt with and supported by the Van Miert Group, but which had not initially been given the green light by the States – we would have to allow Parliament to act in a similar way.
In other words, to incorporate and where necessary amend the projects, provided that they had been considered by the high-level Van Miert Group, discussed by the representatives of all the States – also by the EIB and others – and furthermore given the green light by the States in question. I also told them that it was not a question of substantially modifying Annex III nor all the projects, but of allowing Parliament its prerogatives, that is to say, the capacity to make contributions to the proposals for the trans-European networks. In this regard, I noted the degree of flexibility on the part of the Council, a constructive flexibility, which could be interpreted as indicating, ‘we have also been very respectful; it has been an exceptional case; the issue cannot now suddenly be reopened’. And it is within the context of this balance that we have to operate.
Ladies and gentlemen, I would like to say that, as well as the specific modifications to specific projects, which I will refer to at the end of my speech, there are various amendments in your proposals which refer to general issues and many of them have been accepted. In this regard, I am happy to tell you that the majority of those intended to clarify the text of the proposed Decision can be accepted by the Commission. For example, Amendments Nos 1, 3, 4, 5, 6, 9, 11 (first part), 12 (second part), 16 and 17; others can be accepted with certain modifications of the wording such as, for example, No 10 (first and second part) and No 40, in relation to the reference to environmental analyses; it is clear that all projects funded by the Commission must respect the environmental legislation in force; that is an obligation. The Commission therefore accepts the addition of the reference in the text aimed at emphasising this aspect, as in the case of Amendments Nos: 33, 34, 37, 42, 43 and 44. With regard to the other amendments, some cannot be accepted because they have already been implicitly included in the proposal and are therefore superfluous; for example, Amendments Nos 11 (second part), 12 (first part), 18 and 21. Other amendments have been rejected because they go beyond the scope of the proposed Decision; for example, Amendments Nos 2 and 13 (second part). Amendments Nos 7, 8 and 15 do not precisely correspond to the objectives of the proposal and, therefore, it is not appropriate to accept them. With regard to Amendment No 7, we cannot accept it in its entirety, because we do not believe we should extend the concept of ‘motorways of the sea’ so far, since ultimately that would reduce the strength achieved by concentrating and selecting specific projects; nevertheless, there is one part I would like to refer to which we can accept and which relates to Amendment No 22 by Mr Jarzembowski, and that is that we could include an express reference to the fact that motorways of the sea will include canals linking two seas. I believe that this makes sense and we can include this modification.
We should not remove the open procedure for competition, that is the announcement of proposals. Ladies and gentlemen, we must not hand out the motorways of the sea just to people we know, because that would be entirely contrary to our approach. What we must do is open up the contracts to competition, because that is the only way to maintain balanced systems, to gain the greatest advantages offered by the various opportunities and maintain the basic principles of the Treaties. We must guarantee transparency and competition, and that means we must make open tenders, announcements and proposals.
The economic conditions are specified in the financial Regulation and not in this document. With regard to the European coordinator, as I indicated previously, the Commission accepts Amendments Nos 9 and 10, with certain clarifications, while Amendment No 8 cannot be accepted as such by the Commission, which does not mean that this Parliament will not be informed of the appointment of coordinators, but that the Commission will inform Parliament of the appointments as and when they are agreed.
With regard to Annex III, as I said, the Commission's view is that the debate should not be reopened but that it should maintain a degree of flexibility because, I would insist, this House co-legislates on an entirely equal footing with the Council. The Council has reopened it and, therefore, we believe that we must provide a margin for flexibility. Furthermore, the Council has heard the Commission's argument. In this regard I would like to say that four amendments which contain modifications or details of routes for projects already included in Annex III, proposed by the Commission, must be accepted, provided that the countries in question accept those modifications. Because we cannot do anything against their will. And in reply to Mr Ferrández Lezaun, you have no idea how much I understand you. Unfortunately, this is not the only case; when one is in my position one realises that this is not the only country, nor the Pyrenees the only border, where situations of, shall we say, asynchrony, or lack of coordination of times, arise, and that is bad for everybody.
We cannot therefore make modifications which are not accepted by the countries. In this regard, yesterday we were trying to reach an agreement with the countries on the modifications of this nature they would be prepared to accept. I have received certain replies which I will mention to you. For example, the first part of Amendment No 22 could be accepted, that is to say, in relation to the linking of the two canals, either because we present it black on white, or because we present it in a general manner, but, in this case, the countries in question are prepared to include it.
The first part of Amendment No 20, Algeciras-Bobadilla, which is a mixed project, not as it is at the moment, when it is considered as transport; it is already included in project 19 and what we must do is include it as part of Sines-Madrid-Paris, the great cargo route and we have the green light here as well. The second part of Amendment No 22, the Baltic Motorway of the Sea, project 21, can go as far as the North Sea; its name will be changed to ‘Baltic-North Sea Motorway of the Sea’ and we also have the green light from the countries in question.
In the first part of Amendment No 19, relating to project 6, that is, Lyon-Turin-Trieste-Koper-Ljubljana-Budapest, it would be a question of specifying that the railway line from Trieste to Ljubljana should pass through Divaca and that the line between Venice and Trieste should pass through south Ronchi. The Commission has difficulties here, because the countries affected are not expressing their agreement. We are talking about modifications which consist of establishing a route with differences of 20 km to the north or to the south, as happens for example in the case of south Ronchi. In the rough sketch we have on our map it is not clear whether it goes a little further north or a little further south. At the end of the day this will depend on the will of the specific country and the routes which can be defined in accordance with environmental and all other types of criteria. Nevertheless, ladies and gentlemen, it is difficult for the States to accept it as it is. And the same is the case with the proposal that the Trieste-Ljubljana route should pass through Divaca. Slovenia says that it has difficulties accepting it. Let me make it very clear that the Commission has no problem, but that the problem is with the countries affected themselves, and we are talking about modifications of 20 km, of going into the details of important routes. I would insist that the Commission has no problem but that we need the agreement of the States in question.
Certain amendments involve adding projects or sections which have already been carefully assessed by the Van Miert Group. With regard to these, if the criteria of Article 19 are met, including the firm commitment on the part of the States to carry them out, the Commission is fully prepared to facilitate this agreement. But only two projects have been analysed in accordance with this criterion: one is the Sena-Escalda river project, which does not appear to pose any problem, because the Council accepted it at the meeting on 5 December, and naturally if Parliament proposes it, the Commission has no problem. And the second project is Amendment No 26, relating to the Prague-Linz link. I know that this is very important for certain Members of Parliament. On this line we may very possibly be given the green light by the countries in question, but I am not so sure that we will be given the green light from them for the rest of the project. I would therefore ask you, ladies and gentlemen, not to vote for this project or, at least, only to consider the first part. Naturally, the Commission will accept what the countries affected say in the Council, because we cannot go against their opinion.
Other amendments introduce significant modifications which have not been assessed by the Van Miert Group, such as the Marseilles-Turin railway line, referred to in Amendment No 19, and which has been rejected; the same is the case with the Haparanda line, referred to in Amendment No 47. These projects were not initially presented by the States in question and do not fulfil all the selection criteria in Article 19, in particular, the commitment of the States of the Union to a timetable. In accordance with the spirit of Article 156 of the Treaty, the guidelines for the projects require the approval of the State in question, and the Commission must therefore oppose these amendments.
Other amendments propose routes in third countries. In this case, the Commission cannot include routes which cross third countries in the trans-European networks, but we are aware of the problem posed by the existence following enlargement of an enclave surrounded by Union territory. In Compostela, in June, we will meet with the chiefs of the various pan-European corridors in order to review them, bearing in mind that two-thirds of those corridors, following enlargement to 27 States, will be within the Union and will be trans-European networks, which is what we are approving today. In that review of the pan-European corridors we will have to deal specifically and very dynamically with those works which represent a connection of European territory via non-European territory, as in the case of certain countries of the former Yugoslavia in the Balkans region.
Ladies and gentlemen, certain amendments propose withdrawing or removing parts already integrated within the proposals of the Commission's Van Miert group and approved by the Council. These amendments, which the Commission cannot accept, are Amendments Nos 1, 7, 20 and 25. The projects included in Annex III, I would insist, are based on economic studies and political approval from both the Van Miert group and the Council.
Ladies and gentlemen, it has been requested that in relation to motorways of the sea there should be explicit mention of Spain and Portugal rather than saying ‘the south of Europe’; this is what Mr Camisón said. I am going to check this but, as far as I know, it remains in the proposals. With regard to the central crossing of Vignemal, the central crossing of the Pyrenees, I would insist that we must respect the will of the States. We must try to encourage them, but we must respect what the Treaties say: that without the agreement of a State works cannot be carried out on their territory.
I would like to end by once again thanking the honourable Members and saying to you that, as you can see, the positions of the Commission and the Council offer a degree of flexibility in order to take up some of the proposals and contributions of this Parliament which improve the initial text and which, furthermore, respect the balance between the institutions.
I would ask Parliament to understand that this margin for flexibility exists, but that it is impossible to entirely reconsider the fundamental points and the whole range of proposals for these new trans-European networks, which we must approve urgently so that, from 1 May 2004, when we are 25 countries rather than 15, the ten new Member States are included in them, since they will be part of the Union as a whole.
I would like to thank Mr Bradbourn and the whole of the Committee on Regional Policy, Transport and Tourism for their work.
The debate is closed.
The vote will take place tomorrow at 12 noon.
The next item is Question Time (B5-0066/2004).
The following questions are addressed to the Council.
Since the United Kingdom joined France and Germany in backing certain Community policies such as defence, and supported both countries when they failed to comply with the Stability Pact, some elements in the institutions and the media interpret this as meaning that, in the face of the problems arising in the adoption of the draft Constitution, the axis formed by these three countries is moving towards the creation of a 'pioneer' group, which would lead to a two-speed Europe relatively remote from the other Community democratic institutions. What steps will the Presidency of the Council take to avert this grave danger, whilst seeking agreement for the adoption of the draft Constitution submitted by the Convention?
. – The presidency will be submitting an assessment of the prospects for progress in the Intergovernmental Conference to the European Council in March, as agreed at the European Council in December 2003. However, it is not for the presidency, speaking on behalf of the Council, to express an opinion on the issues raised in the honourable Member's question. The Council has neither discussed nor taken a view on the question of a two-speed Europe. It is not on the agenda.
Mr President-in-Office of the Council, I would like to ask you a supplementary question on behalf of Mr Nogueira and then, if you will allow me, to ask one on my own behalf.
Mr Ortuondo, you will only be able to act as substitute for Mr Nogueira, because in accordance with the Rules of Procedure there are other Members who wish to put supplementary questions. Please restrict yourself to speaking as a questioner.
Mr President, I am a Member of the European Parliament and I have as much right as everybody else to speak on my own behalf.
Please follow the Presidency’s instructions.
Mr President-in-Office of the Council, we have heard that the main points of divergence in the Intergovernmental Conference are the composition of the Commission – whether or not there should be one Commissioner per Member State – the Presidencies of the Council and the redefinition of the qualified majority for the adoption of decisions in the Council in accordance with a majority of States and a majority of population. Do you not believe that representation by all States in the Commission helps greater numbers of citizens to identify with European integration, and do you not believe that positions such as that of the Spanish Government, intended to create blocking minorities on the basis of the third Nice criterion – the number of votes in the Council – may push other governments to evade restrictions and to move towards a two-, three- or more speed Europe?
– Mr President, President-in-Office of the Council, although I do not completely share the concern expressed by Mr Nogueira and Mr Ortuondo, it would be good if it could be made clear in Parliament regarding what importance should be attached to these summits held by just a few Member States. The fact is that three countries convened at this meeting held on the eighteenth of last month and, apparently, some details concerning the Constitution were also discussed there. Information has been openly passed around regarding these voting procedures, the weighting of votes in the Council, and the appointment of Commissioners, and it would be good if we heard from you how Ireland, as the country holding the Presidency, dealt with these issues. Were they dealt with, did any concrete proposals to the Council emerge from this summit of the big three, and what are the future intentions with regard to this matter?
. – As I said at the outset, the issue of a two-speed Europe is not on the agenda and I am not going to speculate on this issue. I am aware of, and in my statement this morning made reference to, many of the other issues that are of concern in the context of the IGC.
The further supplementary question on the meeting of the three countries in Berlin is one that I responded to in a previous part-session. I indicated that these three countries were holding discussions amongst themselves, that they were not the only countries doing so, and that these were in fact very helpful to the Irish presidency. But the main point is that this issue of a two-speed Europe is not on the agenda in the context of our considerations in the IGC.
Cuba's annual Book fair is a cultural and media event of great international prestige. This year the organisers planned that Germany should be 'guest of honour', but the German government, in line with the Common Position defined by the Council and its recent policy of cultural sanctions against Cuba, turned down the invitation. However, the number of writers and publishers from Germany and other EU countries attending has not been reduced.
Does the Council consider that the Common Position and the sanctions are beneficial, or merely detrimental to both Cuban and European culture? Did the Council not feel that its authority was being undermined, in view of the fact that the European businessmen and authors invited to the Book Fair ignored the Council's line and will take part? A number of them have said that the policy of cultural sanctions imposed on Cuba by the EU is 'absurd, unjust and contrary to our interests'.
. – As both the Council and the Commission have repeatedly made clear in the European Parliament, the decision of 5 June 2003 was part of a package of measures taken following the violation by the Cuban authorities last year of international human rights standards. This took the form of the summary trial and lengthy prison sentences imposed on a large number of dissidents for exercising their right to freedom of speech and participation in public affairs, as well as the summary trial and the rapid execution of three hijackers of a ferry boat, in breach of international minimum standards for the implementation of the death penalty.
The four measures announced on 5 June 2003 were symbolic and political in nature and therefore their implementation concerns only the governments of the European Union Member States and their officials. It does not affect the private sector or individual citizens, who are free to attend the Cuban Book Fair and indeed any other cultural event organised by the government of Cuba if they so wish.
Regarding the private opinions mentioned in the question, the Council has no comment to make on what those attending the fair may have had to say. They have the right to express their views, even if their views are wrong.
Once again the EU calls on the Cuban authorities to release all political prisoners without delay and to resume the de facto moratorium on the death penalty. The Council reaffirms the continuing validity of the common position as the basis of the European Union's constructive engagement with Cuba, to be pursued through political dialogue so that tangible results can be achieved, particularly in the political, economic and civil rights areas.
Mr President-in-Office of the Council and dear friend, I am not in the mood for arguing about a choice of words. A few months ago there were certain actions by the Cuban authorities which the European Union reacted to with measures which you thought were appropriate and which I thought were disproportionate, unfair and absurd – particularly those adopted in the field of cultural cooperation.
I do not know what you want to call these measures. You say they are not sanctions. I would like to find another word. I do not know if they are restrictions, reprisals, pressure, coercion, cultural blockade – as the Cubans themselves say. I would like you to tell us what word we should use so that we can really receive an answer to what we are asking.
Apart from that question, I would reiterate the question which I have put: do you believe that the measures adopted in the field of cultural cooperation help or harm Cubans and Europeans? And, secondly, does the President-in-Office of the Council believe that the conduct of our civil society, participating en masse in activities which have been, if not boycotted, at least hindered by the European Union, is a way for civil society to raise doubts about the Union’s policy with regard to Cuba?
. – The words I used were very specific. As I mentioned, the measures were symbolic and political in their nature and therefore the implementation concerns only governments and EU Member States. They do not have a direct implication so far as individual citizens are concerned.
I also make the point that the measures which were announced on 5 June were taken only after the most careful deliberations. It was the Council's considered view at that time that the application of the measures represented a balance between maintaining the willingness to engage in political dialogue to allow for tangible results, and the necessity to make it clear that grave human rights violations such as those that have occurred in Cuba in the last 12 months were not acceptable. I am sure that Mr Martínez would accept that is the position.
Finally on a general issue regarding the EU and Cuba: the measures adopted by the Council were very carefully calibrated. Some people might say that they are very mild, but the are proportionate in response to specific circumstances. The European Union values this relationship with Cuba and hopes that those relations can be improved. It is mutually beneficial to aim for an improvement in that regard.
Mr President-in-Office of the Council, I will naturally not be supporting the executions carried out by the Cuban Government. But I must point out that there are many executions in the United States and also many selective assassinations in Israel. They are happening on a daily basis.
I would like to ask in this regard whether the Council is going to adopt any measure with regard to the agreements with these two countries I have mentioned.
. – The supplementary question goes rather beyond the question from Mr Martínez Martínez. If Mr Ortuondo Larrea wants to table a question on a specific issue he may have in mind, I will answer it.
I have something I would like to say to the Council. I have just returned from Cuba, where I was able to observe the situation on the ground with an open mind, and a visit to the island might not be a bad idea for some in view of the way in which violations of human rights are discussed in this House. As a result of our policy towards that country, we are overlooking a real treasure. Whatever might be said about Cuba, the country has a great deal to offer; we can learn a lot from it, certainly in the field of actions for the benefit of specific target groups in selected neighbourhoods. Moreover, it is regrettable that Europe's attitude means that many European NGOs are now having a very difficult time over there. They would like Europe to restore and improve relations with Cuba and look at that country from a different perspective without being influenced by third parties. There are many rumours about Cuba and, compared to other countries, we look at that country with different eyes. Without going into specifics, I could list other countries where the death penalty is still in place. In short, there are lots of exciting things happening in Cuba, and it would be useful to visit that country and take a dispassionate look at it.
. – I am sure that everything the Member has said is quite correct. I am sure Cuba is an intriguing and interesting country. The diplomatic measures announced on 5 June were intended to send a signal to the Cuban authorities that the new and grave violations of human rights simply were not acceptable. The measures were not designed to isolate Cuba in any way. On the contrary, in reconfirming the validity of the common position on Cuba on 21 July 2003, the Council stressed that political dialogue should be continued with a view to producing tangible results, particularly in the political, economic and rights spheres. The Council remains very much open to political dialogue.
With regard to the point made about the impact, the Cuban Government is aware that the Council acknowledges its significant achievements in the field of social rights such as health and education. However, it remains our earnest hope that the Cuban authorities will come to realise the necessity to make similar advances in the field of fundamental civil, political and human rights. The same level of achievement in those areas as in the areas mentioned by the honourable Member would be very welcome.
Documents that have been obtained by a civil liberties organisation, EPIC, under the US Freedom of Information Act, reveal that the US-based Northwest Airlines – providing connections between main US and European cities – disclosed millions of passenger records to NASA as part of a massive datamining experiment. The data were disclosed in violation of Northwest's privacy policy, and the collection and use by NASA may also have violated the US federal Privacy Act. Under European Union law, the routine disclosure of personal information for purposes unrelated to the original collection is prohibited.
Is the Council aware of this violation of EU and US laws? Does the Council know if these data concern EU citizens, and if they involve PNR data? When will the Council raise this issue with the competent US authorities? Does the Council not consider that the current US policy on privacy (transfers of personal data to NASA, creation of CAPPS II, unilateral initiatives on passengers' data infringing EU laws) cannot allow the US to be defined as 'adequate' in terms of the EU directives, as also stated by the French CNIL and other national privacy authorities, as well as privacy advocates?
. – The Council does not have any specific information regarding the issues raised in Question H-0075/04 regarding the transfer of passenger data to NASA by Northwest Airlines, and is thus not really in a position to answer fully the questions raised by the honourable Member.
The Council understands that the honourable Member has also referred his question directly to the Commission, which is the competent body in relation to most of the issues.
However, I would say that detailed enquiries of this kind come within the competences of the data protection authorities in the various Member States. The competences of the data protection authorities in this case would be those linked to the specific flights concerned. For instance, for data collected concerning a flight between Boston and London Gatwick, the United Kingdom authority would be the competent authority, whilst for data collected on a flight between Boston and Amsterdam, the Dutch authorities would be responsible.
As I said at the outset, I have not enough material to give a more comprehensive answer to the Member. I am sure the Member will understand that, within the range of material I have, this is as comprehensive as I can be.
Of course, I understand that the Council has not had the opportunity to obtain information. I must, however, also point out to the Council that there was plenty of time to obtain it. We are, in fact, talking about disclosure procedures, that is to say about access to documents and about procedures that make these documents public. We have provided you with all the details of the documents in question, and it seems to me very strange that there was no time to read them. It is, for example, very clear from these documents that, as we know, Northwest has a cooperation agreement with KLM and that there is therefore a huge overlap between airline reservation databases, including those relating to air traffic internal to the European Union. You said that the issue is the Commission’s responsibility. This is not the truth, because the international agreements are commissioned by the Council; it is the Council that gave the European Commission the mandate to determine adequacy finding of privacy protection in the United States. Political responsibility therefore falls to the Council. Is the Council therefore considering including this point in the current negotiations or is it of a different opinion?
. – I would draw the Member's attention to the fact that it is not an issue of time, it is more an issue of competence. The competent authorities in this particular case, as I said in my main response, are the privacy authorities in the individual Member States. The competence lies at national authority level, not at this level.
Mr President, I am utterly amazed at the President-in-Office's answer. At the moment, the Council is discussing a European agreement with the United States, whereby the Article 31 Committee, which is competent in this area, has given, or as good as given, the green light on behalf of the Council, to the conclusion of an agreement with the United States.
The annex to this agreement also refers to CAPS II (Computer Assisted Passenger Pre-screening System II). It is therefore highly unlikely that the Council is unaware of what is going on, and Mr Cappato's question is in my view very plain: he has asked whether this is not a case of illegality and of violation of our regulations. The Council cannot say that this is a matter for the data protection authorities alone, which have themselves indicated that this is illegal. Action is indeed needed. The Council is right to say that this should be done at national level, but it too has a task to perform here. The Council has, to some extent, passed this task on to the European Commission, being apparently unfamiliar with the facts involved, and – what is worse – has not informed the national parliaments. I therefore ask the Council to ensure that this is still done.
. – The supplementary question touches on the issue of the transfer of name records. The general question of the transfer to the US authorities of name records for transatlantic flights is of great concern to the Council. We are not questioning either the concerns of the Members or particularly the concerns that Mr Cappato outlined in his original point. This matter is the subject of ongoing discussions and negotiations with the United States.
Following the unilateral introduction last year of a US requirement on European airlines to provide passenger name records on flights into the US, the European Union has been working to establish a legally secured framework for passenger name record transfers to US customs and to border protection bureaux.
Every effort is being made in the current negotiations to enhance the legally binding nature of the undertaking so as to protect the privacy of European passenger data, which is the point made in the supplementary question. However, this is not simply an EU-US issue, as it is fully expected that passenger name record transfers will also be required by a number of other countries in the near future in order to enhance passenger security in general.
The European Union is therefore pursing a global approach with regard to the transfer of such data for border and aviation security purposes. This is largely an initiative to create a multilateral framework for passenger name record data transfers under the auspices of the International Civil Aviation Organisation. It is proposed that any arrangement agreed with the US will be of an interim nature and will in due course be confirmed by international agreements.
As regards the proposed EU-US international agreement on the transfer of name records, I would specifically mention that, as honourable Members will be aware, negotiations are still ongoing between the Commission – and it is the Commission that is handling those negotiations – and the US authorities. Once negotiations have been concluded this agreement will be submitted and it will be considered by this Parliament.
I agree with Mrs Boogerd-Quaak and Mr Cappato. The Council is wrong in trying to say this is the Commission's responsibility. It was quite clear yesterday in relation to another issue, Guantanamo, when Commissioner Patten said 'We cannot do anything without the Council'. Mr Cappato asks, 'When will the Council raise this issue with the competent US authorities?'
The Council is trying to wriggle out of its duty here. It is not just an issue for the Commission, it is an issue for the Council. Surely it can be raised at the forthcoming EU-US summit and also during the ongoing negotiations in relation to this issue. It is completely unacceptable that European citizens and their rights to privacy are not being protected. That is a responsibility for the Council. The Council should at least answer that part of the question.
. – The Council has answered that part of the question. I would draw Ms McKenna's attention specifically to the points I made with regard to the competence of national authorities – in the case of the United Kingdom and in the case of the Dutch authorities – in the area of data protection.
The Member is also wrong when she chooses to ignore the reality that the Commission is conducting negotiations with the US authorities. It is misrepresenting the role of the Council to suggest that it is a Council function. It is not, as the Member well knows.
How does the Council propose to follow up Parliament's resolution adopted in December with regard to China and the maintenance of the EU arms embargo? How can the Council reassure Parliament that, despite the decision taken in Rome afterwards by the Council to put the issue on the agenda of the General Affairs and External Relations Council (GEARC) for 're-examination', the embargo will not be lifted in silence in one of the forthcoming GEARC meetings?
. – I should like to thank the Member for putting that question. The Council has duly taken note of the European Parliament's resolution on the arms embargo on China. We will consider it, together with other elements in the ongoing examination of this topic.
On 26 January the General Affairs and External Relations Council, in line with the invitation from the European Council of 12 December 2003, invited Coreper and the Political Security Committee to look into this matter. The Council would like to stress once more that it has not set any specific date for decisions regarding the arms embargo on China. There seems to be some idea that a date has been set. There has not. The current rules for transparency will apply to the decision.
I thought the Council was going to say again that this is not its responsibility. I still totally disagree with the Council's position on the last question. In relation to China I would hope that the Council would take a position which reflects the position of Parliament: the only democratically-elected institution within the European Union. Clearly there is a major problem with the lifting of the arms embargo on China, particularly in the light of what has happened in recent years.
I would hope that the Council will take this issue very seriously and not give in to pressure, despite the fact that there may be some countries in the European Union that would wish to do so. I hope that the Council will not give in to this. The arms embargo should remain in place until we can see a justification for lifting it. I do not think there will be a justification, because arms embargoes are a good idea on all countries internationally.
. – I am aware of Ms McKenna's views on arms embargoes, which are not a million miles away from my own. The Council has taken account of the European Parliament's resolution and will continue to do so.
What action is the Council taking to step up measures against forced prostitution, child prostitution and trafficking in human beings at the present Schengen border with the accession countries, and also at the eastern borders of the new Member States?
. – This is a very serious matter. With regard to trafficking in human beings, the Council would like to refer to its reply to Oral Question H-0575/03. As already pointed out in that reply, the comprehensive issue of trafficking in human beings needs to be addressed both at national and international level and needs to be dealt with within a broader context, which involves criminal law, asylum, immigration policies and preventative measures.
A general agreement has been reached in the Council on a proposal for a Council directive on the residence permits issued to third-country nationals who have been victims of trafficking and who cooperate with the competent authorities. The purpose of the proposal is to offer victims who are willing to cooperate in proceedings against traffickers the possibility to remain in Member States for the duration of those proceedings and to obtain other benefits to assist them in escaping from the influence of the traffickers and returning to a normal life. Such other benefits may include, for example, access to employment, vocational training and education and other special programmes. This instrument, when adopted, will have an important role in the fight against traffickers. Formal adoption will be possible when Parliament has delivered its opinion.
In addition to the framework decision on combating trafficking in human beings, which was adopted on 19 July 2002, the Council adopted a framework decision on combating the sexual exploitation of children and child pornography on 22 December 2003.
As far as border controls are concerned, the Council recalls that in 2002 two plans were submitted which contained a series of measures designed to achieve a higher level of security at the external borders and to combat trafficking in human beings. The first is a comprehensive plan to combat illegal immigration and trafficking in human beings, which was approved by the Council in February 2002. The second was the plan for the management of external borders of the Member States of the European Union, which was approved by the Council on 13 June 2002. Both plans contain short- and long-term measures aimed at creating integrated border management.
Since 2002, various pilot projects and joint operations have been launched at the external borders. A network of Member State liaison officers has been created; a common risk analysis model and a common core curriculum for border guard training has been established. They are very welcome measures. Various ad hoc centres were set up or are in the process of being established by Member States, each of which focuses on a specific type of border, for example an air-border centre, a land-border centre, or a sea-border centre. Furthermore, a centre for ad hoc border guard training and a risk analysis centre are also being set up.
– Mr President, obliged though I am for that exhaustive answer, my question had to do with the EU’s present borders with the candidate countries, with their future eastern borders with the states of the CIS, and more specifically with the programmes that are meant to keep in check the prostitution that is prevalent there.
What is currently going on in the area where the Czech Republic borders on Bavaria is this: most of the victims and many of the culprits are from further to the east, that is, from Russia and Romania, states that are not yet due to join us. The scene of the crime is generally in the Czech Republic, which is an accession country, and the customers, those who spend the money, are, lamentably enough, mainly from the present EU – from Germany, in fact, so this is a cross-border problem.
What I am specifically interested in is what is being done in the border regions to sort out the great deal of prostitution that is going on there.
. – I understand the Member's concerns. This is a particularly pernicious and dreadful trade. Someone said earlier that it is the 21st century equivalent of slavery. It is something that belongs to the dark ages and I believe that every civilised human being would rightly criticise what is happening.
I mentioned a number of events and the response I gave was comprehensive. Other joint operations are planned and will be carried out in the near future at land, sea and air borders in Member States and the accession countries – which is the concern raised by the speaker.
Furthermore, the Council is awarding special attention to the setting-up of a European agency for the management of cooperation at external borders, which will integrate ad hoc centres into an institutional framework within the Community. That would be very much in line with the Member's thinking. On 27 November 2003, for example, the Justice and Home Affairs Council adopted a conclusion on the main elements of this agency. It was agreed that this agency would, inter alia, coordinate the operational cooperation between Member States in the management of their external borders, assist Member States in the training of border guards, carry out the type of risk analysis that I have already mentioned, and assist Member States in circumstances requiring increased technical cooperation at borders. I hope that this answers the Member's question. One of the extraordinary things about this particular pernicious trade is that its perpetrators have been extremely astute in the manner in which they have managed to smuggle their victims.
The framework decision on combating the exploitation of children and child pornography relates to this whole area. It was adopted on 22 December 2003 and requires each Member State to take the necessary measures to ensure that all conduct relating to child pornography and child exploitation at an international scale is fully punishable.
As I said, this is a pernicious trade carried out by ruthless people. It is the 21st century equivalent of slavery. However, any fair, objective analysis would suggest that the Union is addressing the issue on a significant number of fronts.
Notwithstanding Mr Posselt's angle on this question, and the Council's response – neither of which I disagree with – would the President-in-Office agree that, sadly, forced prostitution, child prostitution and trafficking in human beings are all also consequences of and an inevitable feature of poverty-ridden states which lack better economic opportunities. Whether we like it or not, it is true. The parallel that the Minister makes as a 21st century equivalent of slavery may be true on one hand, but there is also another angle on it.
Does the Council consider that much greater investment in and economic support and assistance for these countries bordering the new external frontiers of the European Union – and in the Balkans – will be essential when we have enlarged the European Union? President-in-Office, what action do you personally feel would be a good idea for either the Irish presidency or any future presidencies to take?
. – When you address the issue of the specific measures that I have mentioned, you are addressing the symptom and not the cause. The cause, of course, is poverty, criminality and a breakdown in civil society. The cause is also the extraordinary transition that countries go through when one system that seemed secure has diminished and another is being put in place. You are right, Mr Evans: if you look at all the Union policies in the broad sense, that is exactly the approach that the Union is adopting. It is adopting a holistic approach.
In the Balkans, which you mentioned, there is a very specific Union policy, which is well-informed and well-focused. It gives people, particularly Member States and their governments, the prospect of closer union with the European Union and indicates very clearly that we have certain standards that they have to set. So on the one hand we are encouraging them and on the other hand we are discouraging certain actions. We are taking a holistic approach. I agree with Mr Evans.
– I should like to thank Mr Roche of the Irish Presidency for his frankness in saying that this is our era’s equivalent of slavery. It is, in fact, in the rich world of Western Europe that despicable men exploit women and children. This is not something that is purely related to poverty. It is here in rich Western Europe within the EU that they are degraded.
My question relates to the following. Is the Irish Presidency prepared to prioritise the fight against trafficking in human beings and the sexual exploitation of children and women so that this question of decency is elevated to its rightful position as the most important of all issues of civilisation relating to Europe’s respectability?
My second question is whether the Irish Presidency is prepared to strengthen European police cooperation and to engage Europol and Eurojust in this necessary fight for respectability in Europe and for human dignity.
. – I should like to thank Mr Sacrédeus for his comments. The points that he mentioned were touched on in my original response and fleshed out in the supplementaries. This is an issue that requires a very wide range of responses. I take issue with Mr Sacrédeus at only one stage: unfortunately, the women and the children who are the victims in this particular case are exploited from birth. They are exploited because of the conditions that exist in their states. They are also exploited by being exported like products to the rich West.
It is something that all countries have to take responsibility for. I am proud of the work that the European Union is doing in this regard because it is a model for the rest of the world – I have no point of disagreement with Mr Sacrédeus on that.
Since the beginning of this year an information sheet on 'entry into the territories under the control of the Palestinian Authority' has been distributed to visitors, voluntary workers and officials of the European Union and international organisations. The document states that entry into the Gaza Strip and the West Bank, referred to as Judea and Samaria (Areas A) is forbidden without prior written authorisation from the Israeli authorities. Entry into these territories without such authorisation may result in legal measures being taken against the persons concerned, including deportation and refusal of future re-entry into Israel.
Does the Council not consider that this is a violation of the Oslo Agreements and, more generally, international law, as well as a deliberate disregard for the sovereignty of the Palestinian National Authority?
Given that the Palestinian National Authority does not control any borders, does the Council not consider that this constitutes an obstacle to the freedom of movement of those wishing to enter the Palestinian territories?
Has the Council made any representations to the Israeli authorities, requesting that they withdraw the document and the measures set out in it, or does it intend to take such action in the future?
. – I should like to thank Mrs Morgantini. The Council is fully aware of the restrictions imposed by the Israeli authorities on entry to the occupied territories as described by Mrs Morgantini.
In a recent joint report requested by the Council of the European Union, heads of mission in Tel Aviv, Jerusalem and Ramallah confirmed these restrictions, which have been progressively identified and which have a considerable impact on the freedom of movement of European Union citizens, representatives of churches, journalists, NGOs and even European Union officials and diplomatic staff. Their application on the ground often appears to be unclear and disproportionate.
The European Union and its Member States closely coordinate their approaches to these issues. They raise the problems of access to the Palestinian territories in their regular dialogue with the Israeli government officials. Moreover, the European Union plays a leading role in the task force on project implementation established by the international community to deal with problems of access for development assistance workers.
I see that the results that have come out of this survey also confirm what I claimed: among them, the fact that whenever foreign citizens travel to Israel to get to Palestine – because the Palestinians do not have any borders that they monitor – they are constantly subject to this procedure, and we ourselves have experienced obstacles to movement.
There is another issue, over and above our freedom of movement, that I believe the Council must take into consideration, that is to say Palestinian sovereignty. In the current situation, not only can Palestinians no longer receive voluntary workers, officials or citizens but, in effect, they are also prisoners – partly due to what is currently happening with the Wall – within Palestine. Therefore, the Oslo agreement, which instead provides for autonomous Palestinian areas, is being rendered totally ineffective by Israel when the latter restricts the movement of foreign citizens too. I therefore believe that the Council should consider this aspect too and, above all, take specific action to stop Israel preventing freedom of movement, partly because, as things are, we can also respond in kind. If we have problems entering Israel, then perhaps Israeli citizens could also have problems entering Europe.
. – The point I made earlier is that the Council and the European Union continue to monitor the situation in the region. We have continuously highlighted our concerns and I am not at all convinced that some form of reciprocal action would actually be helpful.
The Israeli authorities know that we consider the actions they are taking to be regrettable. The European Union and both the political and official contacts in the region have been very clear. I am not certain, however, that reciprocation would be either helpful or fruitful.
The Member can be absolutely assured that the Irish presidency has devoted a great deal of time and attention to this issue. We do not wish to do anything that would further inflame the situation in an already difficult part of the world. As you know, Minister Cowen has visited the region. The authorities there are fully aware of our concerns and they are fully aware of the concerns of the European Union.
– Mr President, I should like to pose a supplementary question to the minister. Do you consider that it might be difficult to maintain full freedom of movement bearing in mind the situation that prevails in the Middle East, Israel and Palestine and the terrorist attacks that Israel is subjected to? Can you agree with the political assessment that it might be difficult for Israel to maintain freedom of movement bearing in mind the fact that the country also has a right to protect itself against terrorist attacks?
. – I said in a previous reply that one must understand both sides in this difficult situation. I said that it would be foolhardy to suggest that circumstances do anything other than contribute to the situation.
Mrs Morgantini's specific question referred to the impact. I said in a previous reply that what we all aspire to in the Middle East is a situation where the Palestinian and Israeli peoples can live side by side in peace and respect each other's cultural positions – a situation where young Palestinian men and women do not aspire to becoming suicide bombers and where young Israeli women and men do not have to consider going into the army or the dangers of being blown up on their streets. The Council is, of course, fully aware not only of the history that lies behind the Israeli State, but also of the horrors that lie behind the type of suicide bombing seen there. Nothing I have said should be taken – and I am sure this was not the Member's intention – as in any way detracting from the horrors of daily life in that region.
I completely concur with what you have just said, President-in-Office. I would like to bring to your attention a delegation that has gone from this House to look at the construction known colloquially as 'the wall'. I did not go myself, but I have had very shocking reports of it from fellow Members of this House.
I attended a meeting this afternoon with some Israeli citizens talking about their aspirations for peace. At that meeting a proposal was made that a delegation should go from this House, not to Israel again or the Palestinian territories, but to Dublin to ask the Irish presidency what can be done urgently in the way of conflict resolution. If such a delegation were to come from this House, would the presidency receive it affirmatively?
. – As Ms Ahern knows, any delegation of which she is a member would be met with an open door.
She is quite right that this is a very serious issue. To refer to the earlier supplementary question, we have, for example, consistently condemned suicide bombings, which are part of this spiral of violence. Suicide bombings play no legitimate part in any agenda.
With regard to the wall, separation, barrier or fence – whatever euphemism one would wish to use – the Union has expressed its concern. It has particularly expressed its concern that the route envisaged for the wall has in a number of places departed significantly from the green line. I cannot use stronger words that those I used on a previous occasion: this is not the way to create peace. Separating people never works. At the end of the day we know that it is dialogue that works. When people get together and have a dialogue they can resolve their differences.
On 1 May 2004, the number of official languages of the Union will pass from 11 to 20, and this will involve a modification of Council Regulation 1/1958. Gaeilge, while a Treaty language under Article 314, is not listed under secondary legislation as an official language. Can the Council confirm that the procedure for granting the status of official language to Gaeilge is for an application to this effect to be made by the Irish Government, and can the Council outline the procedure that would follow such an application? Finally, will the Council state whether there are factors which would prevent such an application from being successful?
. – Article 314 of the EC Treaty and Regulation No 1/58 determine respectively the authentic language versions of the Treaty and the official languages and working languages of the EU institutions. Regulation No 1/58 is based on Article 290 of the EC Treaty which states: 'The rules governing the languages of the institutions of the Community shall, without prejudice to the provisions contained in the rules of procedure of the Court of Justice, be determined by the Council, acting unanimously.'
Historically, these provisions, which came under primary law as regards Article 2 and 4 of the Treaty and under secondary law as regards Regulation No 1/58, have been adopted only on the occasion of accessions, by means of successive accession treaties. Thus, Article 61 of the Athens Accession Treaty provides for the translation into the new languages of the text of the original treaties and of the Treaties amending or supplementing them. These translations are annexed to the Act of Accession and are authentic under the same considerations as the original texts of the Treaties. In other words, after accession the Treaties will have to be interpreted on the basis of the text existing in twenty-one languages and not just in the four original languages.
Regulation No 1/58, as most recently amended by the Treaty of Athens, brings to twenty the number of official languages and working languages of the EU institutions.
On the accession of Ireland to the Community, the original Treaties were translated into Irish. The Irish language version is an authentic version of these Treaties. Although Irish has not been added to the list of official languages and working languages of the institutions, each successive treaty is published in Irish as well as in the eleven other working languages. The texts in Irish are equally authentic and have equal status with those in all the other languages.
I might add in my capacity as a Member of the Irish Parliament, and more precisely in my capacity as an Irish citizen, that the honourable Member will be aware that a public debate is taking place in Ireland as to whether or not the Irish language should be recognised as an official working and official language of the European Union. The Irish government has established a working group that is analysing the options available for further strengthening and enhancing the status of the Irish language within the European Union.
That working group is examining a range of issues with a view to identifying additional opportunities in this regard. I thank the Member for the question.
Mr President, is it in order for me to put a supplementary question to the President-in-Office following the questions raised by Ms Ahern and Mrs Morgantini?
Mr Beazley, I have applied the Rules of the House that allow for two speakers, of different groups, in addition to the Member formulating the question. I have followed the Rules of Procedure.
I know that. I am not aware that Ms Ahern or Mrs Morgantini are members of the PPE-DE Group.
They belong to different groups.
So I may not put a question to the President-in-Office?
I am sorry, Mr Beazley. You can be sure that I am following the Rules of Procedure.
. I thank the President-in-Office for his answer. I would also like to ask a supplementary question. Would he agree that there are already an increasing number of Irish people who speak the language and that the number of people being educated through Gaeilge in Ireland has increased dramatically, particularly over the last 20 years? Would he agree that the European Union, as well as the institutions within the European Union, should encourage and support this development and also that these further developments would strengthen the case for the Irish language to become a working language of the European Union and the institutions of the European Union?
. – – thank you very much Brian. I agree wholeheartedly with the opening point. The extraordinary thing that has happened in the last 30 years has been the explosion of interest in a language that 30 years ago looked as if it was threatened. One of the arguments made 30 years ago was that minority languages would be crushed and in particular the Irish language would disappear in the European Union. That has not happened. Mr Crowley is absolutely correct when he says that one of the extraordinary features has been the explosion of interest in the education sector in the Irish language. The most rapidly growing part of education in Ireland is the Gaelscoileanna, the all-Irish schools at first and second level. He is correct in that.
The Irish Government welcomes that. We always said that the European Union would not bring about the end of our language; our cultural identity is stronger now than it ever was.
The language has been accorded a quite distinct status within the Union since Ireland joined in 1973. The Treaty status of the language was agreed in 1973 and that right was re-established in the Treaties of Amsterdam and Nice. It is also set out fully in the new Treaty; there is a little additional progress there.
In practice, a number of positive steps have been taken by the Union in relation to the Irish language, for example, the Treaty of Amsterdam confirmed the right of citizens of the Union to correspond with any institutions in any of the Treaty languages, including Irish. If my memory serves me correctly, Article 42 in the new Treaty makes a specific cross-reference to that.
I regard such steps as clearly beneficial moves towards the Irish language. They reflect the sort of constructive measures that can have a meaningful impact on the citizens' relationship with the Union and its institutions. In short, they are practical measures that make a difference. Irish is the only language other than those specified in Council Regulation No 1 of 1958 to which these rights apply. Additionally, Lingua, the Union's programme for the promotion of language teaching and learning recognises the Irish language for its purposes.
As I pointed out in my answer, the government of Ireland has set up a working group to establish what further steps can be taken. It is not, as some people believe, simply a matter of knocking on the door, . We are engaged in the matter; I am aware of the debate; it is a debate in which I take an interest. Indeed, as someone who comes from the Gaeltacht part of Ireland, I – like Mr Crowley – take a passionate interest in it.
President, as a former British European Commissioner once said: 'I hesitate to intervene'. I understand your ruling and respect that you are following the Rules of Procedure of this House.
Formally, the Rules of Procedure permit elected Members present to put supplementary questions to the President-in-Office of the Council. May I put a question about the Cornish language to the President-in-Office of the Council?
Yes, Mr Beazley, but after Mr Paisley, who had requested the floor first.
I should like to ask the President-in-Office a question in relation to this important issue that is before us today: would he look also at the Scotch-Irish language in Northern Ireland? As with the Irish language, there has been a great interest in it and more people are speaking Scotch-Irish today than have spoken it for many years. However, in Northern Ireland there is a feeling that neither the United Kingdom Government nor the European Union are looking at it favourably, as compared with other languages.
I would ask the President-in-Office to undertake to look into this matter of the Scotch-Irish language and see to it that the principle of equality be implemented with regard to this language, along with all the other languages of the European Union, so that they can all stand on a level playing field.
. – In answer, Dr Paisley, I am of course aware of the extraordinary and unique work that has been done on the Scotch-Irish language. I am aware of the board, and in fact I receive correspondence regularly from the board; it is a great joy to receive a Christmas card in the language from the board.
The lesser-used languages – whether we are talking about the language of Ulster or, for example, the Cornish language – are a matter which has concerned the Union. However, support for the languages is not purely a matter for the Presidency-in-Office.
In the case of the Irish language a specific and unique measure was made in 1973. Maybe it should have been made for the other lesser-used languages that have been mentioned here. To answer Dr Paisley directly, I am aware of the blossoming of interest in a language which had one stage virtually disappeared.
I should like to put a question to the President-in-Office that has been already answered in part. I support the drift of the question from Mr Paisley that all minority languages should be given equality of esteem.
The Breton language exists in Brittany. I had the honour of representing Cornwall and Plymouth in this House for ten years. Speaking as an Englishman, I find it sad that the Cornish language died out in the 18th century. It may not be within your, power, President-in-Office, to fully answer Mr Paisley's question, but I support what you said about the importance of the Irish language. Could you reconfirm that you would give equal weight to other minority languages – by which I mean cultures – throughout the whole of the European Union, including the ten new Member States?
. – I would ask the honourable Member not to trespass on my concerns about minority languages. As it turns out the part of Ireland in which I was born is very close to Cornwall. In fact, in parts of Wexford, where I was born, there was a minority language that borrowed very heavily on the Cornish language.
The Union should have a concern and a generous policy for the lesser-used languages, because they are part of the extraordinary cultural diversity of the European Union. I do not want to say that the Irish language is in a special category. For me, it is in a special category, but legally it has a status that is rather different to some of the other lesser-used languages. However, I take the point that you made.
Do not trespass on my concerns, because I have a concern on this and on the issue of the Scotch-Ulster language and the extraordinary revival of this language.
Perhaps I have said more than I should as President-in-Office.
In light of the shocking recent admission by Abul Qadeer Khan, the recently-resigned chief scientific advisor to the President of Pakistan, that he organised a nuclear weapons procurement and sales network, secretly selling nuclear weapons components to Iran, Libya, and North Korea, will the Presidency take urgent steps to halt the export from European Union Member States of nuclear weapons-useable nuclear materials, including plutonium from sites such as Sellafield and highly enriched uranium, at least until the extent of the illicit procurement of nuclear explosive capability has been properly established?
. – Mrs Ahern has raised a very serious question. The recent revelations about the secret network illicitly trading in highly sensitive nuclear equipment and technology organised by the former Pakistani chief scientist, Abul Qadeer Khan, are of very serious concern. During the recent European Union ministerial troika to Islamabad, these concerns were raised at the highest level with Pakistan and we were assured that new controls have been put in place in order to prevent proliferation.
As far as the European Union is concerned, exports of sensitive equipment and technology are regulated by Council Regulation (EC) No 1334/2000. With regard to the export of weapons-usable materials – for example plutonium and highly enriched uranium – from the European Union, this can only be authorised in accordance with the above-mentioned regulation, as well as other relevant international rules and practices governing such exports. Furthermore, all nuclear material within the European Union – as long as it remains in the civilian nuclear fuel cycle – is safeguarded by the nuclear inspection services of the Commission and, where the material is to be transferred outside the European Union, by the International Atomic Energy Agency.
In the case of export to third countries, the IAEA will also apply safeguards to the third country and will, inter alia, verify the declaration on quantity and composition made before the shipment of any material.
In the specific case of Pakistan, the issue raised by the Member, there is an additional consideration. Unlike all European Union Member States, Pakistan is not a party to the Treaty on the Non-proliferation of Nuclear Weapons and does not have a full-scope safeguards agreement with the International Atomic Energy Agency.
The principles and the objectives of nuclear non-proliferation and the disarmament agreed at the 1995 Nuclear Non-proliferation Treaty Review Conference state that full-scope safeguards should be a necessary precondition for transfers of source and special fissionable material or specially designed material thereof.
The nuclear suppliers group and the export control regime in which all EU Member States participate designates full-scope safeguards as a condition of supply for sensitive nuclear and related technology. It follows that no Member State should authorise the export of nuclear material in any form to Pakistan.
The Council is committed to continuing to strengthen export control policies and practices in cooperation with our partners in various export control regimes and in other third countries. This is reflected in the EU strategy against proliferation of weapons of mass destruction adopted by the Heads of State and Government at the last European Council meeting in December in Brussels.
I accept that the presidency views this as a serious problem. However, all of us, and the EU institutions in particular, need to recognise that the plutonium being sent across the seas to Japan from both Sellafield in the UK and La Hague in France is directly usable in nuclear explosive devices. If terrorists were to get hold of this material we would be facing devastation. We have already had the example of 11 September.
This trade undermines all attempts to halt proliferation, and I would draw the presidency's attention to a statement made in Washington by President George W. Bush on February 11, when he said that reprocessing is unnecessary for civil nuclear energy programmes. The tenor of his remarks is to condemn reprocessing as a sinister activity. We need to get a grip on proliferation, and in this context the trade in nuclear technology undertaken by the EU is similar to the trade in heroin in that it is equally lethal.
I urge the presidency to take the lead in strengthening the European Union's non-proliferation credentials by pressing the UK and France to stop this commerce in plutonium, which was not named after Pluto the God of the Underworld for nothing.
. – I know full well the passionate concern of the Member on this particular issue. She is quite right when she says it was not named by accident: perhaps it was a happy accident that it was named after the God of the Underworld.
The issue raised in the first part of the question is absolutely terrifying. Since that report became available, there have been further reports of people travelling with caesium in the boot of the car. These reports, and their implications, are terrifying. They are, if anything, more horrific than heroin.
The Community is engaged in the issue; we have made the concerns of the Community known to the Pakistani authorities. I take the point Ms Ahern made in her supplementary about matters nearer to home, but it is not up to me to provide a definitive solution.
The general point about non-proliferation is that the strengthening of the Non-proliferation Treaty is obviously the way to go and that is the way that civilised countries will go. Since September 11 we have a different view on security, and we should all be very conscious of the implications in this particular area.
As the time allotted to questions to the Council has elapsed, Questions Nos 9 to 26 will be replied to in writing (1).
That concludes Question Time to the Council.
(2)
The next item is the joint debate on:
- Recommendation for second reading (A5-0064/2004) by the Committee on Regional Policy, Transport and Tourism, on a common position of the Council adopted with a view to the adoption of a European Parliament and Council regulation concerning protection against subsidisation and unfair pricing practices causing injury to Community air carriers in the supply of air services from countries not members of the European Community (rapporteur: Nicholas Clegg)
- Report (A5-0061/2004) by Jan Dhaene, on behalf of the Committee on Regional Policy, Transport and Tourism, on the proposal for a European Parliament and Council regulation amending Regulation (EC) No 2320/2002 of the European Parliament and of the Council establishing common rules in the field of civil aviation security
and
- Recommendation for second reading (A5-0088/2004) by the Committee on Regional Policy, Transport and Tourism, on the common position of the Council with a view to adopting a regulation of the European Parliament and of the Council on insurance requirements for air carriers and aircraft operators (rapporteur: James Nicholson).
. Mr President, let me melodramatically apologise in advance. For some reason a nasty virus has descended upon me in the last three quarters of an hour so if I do not make a great deal of sense and if I leave early I hope the reasons are at least forgivable.
I would like to summarise where I see this legislation has improved or changed for the better during our deliberations. In a sense the proposal from the Commission had quite a faltering and uncertain start. I was struck as rapporteur by how weak the apparent support from a number of European airlines was for this measure. They expressed a fear, which I certainly shared at the beginning of the discussions, that the instrument being proposed and discussed here could, if mishandled, be a pretext for protectionist behaviour rather than, as is intended, a targeted instrument to deter unfair pricing and excessive use of subsidies elsewhere.
The original draft was a little too open-ended. It rather bluntly stated that the European Union would have the power to extend for the first time anti-dumping disciplines from the trade in goods to the trade in services, without a great deal of detail about how that would take place. Our efforts in Parliament during the first reading in particular have been to fill in some of the gaps, to make it a more usable and credible instrument, rather than a sort of blunderbuss threat which might arguably have been too crude to use at all.
To that end we are all pleased that the Council has adopted some of the amendments we tabled at first reading, notably, and probably most importantly, those specifying in the legislation itself that the Commission must develop a detailed methodology by which dumped, unfair prices are calculated so that there is a coherent and credible methodology to distinguish dumped prices from normal pricing.
I am very pleased the Council has adopted that. I am very grateful to the Commissioner and the Commission for accepting those amendments too. As rapporteur, I would have liked both the Council and the Commission to move a little further towards our position as adopted at first reading. I remain a little concerned that there is no caveat in the legislation to the effect that this instrument should only be used if significant material injury is inflicted upon European Union aircraft carriers. There is a theoretical, potential danger that this instrument will be used to pursue frivolous or insignificant cases. This instrument needs to be used sparingly and I would have preferred to have seen greater adoption of our wording, which targeted it at the really important cases.
Having said that, I accepted the wisdom of my wiser colleagues in the Committee on Regional Policy, Transport and Tourism, to which I am only a very occasional visitor, who told me in the debate ahead of the second reading that this was a good package to settle with. I happily did so, except on one issue, in a sense on behalf of the Commission, which had understandably expressed concern about the provisions of recital 5, and which suggested that this regulation would be subservient to existing bilateral agreements. I am extremely grateful to the Irish presidency for persuading its colleagues in the Council, according to all the accounts I have received, that the offending wording should be deleted so that a rigid hierarchy between bilateral instruments and EU instruments would not be established to the detriment of the latter.
Let me take the remaining seconds to thank the Commission services, which have been enormously helpful in providing a lot of technical detail to a complete ignoramus like me. I should like to thank the Commissioner for proposing this in the first place and accepting the final settlement, the Council and, most importantly, my colleagues in the Committee on Transport. I am, as I said before, an interloper from the trade community and it was certainly an interesting and useful exercise for me to see how trade policy and transport policy have in this case come together in an extremely satisfactory manner.
Given the bug you have picked up, Mr Clegg, I am sure that no one would be offended if you wished to go home to have an early night and a hot drink.
. Mr President, Commissioner, ladies and gentlemen, in view of the broad consensus about my report and that of my fellow Members Mr Clegg and Mr Nicholson, I can be brief, and shall be using no more speaking time than is necessary. According to the Commission, the safety measures in very small airports had to be adapted because they were difficult to put into practice. It was necessary to alleviate the distress that was caused by the implementation of Regulation (EC) No 2320/2002 of 16 December 2002 establishing common rules in the field of civil aviation security.
Safety in aviation has always been important to the public and therefore also to this Parliament, even more so after 11 September 2001. That is why the Committee on Regional Policy, Transport and Tourism carefully studied the topic in 2002 and insisted on 100% control, appropriate technical standards and attention to the question of who should pay for everything. On 16 December 2002, a Regulation was approved, and entered into effect a month or so later. I was still new to this House at that time and was not really in a position to follow those discussions. The Regulation in question had been prepared by the Commission in a short space of time, in order to respond to the increased sense of lack of safety in civil aviation. Parliament was very keen to approve the Regulation at the earliest opportunity. From the first experiences with applying it, it transpired that there was room for improvement in some areas and that some terms needed clarifying. That is how this amending proposal, which is mainly technical, came about. It appeared inefficient and expensive to apply the same safety regulations to airports for small aircraft only and for adjacent zones for light aircraft in larger airports.
Even so, safety must be guaranteed in those places too. That is why safety measures established nationally will now apply each time when the Regulation provides for measures that are, objectively speaking, impractical or disproportionate. Accordingly, for general aviation involving small aircraft, delineated areas have been introduced which are separate from the rest of the airport. In addition, a criterion for the eligibility of being a small airport has been clarified. The word 'control' has also been clarified, and a number of inconsistencies have been removed. I take the view that it is important for the Regulation to be made clearer and for the mistakes in the legislative text to be corrected, but, above all, to ensure that the regulations are practical and applicable. We once again have an excellent working relationship with the Commission, but if at first reading, the Council adopts a position as a result of which the Regulation is altered dramatically, we should probably review our position. I suggest at this stage to approve the proposal amending the Regulation, and would thank the services for the support that I have had during the compiling of my report.
. Mr President, this report evolved from the need to look at insurance cover for aircraft carriers after the atrocities that took place in New York on 11 September. It seems a long time ago, but it still remains in our memories. We had to try to achieve a level playing field between European airlines and the airlines of the United States, which then received even greater support than our airlines. We also have to keep the necessary balance between the rights of travellers, their security and, above all, the safety of air travel against these new terrorist challenges that threaten everyone in Europe, and indeed in the greater world.
We have come a long way towards achieving this. After the first reading, the Council accepted 16 of the committee's 26 amendments, which included the provision that the depositing of proof of insurance in one Member State should suffice for all Member States. It also accepted the definition of a passenger. State aircraft have been exempted. The application of global amounts in accordance with commercial practice has also been accepted as have, in a range of other areas, the inclusion of local flights, measures to be taken when aircraft land without adequate insurance cover, and withdrawal of operating licence if the insurance cover is not sufficient.
But there still remain areas of difference between us. The Council did not share our view on how to regulate for overfliers. Nor did it agree with Parliament's view on the need for a harmonised inspection regime. Members will recall my concern on how our proposals would affect the small aircraft operators and how we could resolve that, as also those involved in leisure flying, be it in gliders, hang-gliders or microlights. I believe it would be totally wrong to penalise any of these areas. That is why I held out for a fair deal for them.
For all our aircraft in the middle to large categories we are now in basic agreement. To safeguard the leisure flyer, in respect of gliders and microlights, I have asked my Group to put forward an amendment. I have agreed with the Council and the Commission – and I hope other colleagues will be able to agree with this as well – on what I believe is the best consensus available.
There are those who have said to me that this still does not go far enough, but I think we have the best consensus available to us at this moment in time. It allows those involved in flying for pleasure to be exempt from insurance cover for war and terrorism. Microlights have small engines, air stall speeds as low as 35 knots and limited weight. I believe the amendment covers an adequate compromise. If the Council and Commission agree, I will withdraw my amendment and there will be no need for a third reading of this particular report. We can then go forward into the future.
I would add one word of caution. This is an area of legislation that can change rapidly. We should return to and revise this directive within three to four years, in the light of whatever changes may take place. We must see and analyse the effects of this directive. The truth is that the major players in the aircraft industry have been totally unconcerned, it has not affected them. But it is the small, the vulnerable and the hobby flyer who could suffer most.
I would like to thank the Commission and the Council for their extremely positive cooperation. I would like to thank the Irish presidency because it was, as stated in Mr Clegg's report, positive in ensuring we came to a final conclusion. Without that we would not have had this result, which I trust will bring forward a directive that will work.
I thank my shadow rapporteurs for their cooperation, which has enabled us to get to this stage, and also my committee colleagues for their cooperation. For me this has been something of an exercise in bringing a directive to Parliament that, by the time I go for re-election will, I hope, be effective legislation. That is something that will live with me for a long time. I look forward to the future. This is now a very good report.
. – Mr President, ladies and gentlemen, Parliament has decided that we should deal jointly with three issues relating to the air sector, but which are of a different nature. I am therefore going to talk about them consecutively and separately and I am going to follow the order used by the honourable Members in their speeches.
I will begin with unfair pricing practices in the supply of air services from countries not members of the European Community and I would like to thank Mr Clegg for remaining in the Chamber for a while despite his condition.
I would like firstly to say that I am delighted that we have reached the second reading under the best possible circumstances in relation to such an important proposal, which must protect the position of our air sector, although it is absolutely correct to say that under no circumstances must it be used to restrict competition or the entry of third countries into our sector, but rather quite the opposite. What it must do is prevent our companies from having to face a situation of disadvantage when compared to third countries.
We can expect this text to enter into force soon thanks to the wonderful spirit of cooperation between the institutions and in this regard I would like once again to thank Parliament and in particular Mr Clegg with whom we have worked in close cooperation.
The text provides the Union with new competences in order to defend itself in the event of certain anti-competitive practices on the part of third countries.
This House has repeatedly expressed its concern about the harm which could be done to the competitive operation of the air market by certain subsidies granted by third countries. Mr Schmitt, draughtsman for the report on the negotiation of bilateral agreements on the part of the United States, has insisted on this very point and I hope that the approval of this regulation on this type of unfair practice at second reading will respond to his expectations and therefore assist development in the field of agreements with third countries.
In its first reading, the European Parliament contributed to clarifying and increasing the efficiency of the mechanisms laid down in the draft regulation, particularly by means of setting of time limits. The only amendment proposed at second reading will make the text completely consistent, laying down the sequential organisation between the activation of the mechanisms established in the bilateral instrument of the State and that of the Community instrument. In this regard, the Commission entirely agrees with the objectives of this amendment.
Once adopted – very soon I hope – this regulation will be an essential instrument so that the Union can prevent and correct any practice which may be adopted by third-country airlines which contravenes unfair competition standards.
I would insist that this represents an important supplementary stage to which we can add the other progress made over the last year in the consolidation of our air transport policy with the aim of fully controlling the vitally important international dimension of the air sector and defend the already very prominent role our industry plays.
With regard to the second report, I would like to highlight the work of the rapporteur, Mr Dhaene, and say that in the case of civil aviation security, in view of the numerous proposals presented, the introduction of certain modifications of Regulation (EC) No 2320/2002 on civil aviation security, is not very significant. In truth, the intention is to rectify certain deficiencies in the framework regulation which the Member States indicated in 2003 on trying to apply the European Union rules in the field of aviation security to smaller airports, in which, due to their size and activities, there were aspects which did not make much sense.
The proposal does not relate to any point of principle and I am happy to say that both the Council and the European Parliament have expressed their will to adopt it quickly at first reading. In this regard, the Commission is prepared to maintain a dialogue on possible changes to the content of this important regulation during the next legislature, if we consider that there are still issues to be dealt with.
With regard to the third report by Mr Nicholson, whom I wish every success in the coming elections, on insurance requirements for air operators and air carriers, I must say that I am delighted with the long journey taken by the proposed regulation. It is an extremely important regulation as we saw after 11 September, when our air companies were stretched to their limits and had to respond with the support of the public sector.
The decision-making process has led to strong support from all the institutions in order to reach a compromise. I would like to express my satisfaction at the constructive role played by this Parliament and I would stress once again the importance of this institution’s role and actions in achieving social support and the support of the sectors and people involved. I would like in particular to thank Mr Nicholson for the vital work he has done.
It has been demonstrated that aviation insurance is necessary in order to guarantee that people and property are adequately insured against possible damage on the ground and in flight. We want to guarantee cover for damage of all types, including that caused by acts of war or terrorism.
The Commission understands and supports the form and the content of the amendment presented by the European Parliament to the common position. In fact, to a large extent it reflects the Commission's initial proposal in relation to sporting and recreational flying which uses small aircraft, weighing less than half a tonne.
At the same time, with regard to the damage caused by war and terrorism, it makes the insurance requirements for certain aircraft subject to the principle of subsidiarity. This guarantees, on the one hand, that governments, if they wish, can establish the insurance requirements for such risks and, on the other, that this type of aviation activity can be maintained without excessive costs, since the insurance requirements in the case of war and terrorism laid down in the regulation will not be applied to aircraft of less than 500 kg, which includes gliders and microlights.
I would like to point out that Mr Nicholson is completely right to say that we are dealing with a legislative proposal which will very possibly have to be revised within three or four years because it will depend on the international progress made in this field – and we hope that it is as positive as possible – in relation to liability with regard to third parties and progress on the Rome Convention – which is currently dealing with the issue. When the time comes, that will oblige us to modify the proposal, which is something we are prepared to do.
In any event, I hope that the general result will be acceptable to Parliament and the Council and that the codecision procedure on this issue can be completed at second reading during the current legislature.
So I would like to end, Mr President, ladies and gentlemen, by once again thanking the three rapporteurs for their wonderful work, which falls within the framework of our support for the European aviation sector and I hope that, with the agreement of the Council, it can be completed quickly.
– Mr President, Madam Vice-President, speaking on behalf of my group, I wish to extend warm thanks to the three rapporteurs. It is rather sad that there is nobody here – no journalists, no members of the public – but that is how things are. The three rapporteurs have done an excellent job of dealing with substantial legislative initiatives, and we are pleased with the progress that has been made.
I would like to thank Mr Clegg for having enabled us to come to an agreement with the Council on a joint regulation protecting our airlines against subsidisation and unfair pricing practices. Both of us – indeed, I believe, all of us – agree that this is not so much about the use of weaponry as about stocking up an ammunition box, one that we hope will enable us to prevent unfair subsidisation in America, among other places. We can in any case, if a stop is not put to it, threaten them with a whole ammunition depot full of sanctions against their airlines and to the benefit of our own. While we have no desire to restrict competition, we do want to have an ammunition box for the sake of fair competition at global level.
Mr Dhaene has done well to improve the practical details of the Regulation establishing common rules in the field of civil aviation security. I think that Parliament and the Council will endorse the Commission’s approach, which involves adapting the highly stringent rules that we need, post-9/11, to smaller airports in a practicable and affordable way, so I am grateful to Mr Dhaene for his practical solution. Contrary to what might sometimes be believed, we are not just engaged in enacting meaningless laws.
Mr Nicholson probably had the toughest brief, that of insurance requirements, which is the most expensive issue to deal with. On these, insurance premiums depend, and they can get very expensive. I think we have managed to reconcile both the passengers’ interest in having a proper and high level of insurance cover and the airlines’ interest in premiums that remain affordable. The amounts involved represent a fair compromise. It is, I think, a very fine thing that Mr Nicholson has managed to take the right approach to gliders, too.
In conclusion, I would like to reiterate my thanks to Vice-President De Palacio. We are engaged – as we need to be – in adopting every kind of legislation relating to air transport by the end of this legislative period. One might say that a majority in this House, drawn from every political group, is united in favouring the adoption of these practical rules for really safe air transport, so, on behalf of my own group, let me thank the rapporteurs and the Vice-President.
Mr President, the European aviation industry is in full swing and is experiencing exciting times. Since 11 September 2001, there has not been a dull moment. Before I comment on the content of the reports, I should like to tell the House how satisfied I am that we have received a European approval for the merger of Air France and KLM and that the competent American authority has also given its stamp of approval. This is important for the industry, particularly in terms of strengthening the European aviation industry, because there is more to come. Even more is yet to be done to ensure that the industry has a sound economic basis.
With regard to the report by my colleague Mr Clegg, who has now left the House, I should like to stress the value of the amendment in the light of increasing competition. Many international competitors of European aviation companies operate unaffected by government measures, and this enables them to compete with European aviation companies in improper ways. It is good to stand up to this sort of practice.
As far as the report by Mr Dhaene is concerned, I find it extremely agreeable if someone can indicate so specifically and realistically why he is not writing an own-initiative report at the moment. I think this bears witness to much class and I expect him to organise another bicycle trip; perhaps that is when the next round of discussions can be held.
Finally, as for Mr Nicholson's report, I am pleased that we were able to work together so intensively at a very early stage, across the political divide, to achieve a realistic result which is also in keeping with the ICAC (International Civil Aviation Conference) agreements that refer to a system of international premiums. Within this framework for European aviation, distortion of competition is virtually ruled out. The special exemption to which attention was drawn this evening is, of course, extremely important for ultra-light aircraft, government aircraft and historic aeroplanes. I am delighted with the progress and I also think it is very positive that Mr Nicholson has made every effort, right until the end, to ensure that we have a sound product here before us.
The joint debate is closed.
The vote will be tomorrow at noon.
The next item is the report (A5-0116/2004) by Bill Miller, on behalf of the Committee on Legal Affairs and the Internal Market, on the communication from the Commission to the Council, the European Parliament, the European Economic and Social Committee and the Committee of Regions – Internal Market Strategy: Priorities 2003 – 2006.
. Mr President, I should like to thank all those who have been involved and helped me shape this report. The report is somewhat like the curate's egg – it is good in parts and not so good in parts; in fact, it is lousy in some parts. I hope that tomorrow we will be able to rectify the bad bits and remove them.
First, I want to concentrate on one or two of the good bits. The report recognises that the Solvit project is up and running. It recognises that there is a need for a consistent and correct application of the CE mark. It supports the work of the Competitiveness Council. It recognises that the internal market is about creating more and better jobs; it is about creating wealth, not just for businesses; and it is about social cohesion. It also recognises the benchmarking of existing liberalised services, based on a broad set of criteria, some of which are social. There is also the consultation with our social partners. It also encourages Member States' parliaments to address the whole problem of gold plating. These are the good bits in this report. Unfortunately they are only the icing on the cake. Once we get into the cake we find the bad bits. That is where this report goes wrong.
Reading the Commission's document, step-by-step, there is a clear agenda. The Commission argues that many of the Member State economies are in a downturn at the moment and that in order to give them a boost and to help those flagging economies we must look at more structural reform. What does it mean by structural reform? You read on and it starts talking about liberalising more of our public services. It argues that because the electricity and gas sectors are smaller than the water sector and have been liberalised, we should liberalise the water sector. Taking that argument even further, in Europe our health and education sectors are bigger than the water sector is today. If you go down the road of liberalising our water sector then you go down the road of liberalising our health and education sectors. That is not what I am about.
I have looked at this report. This is not what Europe is about. We have had liberalisation of certain industries in Europe. I only need to look at British Rail to see what a disaster that has been. Before we go down the road of further liberalisation of any services we have to take stock of what has happened so far.
We have talked about the Lisbon agenda. That features strongly in the internal market report from the Commission. However, when we look at the Lisbon agenda, what comes up time and time again is the economic criteria. There is another side to the Lisbon agenda – a social side. That never gets mentioned these days. We always forget about workers' rights when we talk about the Lisbon agenda. Instead, it is market, market, market. It is high time that we moved away from that.
I believe that the internal market is about workers; it is about workers' rights; it is about health and safety; it is about living conditions; it is about elderly people; it is about young people; it is about disabled people; it is about employment and unemployment; it is about the training of young, old and unemployed people. It is not only about profit for major companies. Tomorrow we will vote on one of the most important issues that faces European citizens: whether we give the green light to the Commission to go down the road of looking at the liberalisation of our water sector.
I do not believe that water is an internal market issue. I do not think that it should be in this report, but it is. I hope that we will remove that tomorrow. Our citizens do not want a liberalised water sector. Europe has a soul. If we sell out our social agenda, which is part of the internal market agenda, part of the Lisbon agenda, then we are lost forever. We cannot let down our citizens. Tomorrow we must support all the amendments that reject further liberalisation.
. Mr President, I am sorry I was not here for the initial part of that very passionate diatribe against liberalisation. I am here wearing two hats. First of all I have had the pleasure to shadow Mr Miller on this report in my own committee, as well as producing the report from the Committee on Industry, during which time we have undertaken the job that we were asked to do, which was to comment on the Commission's strategy document.
Mr Miller produced a very interesting report, with much of which I disagreed. I am pleased to say that the committee shared my view and therefore we have substantially improved it in committee. I very much hope and indeed encourage the House to approve our version of the report tomorrow because it addresses a number of the issues that the Commission asked us to address and it was not intended as the forerunner of the PSE Group's manifesto for the forthcoming elections.
I want to pick up one or two points, but first I must respond briefly to what Mr Miller said. The internal market has been one of the biggest successes of the European Union. I had the privilege of speaking when Mr Bolkestein produced the ten-year report on the single market last year, and we have seen the figures on that which, I am pleased to say, were included in my report to this committee. They were challenged by some people who do not accept the fact that markets deliver jobs, deliver economic prosperity and therefore deliver the sort of social benefits that Mr Miller was advocating so eloquently earlier on.
The core of European social policy is having a thriving and active economy. This is because we made the single market work, because we have stimulated competition and, yes, because we have liberated those privatised sleeping giants of state industries and subjected them to competition, which has expanded choice and reduced costs to consumers. Mr Miller and colleagues need only look at the report from the Commission, look at what has happened to energy costs and to telecommunications costs, to see what can be done.
I do not want to get too hung up on water. I am interested to see that this is a tremendous preoccupation of colleagues on the other side of the House. It is referred to here but actually the Commission makes it absolutely clear that policy on ownership is not an issue. Yet there is no doubt at all that there is a lot of scope for improving the efficiency and delivery of water services. You only have to look at the immense discrepancy in the cost of water to communities across the European Union to see that something needs to be done about it. That is all we are asking for and that is what we, by way of my Amendment No 1, hope colleagues will support tomorrow.
In my concluding remarks I would like to comment on one or two points. I would like to congratulate the Commission on producing for the first time a three-year perspective with a clear view forward and a series of important and coherent policies to make the single market work better. I would like to congratulate it on putting a higher priority on delivering what we have, on enforcing the measures in the single market, on improving mutual recognition, which I agree with the Commission is entirely at the foundation and the heart of the single market project. That is going to give us an important perspective. I hope, with colleagues in the next Parliament, we will be here to revisit it.
In conclusion, this is an excellent report. I want to thank the Commissioner for taking on board so much of the previous internal market committee report, for which I had the privilege of being a rapporteur. I am pleased to say that colleagues in my committee have agreed with the amendments and we have adjusted the report to reflect a continuation of what I did before, not the retrogressive views of the rapporteur in this instance. Thank you for this report. We look forward to working with you to deliver the continued benefits for all citizens in the European Union.
. Mr President, this afternoon, Commissioner Bolkestein presented here in Strasbourg his latest book on Europe's borders. Unfortunately, I was unable to attend this presentation, Commissioner, but I should like to congratulate you on it all the same. This evening, I should like to consider the limits to the Commissioner's urge for liberalisation, which appear to be non-existent.
First of all, I should like to extend warm thanks to Mr Miller for the good working relationship. It is not his fault that the vote in the Committee on Legal Affairs and the Internal Market has produced a somewhat distorted report. As I understand it, Mr Harbour is taking on the blame for this. As rapporteur for the Committee on Employment and Social Affairs, I am naturally very disappointed that only three of my amendments have been adopted by the Committee on Legal Affairs and the Internal Market. My group has re-submitted the other amendments and we hope that the Christian Democrats and Liberals will be supporting those tomorrow with their Socialist hats on.
As far as the urge for liberalisation is concerned, I can put Mr Bolkestein's mind at rest. Unlike some of my colleagues here on the left, I am not by definition against liberalisation, but I am opposed to market fundamentalism and to pushing through liberalisation at all costs, if the conditions and public guarantees are not yet in place by a long way and liberalisation is loss-making on all fronts, except for the private monopolies and their adherents who can seize on their chances in this. It is high time that we in Europe put a brake on liberalisation of that kind and that a framework directive was put in place for services of general interest, thus providing a counterweight for the dominance of the competition rules. I can see the Commissioner hesitating in that respect, and he is palming us off with one excuse after the other.
One final remark about the new directive on the internal market for services: that really seems to me to be a case of extreme madness, because it undermines everything that we have laid down in Europe in the area of subsidiarity and the precedence of the rules of the country where the services are performed. The new proposal for a directive is throwing the existing regulation into utter confusion and threatens drastically to restrict the Member States' policy room to determine conditions on the basis of general interest, monitoring the quality of society and the environment and guaranteeing fundamental rights. In my view, some elements are even inconsistent with the corresponding guiding principles in the Treaty. It is beyond me why you want to get this through Parliament before your departure, and I am pleased that the Committee on Legal Affairs and the Internal Market has in any case decided not to proceed too hastily in this matter. In the Miller report, my group urges that no final decisions should yet be taken, about this new directive among other things, until such time as the discussion about the legal framework for services of general interest is complete. This does not strike me as being unreasonable.
. – Mr President, as we are only a matter of weeks away from enlargement it is most welcome for Parliament to be sending a strong signal that it wants the internal market to be strengthened to serve effectively the interests and aspirations of more than 450 million European citizens and well over 20 million companies.
I should like to thank the rapporteur, Mr Miller, and his colleagues in the Committee on Legal Affairs and the Internal Market for all their hard work in raising the profile of the internal market over the last few years. Indeed, they can claim credit for some of the measures in the Commission's internal market strategy, as these were originally their ideas.
The internal market is one of Europe's finest achievements. Since 1993 it has helped to create more than 2.5 million extra jobs and has added nearly EUR 900 billion, cumulatively, to our collective prosperity. There is much more to come! There are still major gaps in the legal framework, such as on services and taxation. Furthermore, in a Union of 25 Member States or more, we need to strengthen the foundations on which the internal market is built.
The internal market strategy 2003-2006 sets out exactly what needs to be done by whom and by when. It is a ten-point plan for making Europe better off. There is no time now to go into all the details of Parliament's reports or, indeed, of the internal market strategy. Therefore, I will focus on a few key issues.
I welcome Parliament's support for strengthening the mutual recognition principle. I know that views differ on where the balance needs to be struck between mutual recognition and harmonisation. The benefits of mutual recognition are that it respects national traditions and avoids further regulation at the level of the European Union. We all know that negotiating harmonising directives will be no sinecure with 25 Member States around the table. Therefore, if we can avoid more legislation, so much the better.
The point, however, is not to impose mutual recognition at all costs. By getting Member States to notify cases where mutual recognition cannot be relied upon we shall be much better placed to propose a targeted solution which does not go beyond what is necessary to kick-start free movement again.
I share Parliament's concern over the slow implementation of internal market directives. Late transposition creates legal insecurity and can cause significant harm to businesses and citizens from other Member States.
It is difficult to understand why Member States that fulfil their obligations do not hold to task other Member States that are consistently late in doing so. The Commission, of course, takes immediate legal action where Member States fail to transpose on time. Nor do we shy away from hanging Member States' dirty linen out to dry. Public embarrassment often has more impact than a pile of infringement proceedings in the post.
Late transposition, however, is only a symptom of a larger problem. The bottom line is that we shall not have a fully functioning internal market as long as Member States treat the internal market like a rented car that they do not need to wash or maintain. I am therefore attracted by Parliament's suggestion that Member States should establish internal market offices that would be responsible for good internal market behaviour and to which people could apply if they have a problem. We shall certainly pursue this line of thinking.
– Mr President, Commissioner, ladies and gentlemen, the implementation of the internal market is truly one of the most important steps in achieving the Lisbon objectives. If the internal market is to work efficiently there needs to be genuine commitment at supranational level with regard to setting internal market objectives and at national level with regard to the implementation of decisions. Although the objectives are in place and the necessary laws have now been enacted at EU level, the extent to which they have been brought into effect in many Member States is truly shameful. The Commission should invest more time in monitoring the implementation of the decisions taken. I agree with the rapporteur, Mr Miller, that Member States in breach of their obligations should be condemned more frequently, expeditiously and severely than is now the case, by imposing fines, for example. Furthermore, the impact and effectiveness of EU legislation should be continually assessed, as unnecessary laws are something we do not need.
A viable internal market is an excellent way of creating jobs and wealth. One of the most harmful barriers to the proper functioning of the internal market is restricted mobility of the workforce and inflexibility of the labour market. The decision by many Member States, including Finland, not to allow the free movement of the workforce from the new Member States is nothing less than blatant discrimination against the nationals of those countries. So far only Ireland and Great Britain have said they will open up their borders on 1 May to the workforce arriving from the Central European countries that are joining the Union. Other old Member States are using the opportunity to keep their borders closed, even though one of the pillars of the EU is the free movement of the workforce. The new Member States certainly could not have expected the decisions that were made owing to pressure by the trade union movement. The restrictions might even have been accepted if the new Member States had been aware of them at Copenhagen, when the membership agreements were just being signed. It is short-sighted and pointless on the part of the current Member States to fear change in this way and be unwilling to implement essential structural solutions, and it undermines the prospects of economic growth in both the current and the new Member States.
The opening of the market for net-based industries has delivered significant benefits for consumers, businesses and society. Competition has increased, prices have fallen, and there is more innovation and choice. To boost international competitiveness, it is important to address all the problems that are troubling the internal market. Removing the cross-border barriers to trade in services in the service industry is the most crucial of these. I hope the directive on services makes swift progress.
Mr President, the main virtue of the report by Mr Miller is that it attempts a global approach. Thus, it is rightly considered that the strategy for the market, together with the broad economic policy guidelines and the employment guidelines, are one of the three means for promoting the Lisbon and Gothenburg objectives. Consequently, proper operation of the market presupposes acceptance of this basic political objective. If the Lisbon strategy failed to bring about the results we were expecting, this is due to ambiguity about its real content. We believe that, in the same way as competitiveness of the market is being proposed, the social dimension of the strategy for it should also be jointly evaluated without fear. Thus, competitiveness, in the sense of ‘competitiveness based on quality’ rather than ‘competitiveness based on eroding labour costs’, as well as being a governing principle for economic relations, will also become a general principle for all social relations. Only thus will it be possible for the European model to be exported and to play a leading role in the global market. If this strategic objective is accepted unreservedly, we can resolve the individual problems of malfunctions on the internal market more effectively.
Our first concern is for the Member States to be convinced at long last that an internal market cannot function without advanced harmonisation of its legislation, including the lifting of tax barriers, and without increased responsibility for the application of the agreed rules without delay and without distortion.
The current regime for monitoring the application of Community rules has failed and radical reform is needed. The second concern is to address the phenomena of the development of the internal market by just one section of the companies and the active population. Unless small- and medium-sized enterprises and consumers are brought on board, any decisions we take at European level will have limited results.
Therefore, above all, we must see what it is that makes the man in the street opposed to the internal market and how we can link its future with the vision of Europe.
Commissioner, you want to build the internal market on purely commercial principles and with fiscal and regulatory competition, when an efficient internal market in accordance with the European social model requires the creation of public assets and a substantial harmonisation of the rules at European level. In order to impose your views, you tend to use the cutlass method.
I would like to take my turn to say that the directive on services represents a real danger, a poison for the European Union. You want liberalisation in all areas, while in January 2004 Parliament again rejected the liberalisation of the education, health, social services and water sectors. You want to remove the exclusive rights for services of general economic interest and impose the rules of public markets, while Parliament has asked for these services to have a legal codecision framework and given its opinion in favour of a right of autoproduction for public organisations. You want to extend the principle of mutual recognition and the application of the law of the supplier’s country of origin across the board. This can only cause ill-feeling and disputes. The only method that can unite Europeans would involve establishing common positive criteria in the different sectors of the internal market by codecision, which would produce harmonisation rules in accordance with our social model.
I must also highlight the lack of consultation of civil society in your practice. This is largely responsible for the bad quality of texts and for the large number of disputes. The Lamfalussy method for financial services is much more participative than the one that you use in other areas where you seek to obtain a blank cheque to eliminate regulatory barriers. Nevertheless, the Lamfalussy method is handicapped by many inadequacies that we wish to overcome: the lack of a right of call-back for Parliament, insufficient economic analyses and consultations that are still largely limited to professionals.
For all these reasons, I beseech my colleagues – and I have already written to them all to this effect – to re-establish the political line in Parliament in favour of the social market economy. This line was sacrificed at the vote in the Committee on Legal Affairs and the Internal Market. In order to re-establish it, we need to adopt the amendments tabled by Messrs Miller and Ortega.
Mr President, in supporting Mr Miller's general line about this report and in particular his points about water, I want to draw special attention to Amendment No 13. It would be a very illiberal doctrine to say that liberalisation should be pursued in an inflexible way, insensitive to local realities. We ought to look at, for example, the case of remoter parts of the European Union. We should therefore, for example, welcome the flexibility in relation to local transport services indicated by the recent Altmark judgment. Unfortunately, however, the Commission has said that this cannot possibly apply to ferries. Buses are not ferries – indeed they are not – but transport is transport, by sea and by land.
Mr Miller mentioned the problem of Railtrack in the United Kingdom. Split the ownership of the rails from the ownership of the trains and you get a crazy situation. In Scotland it seems that we are about to split the ownership of the ships from the ownership of the companies that sail them. Railtrack by sea! This is liberalisation pursued in an extreme and inflexible way. Mr Bolkestein is a frequent and always welcome visitor to Scotland. I hope that on his next visit to the Hebrides he does not have to travel under an assumed name to hide his responsibility for the fiasco which is about to be wished upon us!
Mr President, Commissioner, I too believe that the principle of mutual recognition is one of the keys to developing the single market. In the few seconds that I have available, I do, however, want to focus on the much-discussed issue of water. The water, or water services, sector is, and will be, crucial in Europe too. I believe that it would be unreasonable, especially in this sector, to forego the efficiency that can derive from liberalisation and competition. The ownership of water is not at stake, contrary to what someone, not in this House, has said. Nor are we concerned here with the privatisation of water, but merely with opening up the water services market, which is often managed in an inefficient way by public, local and national monopolies. To those who say ‘come and look at the railways in Great Britain’, I would say, ‘come and see the public water mains in Italy, including the major ones, together with the waste of water resources and of public money’. I am not saying that there has to be a dogma, but I believe that opening up public services to competition and the market is actually a move towards a social Europe.
– Mr President, we will have to be very careful, when voting on the report on the Internal Market Strategy, not to turn Mr Miller’s work, which is in fact outstanding, on its head, so that this House ends up, after only a few weeks, overturning the decision it took in January on public services of general interest.
Let me clarify what I mean by reference to our water. In January, we expressed our opposition to the unrestrained privatisation of basic services such as water and sewerage, as well as health services and education. We set down in writing our recognition that decisions on these things have to be taken, if at all possible, close to the citizen in towns and communities. Services of general interest are the business of the people who use them; they are not to be the plaything of an unrestricted market.
That is the point that Mr Miller reiterated in his report on the Internal Market Strategy, using persuasive examples to warn of the dangers that ensue if, for example, we make our precious water nothing more than an ordinary item of merchandise. It was apparent from the deliberations in the committee, though, that there are powerful conservative and liberal elements who believe that there are more, and quicker, profits to be made out of the public services. This is meant to be Mr Miller’s report; we must make sure that it really is by, in the plenary, stopping them in their tracks. The amendments needed to make good the fudge for which the committee is responsible have been tabled. I ask you all to help ensure that our towns and communities are not stabbed in the back, which is what this unholy alliance between conservatives and liberals wants to happen.
. – Mr President, I would very much enjoy a visit to the Isle of Skye, and perhaps Sir Neil MacCormick would accompany me. But I shall certainly do that under my own name and not under any assumed name. I hope Sir Neil would agree to that.
I shall address two points that appeared to be important in this debate. Firstly, the question of whether the internal market strategy takes enough account of social, employment and environmental concerns. I must stress that the main aim of the internal market strategy is to strengthen the application of the key principles on which the internal market is based, especially as the Union expands and enlarges to take in ten more Member States. Hence the focus on the free movement of goods and services, mutual recognition, taxation obstacles, implementation and enforcement, and the simplification of rules.
That does not mean that social or environmental aspects are not important. However, there are other instruments which are much better placed to address those concerns, such as, for example, the employment guidelines. Not every document the Commission produces should deal with each and every issue.
I disagree with the view that the internal market is not socially or environmentally friendly. More than 2.5 million jobs have been created since 1993 because of the internal market. Nearly EUR 900 billion cumulatively has been added to our combined gross domestic product – money that supports our social security system, pensions, healthcare and education. Costs of baskets of services and goods include jobs, leaving more money in people's pockets. The internal market has promoted innovation and the adoption of clean-air technology. Therefore, the internal market is a good social and environmental policy.
Secondly, on the matter of liberalisation, firstly, I must stress that privatisation is not the Commission's concern. In fact, Article 295 of the Treaty prohibits the European Commission from dealing with ownership. Liberalisation and competition are the Commission's concern, but not privatisation.
Concerning the services of general economic interest, the Commission makes no apology for its actions to open up the network industries to further competition. Industry and citizens have generally benefited, as demonstrated by the results of performance and evaluation measurement. Quality and user satisfaction are higher than before market opening and prices are often lower. Further market opening is desirable. For example, the Commission has just proposed further steps in the railway sector and we are also looking at ways of injecting more competition into the water sector.
This debate is not about deregulation but re-regulation. The quality of service and respect for general interests remain critical requirements. However, I disagree that public monopolies are the natural guarantor of such standards. Competition is the consumer's best friend. It will always be up to governments to lay down the conditions that services of general interest – public or private – will have to fulfil.
Mr President, Mr Bolkestein offers to visit Skye. He is very wise! It is the only island of the Hebrides now joined to the mainland by a bridge and does not depend upon the services of ferries subject to public service obligations.
The debate is closed.
The vote will be tomorrow at noon.
. – This report is of enormous importance. It is a strategic report, even though it conceals or disguises its class nature, which the so-called Lisbon strategy reveals clearly.
Just four topics.
First, point 38: I welcome the statement that the free movement of workers is the least developed – particularly when compared with the rampant movement of capital; the GUE/NGL draft amendment would make this even clearer and more positive.
Secondly, point 40: the two freedoms of movement mentioned above oppose each other in the management of pension funds by multinational companies, which is presented as highly desirable. For whom? Serving what kind of economy? A speculative one?!
Thirdly, point 10: its welcoming of ‘the proposals to continue liberalisation and the opening up of markets in other sectors (notably water and postal services)’ inspires in me a feeling that is the very opposite of welcoming and makes me strongly support the amendments tabled by my Group and the rapporteur. We must be extremely vigilant concerning the Commission’s proclaimed ‘neutrality’ as regards the status of water ownership.
Fourthly, point 9: this should quite simply be phrased the other way round: ‘the effective and efficient working of the internal market should reinforce rather than hamper the social dimension.’
That is all for now, although there is a lot more!
The next item is the second report (A5-0122/2004) by Olle Schmidt, on behalf of the Committee on Economic and Monetary Affairs, on the proposal for a Council directive amending Directive 77/388/EEC as regards value added tax on services provided in the postal sector.
. – Under Article 93 of the Treaty, provisions concerning VAT must be adopted to the extent that harmonisation is necessary to ensure the establishment and the functioning of the internal market. Directive 97/67/EC was the first step towards the establishment of such a postal market. For the first time, consumers were given a choice and operators were free to provide their services outside their own small national markets.
As is often the case with European tax legislation, the VAT Directive has lagged behind and now requires urgent changes since it no longer reflects the needs or the situation in the Community. As they are currently being interpreted by many Member States, the current VAT arrangements are not compatible with the establishment of an internal market since they provide for the exemption of services provided by certain operators in their own market, their taxation once they dare to supply services in other Member States and the taxation of all other operators at the standard rate, wherever they happen to supply their services.
In the event of legislative inaction, there is a clear risk that the European Court of Justice will be called upon to resolve this apparent breach of the neutrality of the tax in order to re-establish a level playing field and ensure that internal market principles are respected. It could only do so by restricting the scope of the exemption to those services which are still not open to competition. That would mean taxation at the full rate for all other services.
The Commission, in presenting its proposal, is fulfilling its obligations under the Treaty, in particular under Article 93. It has done so after extensive consultation with universal postal services and other postal operators, as well as representatives of postal customers. It has taken into account their opinions, in particular those of private customers and charities by proposing that a reduced rate be applied to services such as letterpost, small packages and direct mail, which such customers use most. The combined effect of the savings to postal operators resulting from the right of deduction the proposal would open to them and the application of a reduced rate to a wide scope of postal services is intended to limit or neutralise any increase in postal prices.
The Commission was the proponent of the universal services concept at the heart of Directive 97/67/EC and considers that every citizen in the union has the right to a wide range of affordable, quality postal services. Universal postal service providers will not be in a position to provide such a service if they are discouraged from investing and modernising and as a result can no longer compete with other operators in the parts of the market which are already open to competition. The current VAT exemption makes the required investment more expensive. Universal postal operators in Europe recognise such challenges and accordingly most of them support the objectives of this proposal.
To conclude, I would invite Members of the House to support the Commission's proposal.
Mr President, Commissioner, so here we are again, and I am again trying to get this House to realise the importance of changing the current rules on value added tax exemption on postal services. The committee and plenary rejected my proposal a few months ago, so now Mrs Lulling and I are back with a list of amendments to appease our critical fellow Members. I would, as the Commissioner says, have preferred that the Commission proposals had been adopted straight off, but there was no majority for doing so.
The market is being liberalised at both European and national level. Several old government postal and telephone companies have been converted to public limited companies. They need different rules. The current unequal tax treatment not only hampers the development of open markets, and thus the deregulation of the postal services, but it also distorts competition and makes it more difficult for both the public and private operators to compete. The economic impact on consumers would be negligible. It is the famous increase of a penny per stamp, or no increase at all. There can even be a price reduction if the Member States use a reduced rate. Those postal operators mentioned by the Commissioner are subject to VAT. They will also be able to reclaim input VAT paid, thus lowering their overall costs. This is good for new investment and the modernisation of old monopoly companies. I should like to emphasise this.
We have made some amendments since the last reading. It is proposed that the weight limit for the reduced rate for standard mail be raised from 2 kg to 10 kg. This is one of the weight limits set by the International Postal Union (IPU). In this way, important pieces of standard mail would be included in the reduced rate range. This includes newspapers, weeklies and other parcels.
The entry into force of the directive is postponed until 2007. This will give enough time to the Member States and postal operators to adapt to the new provisions of the directive. This also fits in with the different liberalisation stages envisaged for the postal market.
It is also recommended that the Member States which, on 1 January 2003, applied a super-reduced rate might continue to apply that super reduced rate to postal services. We also have suggestions regarding various organisations that deal with gifts and the like.
I hope that these compromises are sufficient. It would be unfortunate if nothing were to happen at all. The biggest issue that has been dealt with recently is the case of Royal Mail. Other providers of postal services, according also to the Commissioner, support this proposal. The industry approves. Data from the national regulator, Postcomm in Great Britain prove that removing the VAT exemption for public operators would not result in price increases for users. It would, on the contrary, create a level-playing field ultimately leading to increased competition, greater choice for postal users and lower prices.
I spoke to a leading employee of Postcomm who told me that there was no reason for Royal Mail to retain this VAT exemption as it was not needed to protect either Royal Mail or the users. Rather, the opposite is the case.
It is a shame that I have been unable to convince so many intelligent fellow MEPs such as Mr Goebbels, Mr Skinner and Mrs Villiers, and particularly my own party colleague Mr Huhne, to adopt a sensible line of thinking. This is regrettable, and I can but state that if Parliament rejects my proposal again tomorrow – as, unfortunately, there is much to indicate that it will – then I have failed horribly. Maybe we can live with this, as I myself can live with it, but it is however Europe’s consumers who have lost. They are the big losers. I hope that my fellow Members can consider this, if only overnight before the vote tomorrow.
– Mr President, Commissioner, you have just heard that the rapporteur, Mr Olle Schmidt from the Group of the European Liberal, Democrat and Reform Party, and I are not going to give up. In the run-up to the elections, we face opposition from populists, among others, to our efforts to get this House to say loud and clear what proposals it has to make in respect of the Commission’s proposal for VAT on services in the postal sector. It is for that reason that we have resubmitted our amendments to the Commission proposal.
Simply rejecting this proposal out of hand, which is what Mr Goebbels, and others who speak for the Group of the Party of European Socialists, have been trying to do for almost a year now, is too primitive an approach. To be sure, it plays well with the public to proclaim your opposition to VAT on postage stamps, but we are well aware that, as various postal services have been liberalised, there will, in the long term, be no getting away from the need to treat postal services and private service providers equally in order to avoid competition in this sector being distorted. So it makes more sense to us to tell the Council of Ministers, and the Commission too, what we want done to prevent postage stamps going up in price.
This is what our amendments are aiming at. In the first place, we want to defer the entry into force of this directive until 2007, in order to give the postal services enough time to implement it without difficulty. Apart from that, we would like to allow those Member States that have a greatly reduced VAT rate – Luxembourg has been one since January 2003; ours is 3% – to apply it to postal services too. That is a tangible and positive policy; simply saying ‘no’ or adopting some similarly populist approach does no service either to the postal service or to those who use it. I therefore hope that the majority in this House will vote to approve the sensible proposal that I, on behalf of my group, have joined with the rapporteur in bringing forward.
Mr President, Mrs Lulling is the embodiment of non-populist intelligence. Nevertheless, the total harmonisation of indirect taxation has never been an objective of the European Union. An internal market can work perfectly well with fiscal competition, as long as it is fair competition. The proof of this is the American internal market, in which the fifty States of the Union continue to tax consumption through local taxes of between 0 and 10 percentage points.
The coordination of VAT rates and excise duties that took place with my modest contribution, in 1991, under the Luxembourg Presidency, established the base rates, including zero rates in some areas, and the ceiling rates, allowing the Member States a degree of freedom of action for a national taxation policy. However, the Commission is still pushing for fiscal unification. Each Community acquis is fiercely defended. This is the case in the debate surrounding a possible decrease in VAT rates for some highly labour-intensive services. Normally, Mr President, people eat wherever they happen to get hungry. There are very few people who will go abroad to find a hair salon with a better rate of VAT. There are even fewer citizens who call on the European competition when they have a plumbing problem.
Why does the Commission not take notice when the Member States want, for example, to promote employment in certain sectors in which the VAT rate is too high? The Commission’s proposal to abolish the VAT exemption granted to public postal services comes from this same vague desire for standardisation. The postal sector is still a service organised at national level with a national price system. Until, for example, you can put an Italian or Swedish stamp on a letter in France, there will not be an internal postal market, or a real distortion of competition between the different postal systems. The reasons why postal systems are, nevertheless, fighting for the introduction of a VAT rate are basely material. By charging even minimal VAT on standard postal services, postal operators could deduct the VAT paid on their purchases. Those who would not benefit are consumers. They would very quickly face increases in postal prices.
The majority of the Socialist Group will vote against VAT on postal services. We want to defend consumers. The harmonisation of VAT on postal services sought by the Commission is in fact just an attempt to create the conditions required for a subsequent privatisation of a public service for the benefit of certain private companies that are already active in that field. We oppose the privatisation of this universal service which, even in the United States, functions as a public service.
Mr President, I think that the VAT exemption should be lifted. I do not share the Commissioner’s views on liberalisation, but I am not convinced by Mr Goebbels’ arguments. I think that there is already an internal market for postal services, except for private use. Mail to private individuals, for example, only represents 10% of the turnover of the French postal service. The remainder is mired in competition, and there are inequalities in that competition. Contrary to what Mr Schmidt said, I think that the traditional public operators are particularly penalised by the inappropriate taxation system and by being unable to deduct VAT from their purchases. The reasons are not only purely financial; it is about being able to develop. I would also like to add that there is a tax on salaries to compensate for the so-called privilege of VAT exemption .
It would be paradoxical to claim to want to defend public service companies while allowing them to be strangled. I think that the correct solution in these circumstances is to keep the Schmidt and Lulling amendments, which are a further step to the left, with obligatory reduced and super-reduced rates for services that are part of the universal service.
Mr President, first of all, I should like to express my appreciation for Mr Schmidt's work. Having to submit an amended report twice in order to gain sufficient support struck me as being no mean feat. I hope that the amendments by Mr Schmidt and Mrs Lulling will be supported in the plenary tomorrow.
In the European Union, the postal market will be liberalised by no later than the beginning of 2009. You may, or may not, like that, but, now that the decision is before us, it is important to ensure that this does not result in chaos, with the public no longer being able to receive or send mail. The equal treatment of public and private providers of postal services in terms of VAT basis and the VAT rate is therefore of major importance. In addition, with a view to the free postal market, provision must be made for equal opportunities within the internal market. That is why I shall be supporting the amendments tabled by Mr Schmidt and Mrs Lulling.
Mr President, the publicly-owned postal company in Ireland, An Post, is currently struggling for survival. Following the impact of liberalisation, it has lost significant parts of the profitable portion of its market while it continues to bear the burden of carrying a universal service obligation to the furthest corners of the Republic of Ireland.
It must deliver a letter, which may originate in the UK or elsewhere, regardless of the cost and regardless of what area of the country it is addressed to. It is also losing significant state contracts, which enabled it to maintain its public service obligations, because of the public procurement requirements.
To oblige An Post to now apply VAT to its postal services could well be the death knell of the company. No doubt many of those free market enthusiasts will be rubbing their hands in glee at such a prospect because they can then pick up what remains of the profitable bits of the Irish market. But then what happens to the public service obligation? Who will deliver the letter to the person living alone in the extreme north-west or south-west of the Republic of Ireland?
The Irish Government has recently indicated its opposition to this measure, having kept its mouth shut very tightly since the subject was first mooted by the Commission in 2000. I welcome its recent conversion and I hope that it is successful in blocking this measure. There needs to be some common sense in the way we deal with public services like the postal services.
. – The Commission hopes for the support of Parliament for its proposal and is ready to take into account a number of significant amendments proposed by Members of Parliament. The Commission's position as regards the amendments is as follows: the Commission considers that any study of the postal sector, and particularly those carried out under Directive 97/67/EC, should take into account the impact of VAT in the sector. The Commission undertakes to take into account the spirit of Amendment No 5.
In view of a possible compromise with Parliament and with regard to Amendments Nos 4 and 11, the Commission could accept a delay until 1 January 2007 in the entry into force for the actual implementation of the directive in order to allow operators enough time to adapt their systems.
In view of a possible compromise with Parliament, which has stressed the need to protect consumers from price increases on standard postal services, and with regard to Amendments Nos 6, 9 and 10, the Commission could agree to widening the proposed scope of postal services that may qualify for a reduced rate so as to include standard postal services relating to items of up to 10 kg in weight.
With regard to Amendments Nos 1 and 7, recent events have once again shown that Member States are very much attached to the optional nature of reduced rates, and the Commission cannot, therefore, undertake to amend its proposal in this sense. However, these amendments would indicate in no uncertain terms that this Parliament considers price stability of postal services of paramount importance and certainly sends a political signal to Member States to make use of the option which the proposal includes.
With regard to Amendments Nos 3 and 8, the Commission considers reduced rates under 5% to be temporary measures which should not be applied to new categories of goods or services.
As regards Amendment No 2, endorsing a reimbursement mechanism for charitable organisations, the Commission would like to repeat its view that nothing in the Sixth Directive prevents Member States from introducing such a mechanism outside the VAT system. However, it would not be appropriate, nor in keeping with the subsidiarity principle, to amend its proposal to advise Member States how they should spend their tax receipts.
Lastly, as regards Amendment No 13, the Commission considers the issues posed by philatelic stamps are no different from those existing today. Under current legislation, stamps are only exempt when sold at face value. They are taxable in all other cases. Since this different tax liability is not causing problems today, it should not cause problems once the proposal is approved.
The debate is closed.
The vote will be tomorrow at noon.
The next item is the report (A5-0115/2004) by Godelieve Quisthoudt-Rowohl, on behalf of the Committee on Industry, External Trade, Research and Energy, on the proposal for a Council decision concerning the conclusion of the Agreement on Scientific and Technical Cooperation between the European Community and the State of Israel.
. – Mr President, I am grateful for this opportunity to discuss with Parliament the issue of scientific and technological cooperation between Israel and the European Community. I would firstly like to thank the rapporteur, Mrs Quisthoudt-Rowohl, and the members of the Committee on Industry, External Trade, Research and Energy for their work and constant interest in science and research matters.
The aim of this agreement is to enable continued cooperation with Israel in the field of science and technology. This relationship has been developing ever since Israel's participation in the Fourth Framework Programme for research. I would also emphasise the importance of this cooperation within the framework of the development of the Euro-Mediterranean Partnership, as well as in the implementation of the European Research Area. The present agreement is an extension of the one associating Israel with the activities of the Fifth Framework Programme for research and technological development. The latter is based on the fundamental principle of reciprocity, which takes into account the mutual interests of the two parties and covers all the fields suggested by the Sixth Framework Programme, with the exception of nuclear research.
Scientific cooperation with Israel has already resulted in numerous joint projects in the field of research and technological development. Under the Fifth Framework Programme, 623 projects were undertaken by European research teams in association with Israeli teams, who coordinated 149 of those projects. The public and private partners engaged in this cooperation have stressed the value of that cooperation and the benefits of it. This was emphasised during the evaluation of the impact of the agreement associating Israel to the Fifth Framework Programme.
I should also like to stress the value of this type of agreement for the development for Euro-Mediterranean regional scientific cooperation. For example, the Hortimed project associates Israel and neighbouring countries such as Egypt, the Palestinian Territories, Cyprus and Greece in the search for economic and sustainable solutions for the use of water in irrigated horticulture, particularly by using recycled and cleaned water.
Another major element, mentioned previously, is the contribution this agreement makes to the implementation of the European Research Area and its opening-up to the rest of the world. More generally, it also contributes to the development of a knowledge-based society.
In this context, the Commission is willing to promote international cooperation in scientific and technological matters with third country partners. The Cooperation Agreement with Israel fits naturally into this strategy, particularly in respect of the Middle East. The agreement should also enable scientists to continue their efforts for regional cooperation with the countries neighbouring Israel for the benefit of all, and this in the difficult circumstances currently prevailing in the Middle East. I am therefore convinced that Parliament should and will give its support to the conclusion of this agreement.
. – Mr President, Commissioner, on 20 November 1995 a Euro-Mediterranean Association Agreement was concluded between the European Union and Israel by which Israel became associated with the EU in the fields of the movement of goods and services, the right of establishment, the movement of capital and economic and cultural cooperation. This institutionalised a political dialogue with Israel, which was already taking place on a highly regular basis. The EU also maintains a special relationship with the autonomous Palestinian Authority and is one of the partners in the Middle East peace process. I have thus now mentioned the two elements that are crucial to the consideration of this Agreement.
Since 1975 Israel and the European Union had been cooperating in the field of research and development, and in 1983, they began jointly to finance research projects, and, as Commissioner Bolkestein has already said, Israel participated fully in the Fifth Framework Programme; I was the rapporteur on this association at the time.
These agreements were and are a recognition of the international nature of research at the end of the twentieth century, and also recognise that to limit research to EU territory would frequently be contrary to its best interests. There is a very innovative research climate in Israel, which, relative to its GDP, still spends more on research than does the EU, and is a world leader as regards the number of scientific publications per capita. I do not propose to repeat the figures to which reference has already been made.
Both sides have benefited from cooperation under the Fifth Framework Programme: Israel gains access to a more extensive network of research institutes, while the EU is able to tap Israel’s innovative potential. Just how successful this cooperation has been is shown, among other things, by the large number of projects supported. Some projects have partners not only from Israel, but also from the entire Mediterranean. Water treatment has already been mentioned; there are also institutes in the areas under the autonomous Palestinian Authority that participate successfully in our Research Programme. Let me take this opportunity of repeating, for the benefit of some in this House, that this report does not envisage any research cooperation in the sphere of military research or under the aegis of Euratom.
As in the two previous Agreements, Israel is expected to contribute financially to the Sixth FP in proportion to its GDP. It participates in the programme as a partner with the same rights and obligations as EU Member States: the only exception is the Scientific and Technical Research Committee (CREST), in which it is only an observer.
Israel’s contribution to our research funds and the know-how provided by Israeli institutes can only be seen as positive for EU participants, and so we are very definitely in a win-win-situation here
In order to implement the Agreement, a Joint Committee will be set up, which will ensure the involvement of Israeli officials in the administrative committees and the participation of experts to give their expertise and in programme committees.
There is no obstacle, then, from the research point of view, to the extension of the Agreement. In order that this statement should not be misunderstood, let me quote from a letter written to me by the Israeli Ambassador, Oded Eran, who had this to say: ‘As you pointed out, the overall situation in the Middle East and specifically between Israel and the Palestinian Authority is far from being ideal at the moment. And the whole Middle East peace process is facing a critical test.’I therefore sympathise with those who tabled the amendments, who are opposed to this and believe that we should put every form of cooperation with Israel on ice until such time as peace prevails in this region, which is so sadly lacking in it. I have to say, though, that it is my firm conviction that shutting doors prevents us from cooperating further. Let us be prepared to have frank discussions with all sides, for that is the only way in which we will be able to influence the peace process.
This means that, from the research point of view, the Agreement is very much to be welcomed. This cooperation will benefit not only researchers and research institutes in the EU, but businesses too, and, where the political situation is concerned, I am persuaded that it can help to ease tensions, as Palestinian researchers and institutes will be enabled to work together with their Israeli and European counterparts, and those who work together are not fighting each other.
Let me conclude by thanking all those, on every side, with whom I have had discussions – those in favour, those against, those who will benefit and those who wanted changes made – from whom I have had a great deal of support and with whom I have, in any case, been able to have very calm and relaxed dialogue. I thank you all, and hope that my report will make it through tomorrow with the backing of a large majority.
Mr President, normally a scientific and technological cooperation agreement is straightforward, very welcome and an occasion for optimism, especially if it is the successor to earlier agreements on which good scientific work has been done. Sadly, this agreement cannot be straightforward. From the scientific point of view, collaboration with Israel is no doubt useful in the Sixth Framework Programme. It is a strong scientific country and, as we have heard, some very useful Mediterranean-wide projects, including research into water treatment, have been carried out and could be carried out in future. However, we are not discussing a normal country or a normal part of the world. Israel is not a normal country because many of the present government's actions are completely unacceptable: building a fence, occupying territory, breaching human rights, using repression. Despite some joint scientific work with Palestinians, I have had complaints regarding barriers to some of that work.
Our Group considered very carefully whether to vote in favour of this agreement. There are two perfectly valid, tenable points of view. One could say – as some will – that signing or ratifying this agreement will be perceived as giving the green light and an encouraging signal and endorsement to the actions of the Israeli Government. That is certainly not the intention. In the past the European Parliament has very successfully asked for scientific cooperation to be frozen. Some Members advocate voting against this agreement and indeed taking much further action to show the Israeli Government our disapproval. A second alternative – and the one that I recommend – is to consider that science and research are positive, that the results of that work are of benefit to human beings and that this allows dialogue and provides an opening for work with Palestinians.
Other points can certainly – and probably will – be made in political dialogue. There may be cause for action elsewhere. We have had long discussions and have come to the conclusion, in majority – although not unanimously – that the second alternative, to put faith in the possibility that the scientific dialogue, without any endorsement of the Israeli Government's actions, will bring some progress. We have great reservations. We want Palestinian participation without barriers or handicaps. Of course we want no nuclear, military or dual-use research. We want a very close monitoring of the situation. We want the EU-Israel Research Committee to report regularly so that we can see whether this act of faith in the value of science has been worthwhile or has been misinterpreted by a government whose actions we condemn.
Mr President, in 2002 this Parliament agreed a resolution not to pursue scientific and technical cooperation with Israel because of the violent and shocking situation in the Middle East at the time. Nothing has changed since, or at least very little. Indeed a recent delegation from this Parliament, which looked at the effects of the so-called security fence or wall, had deeply shocking things to report. I believe that an acceptance of this agreement would be an indication of normality and cooperation and as my colleague Mrs McNally said, this is not a normal country, it is not a normal situation, and it should not be endorsed.
The Verts/ALE Group has therefore tabled amendments asking for the suspension of this agreement in the present situation, particularly because of its unequal benefit for one protagonist – Israel – and until more progress has been made towards realistic conflict resolution in the region.
We have also requested that dual-use technology with a potential military application be excluded from this agreement. It would be extremely strange if the European Parliament did not support this last request. However, to my great surprise and disappointment, I believe Members will not be able to vote on that amendment. That is a political, not a technical, decision.
Europeans have a historic responsibility for the problems in this region. These are responsibilities that we are far from bearing and properly discharging. I would ask you to support the amendments I have tabled.
Mr President, following an intense and controversial debate, the Socialist Group has decided to support the report we are dealing with.
My group has decided to distinguish between the scientific and technical nature of the report and the political nature of the conflict, while condemning the attitude of the Sharon Government which – with its policy of indiscriminate killings, with the construction of a wall which steals even more Palestinian territory and its failure to evacuate settlements – is blocking the Quartet's roadmap and making it increasingly difficult to establish a viable Palestinian State. Furthermore, my group believes that on the issue of scientific and technical cooperation we should take particular account of the society which may benefit from that cooperation.
Talking now on my own personal behalf, I would like to say the following: in the explanatory statement, the rapporteur acknowledges that the extension of the agreement, and I quote, ‘comes at a politically critical time in which the Middle East peace process is floundering’. I would say that floundering is something of an understatement. It is in such serious danger that only decisive action on the part of the Quartet, which so far has not been taken, could save it. The rapporteur also says that, and I quote, ‘it may help ease the tensions, since it will also enable Palestinian researchers and institutions to work together with Israeli and European institutes’. I frankly doubt that this would be the case.
We are dealing with a situation of military occupation which goes much further than the concept of ‘tension’. And, furthermore, I believe that Palestinian researchers and research institutions will find it very difficult to benefit when they are surrounded by a wall which denies them freedom of movement and which encloses them in ghettos and Bantustans which bring shame on humanity.
– Mr President, I think Mrs Quisthoudt-Rowohl and my colleague Mrs McNally have both done a very good job of explaining their divergent positions.
Whenever there is a situation of problematic political conflict – and it goes without saying that Israel is one – this House finds it difficult to come to a decision. I do believe, though, that it is a good thing to clarify what is involved, what we want to achieve, and what message this House is sending out by endorsing the position taken by the Commission and the Council.
This has to do with the continuation of cooperation and dialogue that are already going on in scientific and technological circles, and that benefit both sides. Contrary to what has been said by some Members, this is not just about the eventual benefit to Israel; we too will benefit. Not only will this benefit scientists, university departments and research institutes; humanity itself will benefit from cooperation and exchange between scientists, in which politicians too will have their part to play, and, as a fellow Member pointed out, society as a whole will benefit. We are investing in a future in which – or so we hope – Europe will be able to do its bit in resolving a situation that is, in political and human terms, extremely difficult.
So I am both proud and glad that Mrs McNally, as my group’s coordinator, has, in the group’s discussions, always emphasised that we would endorse this report. On just one small point, I would like to point out to the Members in the Group of the Greens, who have difficulties with the ‘dual use’aspect that the European Union does not support any military research, nor does our research programme cover it, so any cooperation in that area is automatically ruled out.
. – Mr President, no questions have been put to the Commission and I have nothing to add to the debate. On behalf of my colleague, Mr Busquin, I would simply like to thank the rapporteur and the other Members who have taken part in this debate. I have the impression that the majority of Parliament will support this proposal, for which – again on behalf of my colleague, Mr Busquin – I should like to express gratitude.
The debate is closed.
The vote will be at noon tomorrow.
– I am indignant at the conclusions of our rapporteur that these scientific exchanges cannot be affected by political considerations!
This is denying the political dimension of human rights under Article 2 of the Euro-Mediterranean agreement and contradicting the Barcelona process based on respect for fundamental rights.
Israel systematically violates human rights in territories occupied by colonisation and occupation, violates democratic principles with regard to thousands of Palestinians, Israeli citizens, victims of discrimination. Israel is violating the Geneva Convention, international law, the United Nations Charter and the Vienna Convention by not respecting the trade clauses of its association agreement.
This is a real human, ecological and political disaster. It is an annexation, undermining the creation of a Palestinian State, ghettoising Palestinians and ruining all hopes of peace.
The EU cannot have trade or scientific relations with a third country without taking into consideration the abuses of international law that it is guilty of. Given that the EU reacted in the former Yugoslavia and in Africa, refusing to be complicit or complacent in the face of violations of humanitarian law, why should it keep silent in the case of Israel?
The next item is the recommendation for second reading (A5-0124/2004) by the Committee on Industry, External Trade, Research and Energy, on the common position of the Council with a view to adopting a decision of the European Parliament and of the Council on Interoperable Delivery of pan-European eGovernment Services to Public Administrations, Businesses and Citizens (IDABC) (rapporteur: Imelda Mary Read).
. Mr President, I am delighted to present this report on behalf of the Committee on Industry, External Trade, Research and Energy on IDABC. I have been the rapporteur on several previous occasions and have had the pleasure of seeing the IDABC programme grow.
We have seen improvements in the effectiveness of cross-border cooperation between public administrations and what is now being proposed is that this be extended to businesses and to citizens. The journal that the Commission publishes on IDABC often mentions the IDABC way and it is important to emphasise that the IDABC way is about eMethodology: not only about the projects, but looking at the way in which those projects are developed. IDABC is a means to an end, a means to interactive government services at a pan-European level and it is absolutely logical to want to extend this now to businesses and to citizens.
I have submitted just three amendments after discussions with the Commission. They are technical amendments, which will give legal clarification to the original text. I shall spend a couple of minutes talking about why this is so important. It is about giving value in terms of quality of services. It is about encouraging citizens to be better informed in voicing their own praises and their own criticisms of those services. It is about economies of scale and sharing common services. It is true that IDABC has been a driver of modernisation of public services and a contributor, as it will continue to be, to eGovernment in the candidate countries.
It is also important that one of the achievements of IDABC is that it can give our citizens practical, very workmanlike examples of how the European Union, the Commission, Parliament, the Council have worked together to bring citizen-friendly benefits from the European Union to the Member States.
I commend the report to you. I particularly thank my colleagues at the Commission who continue to work so hard and so effectively on this. I also thank the Council presidency, which took its time, but did so because it wanted to put down constructive and progressive amendments that were born of its own experience of the implementation of IDABC at Member State level.
. – Mr President, the Commission would like to thank the rapporteur, Mrs Read, for her strong support, her openness and her cooperation. My colleague, Mr Liikanen, has asked me to convey special thanks to Mrs Read for her excellent cooperation and to say it has been a pleasure working with her over the years.
The Commission would also like to thank the Committee on Industry, External Trade, Research and Energy and the European Parliament as a whole for its support and flexibility, which almost ensured a conclusion at first reading. The Commission is very pleased to see that both the European Parliament and the Council have viewed the IDABC programme very favourably.
On 18 November 2003 the European Parliament gave its full support to this programme at first reading, delivering an opinion with five amendments. The Commission amended its initial proposal accordingly and the Council common position takes the amendments suggested by Parliament into account almost word-for-word.
The Commission, like the Council, fully supports the three amendments suggested by the rapporteur and the Committee on Industry at second reading, and hopes for a favourable vote in this House tomorrow. That would allow for swift adoption by the Council. It would also allow the Commission to prepare carefully, during the course of 2004, the transition from the current IDA programme to the new IDABC programme.
The new programme will allow the Commission to continue supporting the implementation of Community legislation, which requires that Member States and the Community exchange information, by providing financial resources and infrastructure services while also ensuring interoperability. It will also allow the Commission to extend further the provision of pan-European eGovernment services to businesses and citizens, and to coordinate the delivery of such services in cooperation with Member States.
In conclusion, the Commission can accept Amendments Nos 1 to 3.
On behalf of the House I would like to place on record our thanks for all the work that Mrs Read has done on this, and on related issues, over the last 15 years.
The debate is closed.
The vote will be at noon tomorrow.
(1)